EXHIBIT 10(xii)

 

--------------------------------------------------------------------------------

 

U.S. 125,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of June 19, 2001

 

among

 

McCORMICK & COMPANY, INCORPORATED,

 

as the Borrower,

 

CERTAIN FINANCIAL INSTITUTIONS,

 

as the Lenders,

 

BANK OF AMERICA, N.A.,
as the Documentation Agent,

 

SUNTRUST BANK,

as the Syndication Agent

 

and

 

WACHOVIA, N.A.

as the Administrative Agent

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC

 

and

 

SUNTRUST EQUITABLE SECURITIES CORPORATION

Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

 

SECTION 1.1.

Defined Terms

SECTION 1.2.

Use of Defined Terms

SECTION 1.3.

Cross-References

SECTION 1.4.

Accounting and Financial Determinations

 

 

ARTICLE II

MAKING THE LOANS

 

 

SECTION 2.1.

Revolving Loan Commitments and Borrowing Procedure.

SECTION 2.2.

Reduction of the Commitment Amount

SECTION 2.3.

Competitive Bid Loans

SECTION 2.4.

Continuation and Conversion Elections

SECTION 2.5.

Funding

SECTION 2.6.

Notes

SECTION 2.7.

Multicurrency Loans.

SECTION 2.7.1.

Notification of Request

SECTION 2.7.2.

Availability

SECTION 2.7.3.

Notification of Availability

SECTION 2.7.4.

Consequences of Availability

SECTION 2.7.5.

Unexpected Non-Availability

SECTION 2.7.6.

Consequences of Non-Availability

SECTION 2.8.

Extension of Maturity Date.

 

 

ARTICLE III

REPAYMENT, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1.

Repayment.

SECTION 3.2.

Prepayments.

SECTION 3.3.

Interest Provisions

SECTION 3.3.1.

Rates

SECTION 3.3.2.

Post-Maturity Rates

SECTION 3.3.3.

Payment Dates

SECTION 3.3.4.

Interest Rate Determination

SECTION 3.4.

Fees

SECTION 3.4.1.

Facility Fee

SECTION 3.4.2.

Utilization Fee

SECTION 3.4.3.

Agents’ Fees

 

 

ARTICLE IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 4.1.

Fixed Rate Lending Unlawful

SECTION 4.2.

Deposits Unavailable

SECTION 4.3.

Increased LIBO Rate Loan Costs, etc

 

--------------------------------------------------------------------------------


 

SECTION 4.4.

Funding Losses

SECTION 4.5.

Increased Capital Costs

SECTION 4.6.

Taxes

SECTION 4.7.

Payments, Computations, etc.

SECTION 4.8.

Sharing of Payments

SECTION 4.9.

Setoff

SECTION 4.10.

Use of Proceeds

 

 

ARTICLE V

CONDITIONS PRECEDENT

 

 

SECTION 5.1.

Conditions Precedent to the Obligations of the Lenders

SECTION 5.1.1.

Resolutions, etc

SECTION 5.1.2.

Officer’s Certificate

SECTION 5.1.3.

Closing Fees, Expenses, etc

SECTION 5.1.4.

Delivery of Financial Information

SECTION 5.1.5.

Delivery of Notes

SECTION 5.1.6.

Termination of the Existing Credit Agreement

SECTION 5.1.7.

Opinion of Counsel

SECTION 5.2.

Conditions Precedent to Borrowings

SECTION 5.2.1.

Compliance with Warranties, No Default, etc

SECTION 5.2.2.

Borrowing Request

SECTION 5.2.3.

Satisfactory Legal Form

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

SECTION 6.1.

Organization, etc

SECTION 6.2.

Due Authorization, Non-Contravention etc

SECTION 6.3.

Government Approval Regulation, etc

SECTION 6.4.

Validity, etc

SECTION 6.5.

Financial Information

SECTION 6.6.

No Material Adverse Change

SECTION 6.7.

Litigation, Labor Controversies, etc

SECTION 6.8.

Subsidiaries

SECTION 6.9.

Ownership of Properties

SECTION 6.10.

Taxes

SECTION 6.11.

Pension and Welfare Plans

SECTION 6.12.

Environmental Warranties

SECTION 6.13.

Regulations U and X

SECTION 6.14.

Accuracy of Information

SECTION 6.15.

Compliance with Law; Absence of Default

 

 

ARTICLE VII

COVENANTS

 

 

SECTION 7.1.

Affirmative Covenants

 

ii

--------------------------------------------------------------------------------


 

SECTION 7.1.1.

Financial Information Reports, Notices, etc

SECTION 7.1.2.

Compliance with Laws, etc

SECTION 7.1.3.

Maintenance of Properties

SECTION 7.1.4.

Insurance

SECTION 7.1.5.

Books and Records

SECTION 7.1.6.

Environmental Covenant

SECTION 7.2.

Negative Covenants

SECTION 7.2.1.

Transactions with Affiliates

SECTION 7.2.2.

Indebtedness

SECTION 7.2.3.

Liens

SECTION 7.2.4.

Mergers, Asset Dispositions, etc

SECTION 7.2.5.

EBIT to Interest Expense Ratio

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

SECTION 8.1.

Listing of Events of Default

SECTION 8.1.1.

Non-Payment of Obligations

SECTION 8.1.2.

Breach of Warranty

SECTION 8.1.3.

Non-Performance of Certain Covenants and Obligations

SECTION 8.1.4.

Non-Performance of Other Covenants and Obligations

SECTION 8.1.5.

Default on Other Indebtedness

SECTION 8.1.6.

Judgments

SECTION 8.1.7.

Pension Plans

SECTION 8.1.8.

Control of the Borrower

SECTION 8.1.9.

Bankruptcy, Insolvency, etc

SECTION 8.2.

Action if Bankruptcy

SECTION 8.3.

Action if Other Event of Default

 

 

ARTICLE IX

THE AGENT

 

 

SECTION 9.1.

Appointment; Powers and Immunities

SECTION 9.2.

Reliance by Agent

SECTION 9.3.

Defaults

SECTION 9.4.

Rights of Agent and its Affiliates as a Lender

SECTION 9.5.

Indemnification

SECTION 9.6.

Consequential Damages

SECTION 9.7.

Registered Holder of Loan Treated as Owner

SECTION 9.8.

Nonreliance on Agent and Other Lenders

SECTION 9.9.

Failure to Act

SECTION 9.10.

Successor Agent

SECTION 9.11.

Other Agents

 

iii

--------------------------------------------------------------------------------


 

ARTICLE X

MISCELLANEOUS PROVISIONS

 

SECTION 10.1.

Waivers, Amendments, etc

SECTION 10.2.

Notices

SECTION 10.3.

Payment of Costs and Expenses

SECTION 10.4.

Indemnification

SECTION 10.5.

Survival

SECTION 10.6.

Severability

SECTION 10.7.

Headings

SECTION 10.8.

Execution in Counterparts, Effectiveness, etc

SECTION 10.9.

Governing Law; Entire Agreement

SECTION 10.10.

Successors and Assigns

SECTION 10.11.

Sale and Transfer of Loans and Note; Participations in Loans and Note

SECTION 10.11.1.

Assignments

SECTION 10.11.2.

Participations

SECTION 10.12.

Other Transactions

SECTION 10.13.

Removal and Replacement of Lenders.

SECTION 10.14.

Forum Selection and Consent to Jurisdiction

SECTION 10.15.

WAIVER OF JURY TRIAL

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

 

SCHEDULE I

Disclosure Schedule

 

 

EXHIBIT A

Existing Subsidiaries

EXHIBIT A-1

Form of Revolving Loan Note

EXHIBIT A-2

Form of Competitive Bid Loan Note

EXHIBIT B

Employee Benefit Plans

EXHIBIT B-1

Form of Revolving Loan Borrowing Request

EXHIBIT B-2

Form of Competitive Bid Loan Borrowing Request

EXHIBIT C

Existing Liens

EXHIBIT C-1

Form of Invitation for Bid Loan Quotes

EXHIBIT C-2

Form of Competitive Bid Loan Offer

EXHIBIT C-3

Form of Competitive Bid Loan Acceptance

EXHIBIT C-4

Form of Competitive Bid Loan Borrowing Notice

EXHIBIT D

Form of Lender Assignment Agreement

EXHIBIT E

Form of Compliance Certificate

EXHIBIT F

Form of Continuation/Conversion Notice

EXHIBIT G

Form of Opinion of Counsel to the Borrower

 

v

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT

 

THIS 364-DAY CREDIT AGREEMENT, dated as of June 19, 2001, among McCORMICK &
COMPANY, INCORPORATED, a Maryland corporation (the “Borrower”), the various
financial institutions parties hereto (collectively, the “Lenders”) and
WACHOVIA, N.A., as the administrative agent (in such capacity, the “Agent”) for
the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders provide to it a
$125,000,000 364-day revolving line of credit; and the Lenders and the Agent are
willing to do so on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Borrower, the Lenders and the Agent agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 


SECTION 1.1.  DEFINED TERMS.  THE FOLLOWING TERMS (WHETHER OR NOT UNDERSCORED)
WHEN USED IN THIS AGREEMENT, INCLUDING ITS PREAMBLE AND RECITALS, SHALL, EXCEPT
WHERE THE CONTEXT OTHERWISE REQUIRES, HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS
TO BE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS THEREOF):


 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan).  A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power

 

(a)                                  to vote 25% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners; or

 

(b)                                 to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise;

 

provided, however, that notwithstanding the foregoing, for purposes of
Section 10.11.1, an “Affiliate” shall be a Person engaged in the business of
banking who is controlled by, or under common control with, a Lender.

 

“Agent” is defined in the preamble and includes each other Person as shall have
subsequently been appointed as the successor Agent pursuant to Section 9.4.

 

“Agents” means, collectively, the Agent, the Documentation Agent and the
Syndication Agent.

 

--------------------------------------------------------------------------------


 

“Agreement” means, on any date, this 364-Day Credit Agreement as originally in
effect on the Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.

 

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating rate of interest per annum equal to the higher of

 

(a)                                  the rate of interest most recently
announced by Wachovia, N.A. at its Domestic Office as its prime rate, and

 

(b)                                 the Federal Funds Rate most recently
determined by the Agent plus 1/2 of 1% per annum.

 

The Alternate Base Rate is not necessarily intended to be the lowest rate of
interest determined by Wachovia, N.A. in connection with extensions of credit. 
Changes in the rate of interest on any Loans maintained as Base Rate Loans will
take effect simultaneously with each change in the Alternate Base Rate.  The
Agent will give notice promptly to the Borrower and the Lenders of changes in
the Alternate Base Rate.

 

“Alternate Currency” means any Currency, other than Dollars, which the Lenders
shall at any relevant time have agreed (in the manner provided for herein) to
treat as an Alternate Currency for the purposes of the Commitment Amount and
shall be the denomination for Alternate Currency Advances.

 

“Alternate Currency Advance” means a LIBO Rate Loan or a Competitive Bid Loan,
as the case may be, denominated in an Alternate Currency.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person, and all orders and decrees of all
courts and arbitrators in proceedings or actions to which the Person in question
is a party or by which it is bound.

 

“Approved Fund” is defined in Section 10.11.1.

 

“Assignee Lender” is defined in Section 10.11.1.

 

“Associated Costs” means, with respect to any LIBO Rate Loan denominated in
Sterling, a rate per annum equal to the arithmetic mean of the percentage rates
applicable to the LIBOR Offices of the Reference Lenders (calculated by the
Agent on the basis of the rates supplied by each Reference Lender to the Agent)
according to the following formula:

 

Associated Costs

=

BY + L (Y-X) + S (Y-Z)

per annum

 

100 - (X+S)

 

where, with respect to each Reference Lender:

 

B                                       
=                                         The percentage of such Reference
Lender’s eligible liabilities required, on the first day of the Relevant Period,
to be held in a non-interest-bearing

 

2

--------------------------------------------------------------------------------


 

deposit account with the Bank of England pursuant to the cash ratio requirements
of the Bank of England.

 

Y                                       
=                                         The LIBO Rate at which Sterling
deposits in an amount comparable to the aggregate principal amount of the
relevant LIBO Rate Loan are offered by such Reference Lender to leading banks in
the London interbank market at or about 11:00 a.m. (London time) on the first
day of the Relevant Period for a period comparable to the Relevant Period.

 

L                                        
=                                         The average percentage of eligible
liabilities which the Bank of England, as at the first day of the Relevant
Period, requires such Reference Lender to maintain as secured money with members
of the London Discount Market Association and/or as secured call money with
those money brokers and gilt-edged primary market makers recognized by the Bank
of England.

 

X                                      
=                                         The rate at which secured Sterling
deposits in an amount comparable to the aggregate principal amount of the
relevant LIBO Rate Loan may be placed by such Reference Lender with members of
the London Discount Market Association and/or as secured call money with money
brokers and gilt-edged primary market makers at or about 11:00 a.m. (London
time) on the first day of the Relevant Period for a period comparable to the
Relevant Period.

 

S                                        
=                                         The percentage of such Reference
Lender’s eligible liabilities required on the first day of the relevant Interest
Period to be placed as a special deposit with the Bank of England.

 

Z                                       
=                                         The percentage interest rate per annum
payable by the Bank of England on special deposits or, if lower, Y.

 

(a)                                  For the purposes of this definition:

 

(i)  “eligible liabilities” and ‘‘special deposits” shall have the meanings
ascribed to them from time to time by the Bank of England; and

 

(ii)  “Relevant Period” means, if the Interest Period with respect to such LIBO
Rate Loan is three months or less, the duration of such Interest Period or, if
such Interest Period is longer than three months, each period of three months
and any necessary shorter period in such Interest Period.

 

(b)                                 In application of the above formula, B, Y,
L, X, S and Z will be included in the formula as decimal fractions and not as
percentages, e.g.,  if B = 0.5% and Y = 15%, BY will be calculated as 0.5 x 15
and not as 0.5% x 15%.

 

(c)                                  Associated Costs shall be computed by the
Agent on the first day of each Relevant Period, and shall, if necessary, be
rounded upward to the nearest 1/10,000 of 1%.  If there is more than one
Relevant Period comprised in the relevant Interest Period,

 

3

--------------------------------------------------------------------------------


 

then the Associated Costs for that Interest Period shall be the weighted average
of the amounts so computed for the relevant periods comprised in that Interest
Period.

 

(d)                                 Calculations of Associated Costs will be
made on the basis of a year of 365 days.

 

(e)                                  If a Reference Lender fails to furnish a
rate for the purposes of this definition, the Associated Costs shall be
determined on the basis of the rates furnished by the remaining Reference
Lenders.  If no Reference Lender furnishes a rate for the purposes of this
definition, the Associated Costs payable by the relevant Borrower in respect of
any LIBO Rate Loan shall be determined by the Agent on such comparable basis as
it may reasonably determine.

 

“Attributable Value” means, as to any particular Sale-Leaseback Transaction
under which any Person is at the time liable, at any date as of which the amount
thereof is to be determined (i) in the case of any such transaction involving a
Capitalized Lease, the amount on such date of the Capitalized Lease Obligation
thereunder, or (ii) in the case of any other such transaction, the then present
value of the minimum rental obligation under such transaction during the
remaining term thereof (after giving effect to any extensions at the option of
the lessor), computed by discounting the respective rental or other payments at
the actual interest factor included in such payment or, if such interest factor
cannot be readily determined, at the rate of 9.75% per annum, compounded
annually, or calculated in such other manner as may be required by GAAP in
effect at the time.  The amount of any rental or other payment required to be
made under any such transaction not involving a Capitalized Lease may exclude
amounts required to be paid by the lessee (or equivalent party) on account of
maintenance, repairs, insurance, Taxes, assessments, utilities, operating and
labor costs and similar charges.  In the case of any such transaction not
involving a Capitalized Lease which is terminable by the lessee (or equivalent
party) upon payment of a penalty, such rental or other payment may include the
amount of such penalty, in which case no rental or other payment shall be
considered as required to be paid under such transaction subsequent to the first
date on which it may be so terminated.

 

“Authorized Officer” means, relative to the Borrower, those of its officers
whose signatures and incumbency shall have been certified to the Agent and the
Lenders pursuant to Section 5.1.1 or any successor thereto.

 

“Available” means, in respect of any Alternate Currency and any Lender, that
such Alternate Currency is, at the relevant time, readily available to such
Lender as deposits in the London or other applicable interbank market in the
relevant amount and for the relevant term, is freely convertible into Dollars
and is freely transferable for the purposes of this Agreement, but if,
notwithstanding that each of the foregoing tests is satisfied:

 

(a)                                  such Alternate Currency is, under the then
current legislation or regulations of the country of such Alternate Currency (or
under the policy of the central bank of such country) or of the Bank of England
or F.R.S.  Board, not permitted to be used for the purposes of this Agreement;
or

 

4

--------------------------------------------------------------------------------


 

(b)                                 there is no, or only insignificant, investor
demand for the making of advances having an interest period equivalent to that
for the Alternate Currency Advance which the Borrower has requested or in
respect of which the Borrower has requested offers to be made;

 

then such Alternate Currency may be treated by any Lender as not being
Available.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means, as the context may require, either a Competitive Bid Loan
Borrowing or a Revolving Loan Borrowing.

 

“Borrowing Request” means, as the context may require, either a Revolving Loan
Borrowing Request or a Competitive Bid Loan Borrowing Request.

 

“Business Day” means

 

(a)                                  any day which is neither a Saturday or
Sunday nor a legal holiday on which banks are authorized or required to be
closed in New York, New York; and

 

(b)                                 relative to the making, continuing,
prepaying or repaying of any LIBO Rate Loans, any day (i) on which dealings in
the relevant currency are carried on in the London interbank market and (ii) in
the case of LIBO Rate Loans denominated in a Currency other than Dollars or
Sterling, on which banks in the country for which such Currency is the lawful
currency are not authorized or required to be closed.

 

“Capitalized Leases” means all monetary obligations of the Borrower or any of
its Subsidiaries under any leasing or similar arrangements which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalized Lease Obligation” means, at any time, the present value of the
minimum net lease payments during the term of a Capitalized Lease, computed as
provided in the Statement of Financial Accounting Standards No. 13, as amended
from time to time.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1990, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 51% or more of the outstanding shares of voting stock of the
Borrower after giving effect to certain provisions of the Borrower’s Certificate
of Incorporation with respect to the conversion of non-voting stock to

 

5

--------------------------------------------------------------------------------


 

voting stock; provided, however, that acquisition by the Borrower’s pension plan
or profit sharing plan of 51% or more of the outstanding shares of the
Borrower’s voting stock shall not constitute a Change in Control; or (b) during
any period of 12 consecutive months, a majority of the members of the board of
directors of the Borrower cease to be composed of individuals (i) who were
members of the board of directors on the first day of such period, (ii) whose
election or nomination to the board of directors was approved by individuals
referred to in clause (i) above constituting at the time of such election or
nomination at least a majority of the board of directors or (iii) whose election
or nomination to the board of directors was approved by individuals referred to
in clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the board of directors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means the commitment of each Lender to make Revolving Loans
pursuant to this Agreement.

 

“Commitment Amount” means U.S. $125,000,000, as such amount may be reduced or
adjusted from time to time in accordance with this Agreement.

 

“Commitment Termination Event” means

 

(a)                                  the occurrence of any Event of Default
described in clauses (a) through (e) of Section 8.1.9 with respect to the
Borrower or any Principal Subsidiary; or

 

(b)                                 the occurrence and continuance of any other
Event of Default and either

 

(i)  the declaration of the Loans to be due and payable pursuant to Section 8.3,
or

 

(ii)  in the absence of such declaration, the giving of            notice by the
Agent, acting at the direction of the Required Lenders pursuant to Section 8.3,
to the Borrower that the Commitments have been terminated.

 

“Competitive Bid Loan” means a loan made by a Lender to the Borrower based on
the Competitive Bid Rate as part of a Competitive Bid Loan Borrowing resulting
from the procedure described in Section 2.3.

 

“Competitive Bid Loan Acceptance” means an acceptance by the Borrower of a
Competitive Bid Loan Offer pursuant to clause (e) of Section 2.3, substantially
in the form of Exhibit C-3 attached hereto.

 

“Competitive Bid Loan Borrowing” means Competitive Bid Loans made by each Lender
whose offer to make such Competitive Bid Loans as part of such Borrowing has
been accepted by the Borrower pursuant to clause (e) of Section 2.3.

 

6

--------------------------------------------------------------------------------


 

“Competitive Bid Loan Borrowing Notice” means a notice by the Borrower
specifying that a Competitive Bid Loan Borrowing has occurred, substantially in
the form of Exhibit C-4 attached hereto.

 

“Competitive Bid Loan Borrowing Request” means a certificate requesting
Competitive Bid Loans, duly executed by an Authorized Officer, substantially in
the form of Exhibit B-2 attached hereto.

 

“Competitive Bid Loan Interest Payment Date” is defined in clause (a) of
Section 2.3.

 

“Competitive Bid Loan Maturity Date” is defined in clause (a)(iii) of
Section 2.3.

 

“Competitive Bid Loan Note” means a promissory note of the Borrower payable to
any Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from Loans
outstanding from such Lender that were made as Competitive Bid Loans, and also
means all other promissory notes accepted from time to time in substitution
therefor or renewal thereof.

 

“Competitive Bid Loan Offer” means an offer by a Lender to make a Competitive
Bid Loan pursuant to clause (c) of Section 2.3, substantially in the form of
Exhibit C-2 attached hereto.

 

“Competitive Bid Outstanding Balance” means, at any time, the then aggregate
outstanding principal amount of all Competitive Bid Loans.

 

“Competitive Bid Rate” means (a) the LIBO Rate (plus the LIBO Rate Bid Margin)
or (b) the Fixed Rate offered by a Lender in a Competitive Bid Loan Offer in
respect of a Competitive Bid Rate Loan proposed pursuant to Section 2.3.

 

“Consolidated Net Tangible Assets” means all assets of the Borrower and its
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP minus goodwill and other
intangible assets other than prepaid allowances.

 

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person.  The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
amount, if larger) of the debt, obligation or other liability guaranteed
thereby.

 

7

--------------------------------------------------------------------------------


 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit F hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Currency” and “Currencies” means Dollars, Deutschemarks, Yen, Sterling and
Euro.

 

“Default” means any Event of Default or condition, occurrence or event which,
after notice or lapse of time or both, would constitute an Event of Default.

 

“Deutschemark” and “DM” mean the lawful currency of the Federal Republic of
Germany.

 

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented or otherwise modified from time
to time by the Borrower with the written consent of the Agent and the Required
Lenders.

 

“Documentation Agent” means Bank of America, N.A. in its capacity as
documentation agent hereunder.

 

“Dollars” and the sign “$” each mean the lawful currency of the United States of
America.

 

“Dollar Equivalent” of any amount of any Alternate Currency or Non-Major
Alternate Currency on any date means the equivalent amount in Dollars, converted
at the rate of exchange quoted by Wachovia, N.A. at its New York office to prime
banks in New York for the spot purchase in the New York foreign exchange market
of the relevant Alternate Currency or, to the extent spot quotations are
available, the Non-Major Alternate Currency, in each case at approximately 11:00
a.m. (New York time) on such date in accordance with its normal practice.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender (or any successor or
assign of such Lender) within the United States as may be designated from time
to time by notice from such Lender, as the case may be, to each other Person
party hereto.

 

“EBIT” means, for any period, the sum of the amounts for such period of (a) Net
Income (excluding any one-time non-recurring charges), (b) Interest Expense and
(c) charges for federal, state, local and foreign income taxes, all determined
in accordance with GAAP.

 

“Euro” means the euro referred to in Council Regulation (EC) no. 1103/97 dated
June 17, 1997 passed by the Council of the European Union, or, if different, the
then lawful currency of the member states of the European Union that
participates in the third stage of Economic and Monetary Union.

 

8

--------------------------------------------------------------------------------


 

“Effective Date” shall mean the first date on which this Agreement shall have
been fully signed in accordance with Section 10.8 and each of the conditions
precedent set forth in Section 5.1 have been satisfied.

 

“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules and regulations (including consent decrees and
administrative orders issued to the Borrower or any Subsidiary) relating to
public health and safety and protection of the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“Event of Default” is defined in Section 8.1.

 

“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement dated as of December 13, 1996 among the Borrower, certain
financial institutions as lenders and Toronto Dominion (Texas), Inc., as
administrative agent (such administrative agent having been replaced by First
Union National Bank), as amended.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate of interest most
recently offered to the Agent in the interbank market as the overnight federal
funds rate.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
November 30; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2000 Fiscal Year”) refer to the Fiscal Year ending on
the November 30 occurring during such calendar year.

 

“Fixed Rate” means, for any period with respect to Competitive Bid Loans, an
absolute interest rate proposed by a Lender in a Competitive Bid Loan Offer.

 

“Foreign Currency Equivalent” of any amount of Dollars in any Alternate Currency
or Non-Major Alternate Currency on any date means the equivalent amount in the
relevant currency converted at the rate of exchange quoted under the heading
“Exchange Rates — Currency per U.S. $” in The Wall Street Journal for the
immediately preceding Business Day for such Alternate Currency or Non-Major
Alternate Currency.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Granting Lender” is defined in Section 10.1.1.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Material” means

 

(a)                                  any “hazardous substance”, as defined by
CERCLA;

 

(b)                                 any “hazardous waste”, as defined by the
Resource Conservation and Recovery Act, as amended;

 

(c)                                  any petroleum product; or

 

(d)                                 any pollutant or contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any
other applicable federal, state or local law, regulation, ordinance or
requirement (including consent decrees and administrative orders issued to the
Borrower or any Subsidiary) relating to or imposing liability or standards of
conduct concerning any hazardous, toxic or dangerous waste, substance or
material, all as amended or hereafter amended.

 

“herein,” “hereof,” “hereto,” “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification

 

(a)                                  which is of a “going concern” or similar
nature;

 

(b)                                 which relates to the limited scope of
examination of matters relevant to such financial statement; or

 

(c)                                  which relates to the treatment or
classification of any item in such financial statement and which, as a condition
to its removal, would require an adjustment to such item the effect of which
would be to cause the Borrower to be in default of any of its obligations under
Section 7.2.4.

 

“including” means including without limiting the generality of any description
preceding such term, and, for purposes of this Agreement and each other Loan
Document, the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.

 

“Indebtedness” of any Person means, without duplication, any obligation (whether
present or future, actual or contingent, secured or unsecured, as principal or
surety or otherwise) for the payment or repayment of money which would be
regarded as indebtedness in accordance with GAAP, including all Contingent
Liabilities of such Person in respect of any such obligations.

 

10

--------------------------------------------------------------------------------


 

For all purposes of this Agreement, the Indebtedness of any Person shall include
the Indebtedness of any partnership in which such Person is a general partner;
provided, however, that the Indebtedness of any Person shall not include any
obligation of a partnership in which such Person is a general partner to the
extent that such obligation (including any Contingent Liability) is limited by
its terms.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Interest Expense” means, for any period, all as determined in accordance with
GAAP, total interest expense, whether paid or accrued (without duplication)
(including the interest component of Capitalized Lease Obligations), of the
Borrower and its Subsidiaries on a consolidated basis, including, without
limitation, all bank fees, commissions, discounts and other fees and charges
owed with respect to letters of credit, but excluding, however, amortization of
discount, interest paid in property other than cash or any other interest
expense not payable in cash.

 

“Interest Period” means, relative to any LIBO Rate Loans, the period beginning
on (and including) the date on which such LIBO Rate Loans are made or continued
as, or converted into, LIBO Rate Loans pursuant to Section 2.1 or 2.4 and shall
end on (but exclude) the day which numerically corresponds to such date one,
two, three or six months thereafter (or, if such month has no numerically
corresponding day, on the last Business Day of such month), the Borrower may
select in its relevant notice pursuant to Section 2.3 or 2.4; provided, however,
that

 

(a)                                  the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than five different dates;

 

(b)                                 Interest Periods commencing on the same date
for Loans comprising part of the same Borrowing shall be of the same duration;

 

(c)                                  if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless, such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); and

 

(d)                                 no Interest Period may end later than the
Maturity Date.

 

“Lead Arrangers” means, collectively, Banc of America Securities LLC and
SunTrust Equitable Securities Corporation.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit D hereto.

 

“Lenders” has the meaning specified in the preamble.

 

11

--------------------------------------------------------------------------------


 

“LIBO Alternate Rate” is defined in Section 3.3.1.

 

“LIBO Rate” is defined in Section 3.3.1.

 

“LIBO Rate Bid Margin” means, in respect of Competitive Bid Loans, the margin
above (or below) the applicable LIBO Rate offered for each such Competitive Bid
Loan, expressed as a percentage (rounded to the nearest 1/10, 000th of 1%) to be
added to, or subtracted from, such rate.

 

“LIBO Rate Loan” means a Revolving Loan or a Competitive Bid Rate Loan, as the
case may be, bearing interest, at all times during an Interest Period applicable
to such Revolving Loan or Competitive Bid Rate Loan, at a fixed rate of interest
determined by reference to the LIBO Rate (Reserve Adjusted).

 

“LIBO Rate (Reserve Adjusted)” is defined in Section 3.3.1.

 

“LIBOR Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in the Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Agent, whether or not
outside the United States, which shall be making or maintaining LIBO Rate Loans
of such Lender hereunder.

 

“LIBOR Reserve Percentage” is defined in Section 3.3.1.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Loans” means the Competitive Bid Loans and the Revolving Loans made on a
Business Day by each Lender to the Borrower pursuant to such Lender’s Commitment
during the period commencing on the Effective Date until (but not including) the
Maturity Date.  The aggregate principal amount at any time outstanding of all
Loans made by the Lenders shall not exceed the Commitment Amount.

 

“Loan Document” means this Agreement, the Notes, the Transaction Fee Letter and
each other document and agreement delivered to the Agent in connection herewith
or therewith.

 

“Material Adverse Effect” means any event which will, or is reasonably likely
to, have a material adverse effect on (i) the financial condition, assets,
liabilities, operations or business of the Borrower and its Subsidiaries taken
as a whole or (ii) the Borrower’s ability to perform and comply with its
monetary obligations under this Agreement, the Notes and each other Loan
Document.

 

“Maturity Date” means the earlier to occur of

 

(a)                                  June 18, 2002, as such date may be extended
from time to time in accordance with the terms hereof;

 

12

--------------------------------------------------------------------------------


 

(b)                                 the date on which the Commitment Amount is
terminated in full or reduced to zero pursuant to Section 2.2; and

 

(c)                                  immediately and without further notice upon
the occurrence of any Commitment Termination Event.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Net Income” means, for any period, with respect to the Borrower and its
Subsidiaries, income from continuing operations of the Borrower and its
Subsidiaries during such period, determined in accordance with GAAP.

 

“Non-Major Alternate Currencies” means all currencies other than the Alternate
Currencies and Dollars.

 

“Note” means, as the context may require, a Competitive Bid Loan Note or a
Revolving Loan Note.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement, the Notes and each other
Loan Document.

 

“Organic Document” means, (a) relative to the Borrower, its certificate of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital stock
and (b) relative to any Subsidiary, its applicable corporate, partnership, joint
venture or limited liability company organizational and governing documents and
all arrangements applicable to any of its equity, ownership or membership
interests.

 

“Other Credit Agreement” means that certain five year Revolving Credit Agreement
dated as of the date hereof among the Borrower, the lenders named therein and
Wachovia, N.A., as administrative agent, as from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect.

 

“Other Loans” means, collectively, all “Loans” under and as defined in the Other
Credit Agreement.

 

“Participant” is defined in Section 10.11.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.

 

13

--------------------------------------------------------------------------------


 

“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or set forth in the Lender Assignment Agreement, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreement(s) executed by such Lender and its Assignee Lender(s) and delivered
pursuant to Section 10.11.

 

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, firm,
business association, trust, unincorporated organization, bank, joint venture,
government, governmental authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Principal Subsidiary” means a Subsidiary (i) whose total assets or net sales
(each such amount expressed on a consolidated basis in the case of a Subsidiary
which itself has Subsidiaries) represent, respectively, not less than 15% of
either the consolidated total assets or consolidated net sales of the Borrower
and its Subsidiaries, all as calculated annually by reference to the immediately
preceding Fiscal Year-end financial data (consolidated or unconsolidated, as the
case may be) of such Subsidiary and the then latest Fiscal Year-end audited
consolidated financial statements of the Borrower, or (ii) to which is
transferred all or substantially all of the assets or undertakings of a
Principal Subsidiary.  A certificate by an Authorized Officer of the Borrower as
to whether a Subsidiary is or is not or was or was not a Principal Subsidiary at
a specified date shall, in the absence of manifest error, be conclusive and
binding.

 

“Quarterly Payment Date” means the last day of each calendar quarter or, if any
such day is not a Business Day, the next succeeding Business Day.

 

“Reference Lenders” means Bank of America, N.A. and SunTrust Bank.

 

“Related Person” means, with respect to any Person, the outstanding capital
stock of which is at least 25%, but not more than 50% beneficially owned by the
Borrower or its Subsidiaries.

 

“Release” means a “release,” as such term is defined in CERCLA.

 

“Required Lenders” means, at any time,

 

(a)                                  except as otherwise provided in clause (c)
hereof, with respect to any provision of this Agreement other than the
declaration of the acceleration of the maturity of all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable pursuant to Section 8.3, Lenders having greater than 50% of the
Commitment Amount,

 

(b) except as otherwise provided in clause (c) hereof, with respect to the
declaration of the acceleration of the maturity of all or any portion of the
outstanding principal amount of the Loans and other obligations to be due and
payable pursuant to Section 8.3, Lenders holding Loans representing greater than
50% of the aggregate principal amount of the Loans outstanding, or

 

14

--------------------------------------------------------------------------------


 

(c)                                  with respect to any waiver of a Default or
any amendment or modification of any provision of this Agreement or any other
Loan Document which would have the effect of waiving a Default, Lenders having
greater than (i) 50% of the Commitment Amount or (ii) if the Commitments have
been terminated, 50% of the aggregate principal amount of the Loans outstanding.

 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C.  Section 690, et seq., as in effect from time to time.

 

“Revolving Commitment Amount” means, on any date, relative to any Lender, the
amount equal to such Lender’s Percentage multiplied by the Commitment Amount.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1.

 

“Revolving Loan Borrowing” means Revolving Loans of the same type made by all
Lenders on the same Business Day in accordance with Section 2.1.

 

“Revolving Loan Borrowing Request” means a certificate requesting Revolving
Loans, duly executed by an Authorized Officer, substantially in the form of
Exhibit B-1 attached hereto.

 

“Revolving Loan Commitment” means a Lender’s obligation to make Revolving Loans
pursuant to Section 2.1.

 

“Revolving Loan Note” means a promissory note of the Borrower payable to any
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from Revolving
Loans outstanding from such Lender, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.

 

“Sale-Leaseback Transaction” means any arrangement, directly or indirectly, with
any Person whereby a seller or transferor shall sell or otherwise transfer any
real or personal property if, as part of the same transaction or series of
transactions, the seller or transferor shall then or thereafter lease as lessee,
or similarly acquire the right to possession or use of, such sold or transferred
property, or property which it intends to use substantially to the same extent
or for the same purpose as such sold or transferred property, in any such case
under any lease, agreement or other arrangement, whether or not involving a
Capitalized Lease, with the Person to whom such property was sold or transferred
(other than any such lease, agreement or arrangement having a term, including
renewals, not exceeding three years) which obligates the seller or transferor to
pay rent as lessee or make any other payment to such Person for such possession
or use.

 

“Senior Debt Rating” means the Borrower’s senior, unsecured non-credit-enhanced
long term debt rating, as determined by S&P and Moody’s.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successor thereto.

 

15

--------------------------------------------------------------------------------


 

“SPC” is defined in Section 10.1.1.

 

“Sterling” and “f” mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the outstanding capital stock or other interests having ordinary
voting power to elect a majority of the board of directors or other governing
body of such entity (irrespective of whether at the time securities or interests
of any other class or classes of such entity shall or might have voting power
upon the occurrence of any contingency) is at the time, directly or indirectly,
beneficially owned by such Person, by such Person and one or more other
Subsidiaries of such Person, or by one or more other Subsidiaries of such
Person.  Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Borrower.

 

“Syndication Agent” means SunTrust Bank in its capacity as syndication agent
hereunder.

 

“Taxes” is defined in Section 4.6.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace Page 3750 on the service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest settlement rates for Deutschemark, U.S. Dollar, Sterling or Yen
deposits)

 

“Transaction Fee Letter” means the confidential letter agreement, dated May __,
2001, by and between the Agents, the Lead Arrangers and the Borrower.

 

“type” means, relative to any Revolving Loan, the portion thereof being
maintained as a Base Rate Loan or a LIBO Rate Loan.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Utilization Fee Rate” means, at any time, the percentage rate per annum at
which utilization fees are accruing pursuant to Section 3.4.2 at such time as
set forth within such Section.

 

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

 

“Yen” and “¥” means the lawful currency of Japan.

 


SECTION 1.2.  USE OF DEFINED TERMS.  UNLESS OTHERWISE DEFINED OR THE CONTEXT
OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS ARE PROVIDED IN THIS AGREEMENT
SHALL HAVE SUCH MEANINGS WHEN USED IN THE DISCLOSURE SCHEDULE AND IN EACH NOTE,
LOAN DOCUMENT, BORROWING REQUEST, CONTINUATION/CONVERSION NOTICE, NOTICE,
REQUEST AND OTHER COMMUNICATION DELIVERED FROM TIME TO TIME IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

16

--------------------------------------------------------------------------------


 


SECTION 1.3.  CROSS-REFERENCES.  UNLESS OTHERWISE SPECIFIED, REFERENCES IN THIS
AGREEMENT AND IN EACH OTHER LOAN DOCUMENT TO ANY ARTICLE OR SECTION ARE
REFERENCES TO SUCH ARTICLE OR SECTION OF THIS AGREEMENT OR SUCH OTHER LOAN
DOCUMENT, AS THE CASE MAY BE, AND, UNLESS OTHERWISE SPECIFIED, REFERENCES IN ANY
ARTICLE, SECTION OR DEFINITION TO ANY CLAUSE ARE REFERENCES TO SUCH CLAUSE OF
SUCH ARTICLE, SECTION OR DEFINITION.


 


SECTION 1.4.  ACCOUNTING AND FINANCIAL DETERMINATIONS.  UNLESS OTHERWISE
SPECIFIED, ALL ACCOUNTING TERMS USED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL
BE INTERPRETED, ALL ACCOUNTING DETERMINATIONS AND COMPUTATIONS HEREUNDER OR
THEREUNDER (INCLUDING UNDER SECTIONS 7.2.2 AND 7.2.4) SHALL BE MADE IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) AS IN EFFECT
ON THE EFFECTIVE DATE OF THIS AGREEMENT, AND ALL FINANCIAL STATEMENTS REQUIRED
TO BE DELIVERED HEREUNDER OR THEREUNDER SHALL BE PREPARED IN ACCORDANCE WITH
GAAP AS IN EFFECT ON THE DATE OF, OR FOR THE PERIOD COVERED BY, SUCH FINANCIAL
STATEMENTS, AND APPLIED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED
TO IN SECTION 6.5.

 


ARTICLE II


 


MAKING THE LOANS

 


SECTION 2.1.  REVOLVING LOAN COMMITMENTS AND BORROWING PROCEDURE.


 

(A)                                  COMMITMENTS.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT (INCLUDING ARTICLE V), EACH LENDER SEVERALLY AND
FOR ITSELF ALONE AGREES THAT IT WILL MAKE REVOLVING LOANS PURSUANT TO ITS
REVOLVING LOAN COMMITMENT DESCRIBED IN THIS SECTION 2.1.  FROM TIME TO TIME, ON
ANY BUSINESS DAY OCCURRING PRIOR TO THE MATURITY DATE, EACH LENDER WILL MAKE
REVOLVING LOANS TO THE BORROWER EQUAL TO SUCH LENDER’S PERCENTAGE OF THE
AGGREGATE AMOUNT OF THE REVOLVING LOAN BORROWING REQUESTED BY THE BORROWER TO BE
MADE BY ALL LENDERS ON SUCH DAY.  NO LENDER SHALL BE REQUIRED TO MAKE ANY
REVOLVING LOAN IF, AFTER GIVING EFFECT THERETO,

 

(I)                                     THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL LOANS (DETERMINED IN THE CASE OF LOANS DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS ON THE BASIS OF THE DOLLAR EQUIVALENT THEREOF) OF ALL LENDERS
WOULD EXCEED THE COMMITMENT AMOUNT, OR

 

(II)                                  THE SUM OF THE

 

(A)                              THEN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
ALL REVOLVING LOANS (DETERMINED IN THE CASE OF LOANS DENOMINATED IN A CURRENCY
OTHER THAN DOLLARS ON THE BASIS OF THE DOLLAR EQUIVALENT THEREOF) OF SUCH LENDER

 

plus

 

(B)                                AN AMOUNT EQUAL TO (1) SUCH LENDER’S
PERCENTAGE MULTIPLIED BY (2) THE THEN COMPETITIVE BID OUTSTANDING BALANCE
(DETERMINED IN THE CASE OF LOANS DENOMINATED IN A CURRENCY OTHER THAN DOLLARS ON
THE BASIS OF

 

17

--------------------------------------------------------------------------------


 

THE DOLLAR EQUIVALENT THEREOF) WOULD EXCEED SUCH LENDER’S REVOLVING COMMITMENT
AMOUNT.

 

Subject to the terms hereof, the Borrower may from time to time borrow, repay
and reborrow Revolving Loans under this Agreement.  The Commitment Amount shall
be deemed to be used from time to time to the extent of the Competitive Bid
Outstanding Balance, and such deemed use of the Commitment Amount shall be
allocated to the Lenders’ Revolving Commitment Amounts according to their
respective Percentages.

 

(B)                                 BORROWING PROCEDURE.  BY DELIVERING A
REVOLVING LOAN BORROWING REQUEST TO THE AGENT ON A BUSINESS DAY ON OR BEFORE
10:00 A.M. (NEW YORK CITY TIME), THE BORROWER MAY FROM TIME TO TIME IRREVOCABLY
REQUEST A LOAN TO BE MADE (A) (I) IN RESPECT OF ANY BORROWING COMPRISED OF
REVOLVING LOANS DENOMINATED IN DOLLARS BEARING INTEREST AT THE LIBO RATE, ON NOT
LESS THAN THREE NOR MORE THAN FIVE BUSINESS DAYS’ NOTICE, AND IN RESPECT OF ANY
BORROWING COMPRISED OF (II) REVOLVING LOANS DENOMINATED IN AN ALTERNATE CURRENCY
BEARING INTEREST AT THE LIBO RATE, ON NOT LESS THAN FIVE NOR MORE THAN TEN
BUSINESS DAYS, NOTICE AND (B) IN RESPECT OF ANY BORROWING COMPRISED OF REVOLVING
LOANS DENOMINATED IN DOLLARS BEARING INTEREST AT THE ALTERNATE BASE RATE, ON NOT
LESS THAN ONE BUSINESS DAY’S NOTICE.  EACH REVOLVING LOAN BORROWING REQUEST MUST
BE IN AN AGGREGATE MINIMUM AMOUNT OF $10,000,000 AND IN INTEGRAL MULTIPLES OF
$1,000,000, OR THE FOREIGN CURRENCY EQUIVALENT THEREOF IN THE CASE OF REVOLVING
LOANS MADE IN AN ALTERNATE CURRENCY.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, EACH REVOLVING LOAN BORROWING SHALL BE MADE ON THE BUSINESS DAY
SPECIFIED IN THE REVOLVING LOAN BORROWING REQUEST THEREFOR.  ON SUCH BUSINESS
DAY, EACH LENDER SHALL DEPOSIT IN AN ACCOUNT MAINTAINED WITH THE AGENT SAME DAY
FUNDS, ON OR BEFORE 11:00 A.M. (NEW YORK CITY TIME) (OR, IN THE CASE OF LOANS
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, ON OR BEFORE A MUTUALLY AGREED
UPON TIME), IN AN AMOUNT EQUAL TO SUCH LENDER’S PERCENTAGE OF THE REQUESTED
REVOLVING LOAN BORROWING IN THE RELEVANT CURRENCY, SUCH DEPOSIT TO BE MADE TO
SUCH ACCOUNT AS THE AGENT SHALL SPECIFY FROM TIME TO TIME BY NOTICE TO THE
LENDERS.  NO LENDER’S OBLIGATION TO MAKE ANY LOAN SHALL BE AFFECTED BY ANY OTHER
LENDER’S FAILURE TO MAKE ANY LOAN.

 


SECTION 2.2.  REDUCTION OF THE COMMITMENT AMOUNT.  THE COMMITMENT AMOUNT IS
SUBJECT TO REDUCTION FROM TIME TO TIME PURSUANT TO THIS SECTION.  THE BORROWER
MAY, FROM TIME TO TIME ON ANY BUSINESS DAY VOLUNTARILY REDUCE THE COMMITMENT
AMOUNT; PROVIDED, HOWEVER, THAT ALL SUCH REDUCTIONS UNDER THIS SECTION SHALL BE
SUBJECT TO SECTION 3.2(B), REQUIRE AT LEAST THREE BUSINESS DAYS’ PRIOR NOTICE TO
THE AGENT, BE PERMANENT, BE APPLIED TO THE LENDERS’ REVOLVING COMMITMENT AMOUNTS
PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGES, AND ANY PARTIAL
REDUCTION OF THE COMMITMENT AMOUNT SHALL BE IN A MINIMUM AMOUNT OF $10,000,000
AND IN AN INTEGRAL MULTIPLE OF $5,000,000.


 


SECTION 2.3.  COMPETITIVE BID LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT (INCLUDING ARTICLE V), EACH LENDER SEVERALLY AGREES THAT THE
BORROWER MAY REQUEST THAT COMPETITIVE BID LOAN BORROWINGS UNDER THIS SECTION 2.3
BE MADE FROM TIME TO TIME ON ANY BUSINESS DAY PRIOR TO THE DATE OCCURRING ONE
MONTH PRIOR TO THE MATURITY DATE IN THE MANNER SET FORTH BELOW; PROVIDED,
HOWEVER, THAT FOLLOWING THE MAKING OF EACH COMPETITIVE BID LOAN BORROWING, THE
AGGREGATE AMOUNT OF ALL LOANS THEN OUTSTANDING (WHICH, IN THE CASE OF LOANS

 

18

--------------------------------------------------------------------------------


 


DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, SHALL BE THE DOLLAR EQUIVALENT
THEREOF) SHALL NOT EXCEED THE COMMITMENT AMOUNT (AND, SUBJECT TO SECTION 4.4,
THE BORROWER HEREBY AGREES TO MAKE A MANDATORY PREPAYMENT OF REVOLVING LOANS TO
THE EXTENT NECESSARY TO REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS
(AFTER GIVING EFFECT TO SUCH COMPETITIVE BID LOAN BORROWING) TO AN AMOUNT NOT IN
EXCESS OF THE COMMITMENT AMOUNT).


 

(A)                                  COMPETITIVE BID LOAN BORROWING REQUEST. 
THE BORROWER MAY REQUEST COMPETITIVE BID LOAN BORROWINGS UNDER THIS SECTION 2.3
BY DELIVERING TO THE AGENT NOT LATER THAN 10:00 A.M. (NEW YORK CITY TIME) AT
LEAST FIVE BUSINESS DAYS, PRIOR TO THE DATE OF THE PROPOSED COMPETITIVE BID LOAN
BORROWING, A COMPETITIVE BID LOAN BORROWING REQUEST (WHICH SHALL CONSTITUTE AN
INVITATION TO THE LENDERS TO EXTEND COMPETITIVE BID LOAN QUOTES TO THE BORROWER,
AND WHICH MAY CONTAIN REQUESTS FOR UP TO THREE DIFFERENT COMPETITIVE BID LOANS),
SPECIFYING

 

(I)                                     THE AMOUNT AND CURRENCY OR NON-MAJOR
ALTERNATE CURRENCY OF THE COMPETITIVE BID LOAN,

 

(II)                                  THE PROPOSED DATE (WHICH SHALL BE A
BUSINESS DAY) AND AGGREGATE PRINCIPAL AMOUNT OR AMOUNTS OF EACH COMPETITIVE BID
LOAN TO BE MADE AS PART OF SUCH PROPOSED COMPETITIVE BID LOAN BORROWING (WHICH
SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $5,000,000 AND IN AN INTEGRAL MULTIPLE
OF $1,000,000 OR THE FOREIGN CURRENCY EQUIVALENT THEREOF) (AND, SUBJECT TO THE
FIRST SENTENCE OF THIS SECTION, WHICH PRINCIPAL AMOUNT MAY EXCEED THE COMMITMENT
AMOUNT THEN AVAILABLE TO BE BORROWED),

 

(III)                               THE PROPOSED MATURITY DATE OR DATES (EACH A
“COMPETITIVE BID LOAN MATURITY DATE”) FOR REPAYMENT OF EACH COMPETITIVE BID LOAN
TO BE MADE AS PART OF SUCH COMPETITIVE BID LOAN BORROWING (WHICH MATURITY DATE
OR DATES MAY NOT BE EARLIER THAN THE DATE OCCURRING SEVEN DAYS AFTER THE DATE OF
SUCH COMPETITIVE BID LOAN BORROWING OR LATER THAN THE EARLIER OF THE DATE
OCCURRING (A) ONE HUNDRED EIGHTY-THREE DAYS AFTER THE DATE OF SUCH COMPETITIVE
BID LOAN BORROWING OR (B) THE MATURITY DATE), AND

 

(IV)                              THE INTEREST PAYMENT DATE OR DATES (WHICH
INTEREST PAYMENT DATES SHALL BE THE COMPETITIVE BID LOAN MATURITY DATE
APPLICABLE THERETO AND, IF SUCH COMPETITIVE BID LOAN MATURITY DATE OCCURS MORE
THAN THREE MONTHS AFTER THE DATE OF SUCH COMPETITIVE BID LOAN BORROWING, THE
DATE OCCURRING ON EACH QUARTERLY PAYMENT DATE AFTER THE DATE OF SUCH COMPETITIVE
BID LOAN BORROWING; EACH SUCH INTEREST PAYMENT DATE, A “COMPETITIVE BID LOAN
INTEREST PAYMENT DATE”) RELATING THERETO.

 

The Borrower shall not request any Competitive Bid Loan Borrowing within three
Business Days’ after any other Competitive Bid Loan Request.

 

(B)                                 INVITATION FOR BID LOAN QUOTES.  PROMPTLY
UPON RECEIPT OF A COMPETITIVE BID LOAN BORROWING REQUEST BUT IN NO EVENT LATER
THAN 4:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH RECEIPT, THE AGENT SHALL
SEND TO THE LENDERS BY TELECOPY AN “INVITATION

 

19

--------------------------------------------------------------------------------


 

FOR BID LOAN QUOTES” SUBSTANTIALLY IN THE FORM OF EXHIBIT C-1 ATTACHED HERETO,
WHICH SHALL CONSTITUTE AN INVITATION BY THE BORROWER TO EACH LENDER TO SUBMIT
COMPETITIVE BID LOAN QUOTES OFFERING TO MAKE THE COMPETITIVE BID LOANS TO WHICH
SUCH COMPETITIVE BID LOAN BORROWING REQUEST RELATES IN ACCORDANCE WITH THIS
SECTION.

 

(C)                                  SUBMISSION AND CONTENTS OF BID LOAN QUOTES.

 

(I)                                     IF ANY LENDER, IN ITS SOLE DISCRETION,
ELECTS TO OFFER TO MAKE A COMPETITIVE BID LOAN TO THE BORROWER AS PART OF SUCH
PROPOSED COMPETITIVE BID LOAN BORROWING AT A RATE OF INTEREST SPECIFIED BY SUCH
LENDER IN ITS SOLE DISCRETION, IT SHALL DELIVER TO THE AGENT NOT LATER THAN
11:00 A.M. (NEW YORK CITY TIME) ON THE FOURTH BUSINESS DAY PRIOR TO THE PROPOSED
DATE OF BORROWING, AND IN THE CASE OF A COMPETITIVE BID LOAN BORROWING IN AN
ALTERNATE CURRENCY OR NON-MAJOR ALTERNATE CURRENCY, NO LATER THAN 11:00 A.M.
(NEW YORK CITY TIME) ON THE FIFTH BUSINESS DAY PRIOR TO THE PROPOSED DATE OF
BORROWING, A COMPETITIVE BID LOAN OFFER, WHICH MUST COMPLY WITH THE REQUIREMENTS
OF THIS CLAUSE, SUBSTANTIALLY IN THE FORM OF EXHIBIT C-2 HERETO; PROVIDED, THAT
COMPETITIVE BID LOAN QUOTES SUBMITTED BY THE AGENT (OR ANY AFFILIATE OF THE
AGENT) IN THE CAPACITY OF A LENDER MAY BE SUBMITTED, AND MAY ONLY BE SUBMITTED,
IF THE AGENT OR SUCH AFFILIATE NOTIFIES THE BORROWER OF THE TERMS OF THE OFFER
OR OFFERS CONTAINED THEREIN NOT LATER THAN 10:00 A.M. (NEW YORK CITY TIME) ON
THE FOURTH BUSINESS DAY PRIOR TO THE PROPOSED DATE OF BORROWING.  SUCH
COMPETITIVE BID LOAN OFFER SHALL SPECIFY

 

(A)                              THE CURRENCY OR NON-MAJOR ALTERNATE CURRENCY OF
THE COMPETITIVE BID LOANS,

 

(B)                                THE PROPOSED DATE OF BORROWING, WHICH SHALL
BE THE SAME AS THAT SET FORTH IN THE APPLICABLE INVITATION FOR BID LOAN QUOTES,

 

(C)                                THE PRINCIPAL AMOUNT OF THE COMPETITIVE BID
LOAN WHICH SUCH LENDER WOULD BE WILLING TO MAKE AS PART OF SUCH PROPOSED
COMPETITIVE BID LOAN BORROWING (WHICH AMOUNT SHALL BE IN A MINIMUM PRINCIPAL
AMOUNT OF $5,000,000 AND IN AN INTEGRAL MULTIPLE OF $1,000,000, OR THE FOREIGN
CURRENCY EQUIVALENT THEREOF, AND MAY, SUBJECT TO THE PROVISO TO THE FIRST
SENTENCE OF THIS SECTION 2.3, EXCEED SUCH LENDER’S REVOLVING COMMITMENT AMOUNT),

 

(D)                               THE FIXED RATE OR THE LIBO RATE BID MARGIN
THEREFOR.  A COMPETITIVE BID LOAN OFFER SUBMITTED BY A LENDER PURSUANT TO THIS
CLAUSE (C) SHALL BE IRREVOCABLE, EXCEPT WITH THE WRITTEN CONSENT OF THE AGENT
GIVEN ON THE INSTRUCTIONS OF THE BORROWER, AND

 

(E)                                 THE IDENTITY OF THE QUOTING LENDER.

 

(II)                                  ANY COMPETITIVE BID LOAN QUOTE THAT:

 

20

--------------------------------------------------------------------------------


 

(A)                              IS NOT SUBSTANTIALLY IN THE FORM OF EXHIBIT C-2
HERETO OR DOES NOT SPECIFY ALL OF THE INFORMATION REQUIRED IN CLAUSE (C) OF THIS
SECTION;

 

(B)                                CONTAINS QUALIFYING, CONDITIONAL OR SIMILAR
LANGUAGE;

 

(C)                                CONTAINS PROPOSED TERMS OTHER THAN OR IN
ADDITION TO THOSE SET FORTH IN THE APPLICABLE INVITATION FOR BID LOAN QUOTES; OR

 

(D)                               ARRIVES AFTER THE TIME SET FORTH IN CLAUSE (C)
OF THIS SECTION SHALL BE DISREGARDED BY THE AGENT.

 

(D)                                 NOTICE TO BORROWER.  THE AGENT SHALL (BY
TELEPHONE CONFIRMED BY TELECOPY), BY 4:00 P.M. (NEW YORK CITY TIME) ON THE
FOURTH BUSINESS DAY PRIOR TO THE PROPOSED DATE OF BORROWING, NOTIFY THE BORROWER
OF THE TERMS OF ANY COMPETITIVE BID LOAN QUOTE SUBMITTED BY A LENDER THAT IS IN
ACCORDANCE WITH CLAUSE (C) OF THIS SECTION.  THE AGENT’S NOTICE TO THE BORROWER
SHALL SPECIFY (A) THE CURRENCY OR NON-MAJOR ALTERNATE CURRENCY OF THE
COMPETITIVE BID LOAN, (B) THE AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BID
LOANS FOR WHICH OFFERS HAVE BEEN RECEIVED SPECIFIED IN THE RELATED COMPETITIVE
BID LOAN BORROWING REQUEST, (C) THE PRINCIPAL AMOUNTS AND LIBO RATE BID MARGINS
OR FIXED RATES SO OFFERED, AND (D) THE IDENTITY OF SUCH QUOTING LENDERS.

 

(E)                                  COMPETITIVE BID LOAN ACCEPTANCE.  THE
BORROWER SHALL, IN TURN, BY TELEPHONE CONFIRMED BY TELECOPY BEFORE 11:00 A.M.
(NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE PROPOSED DATE OF
SUCH PROPOSED COMPETITIVE BID LOAN BORROWING, EITHER

 

(I)                                     IRREVOCABLY CANCEL THE COMPETITIVE BID
LOAN BORROWING REQUEST THAT REQUESTED SUCH COMPETITIVE BID LOAN BORROWING BY
GIVING THE AGENT (WHICH SHALL PROMPTLY NOTIFY EACH LENDER) TELEPHONIC NOTICE
(PROMPTLY CONFIRMED IN WRITING) TO THAT EFFECT (AND, FOR PURPOSES OF THIS
SECTION, A FAILURE ON THE PART OF THE BORROWER TO TIMELY NOTIFY THE AGENT UNDER
THE TERMS OF THIS CLAUSE SHALL BE DEEMED TO BE NON-ACCEPTANCE OF ALL OFFERS SO
NOTIFIED TO IT PURSUANT TO CLAUSE (D), ABOVE), OR

 

(II)                                  IRREVOCABLY ACCEPT ONE OR MORE OF THE
OFFERS MADE BY ANY LENDER OR LENDERS PURSUANT TO CLAUSE (D) ABOVE, IN ITS SOLE
DISCRETION, BY GIVING THE AGENT TELEPHONIC NOTICE (AND THE AGENT SHALL, PROMPTLY
UPON RECEIVING SUCH TELEPHONIC NOTICE FROM THE BORROWER, NOTIFY EACH LENDER
WHOSE COMPETITIVE BID LOAN QUOTE HAS BEEN ACCEPTED) (PROMPTLY CONFIRMED IN
WRITING BY DELIVERY TO THE AGENT OF A COMPETITIVE BID LOAN BORROWING NOTICE) OF

 

(A)                              THE CURRENCY OR NON-MAJOR ALTERNATE CURRENCY OF
THE COMPETITIVE BID LOAN BORROWING TO BE MADE,

 

(B)                                THE AMOUNT OF THE COMPETITIVE BID LOAN
BORROWING TO BE MADE ON SUCH DATE, AND

 

21

--------------------------------------------------------------------------------


 

(C)                                THE AMOUNT OF THE COMPETITIVE BID LOAN (WHICH
AMOUNT SHALL NOT BE GREATER THAN THE AMOUNT OFFERED BY SUCH LENDER FOR SUCH
COMPETITIVE BID LOAN PURSUANT TO CLAUSE (D) ABOVE) TO BE MADE BY SUCH LENDER AS
PART OF SUCH COMPETITIVE BID LOAN BORROWING, AND REJECT ANY REMAINING OFFERS
MADE BY LENDERS PURSUANT TO CLAUSE (D) ABOVE BY GIVING THE AGENT (WHICH SHALL
PROMPTLY GIVE TO THE LENDERS) NOTICE TO THAT EFFECT;

 

provided, however, that

 

(D)                               THE BORROWER SHALL NOT ACCEPT AN OFFER MADE AT
A PARTICULAR COMPETITIVE BID RATE IF THE BORROWER HAS DECIDED TO REJECT AN OFFER
MADE IN RESPECT OF THE SAME COMPETITIVE BID LOAN WITH THE SAME COMPETITIVE BID
LOAN MATURITY DATE AT A LOWER COMPETITIVE BID RATE OF THE TYPE REQUESTED BY THE
BORROWER,

 

(E)                                 THE AGGREGATE PRINCIPAL AMOUNT OF THE
COMPETITIVE BID LOAN OFFERS ACCEPTED BY THE BORROWER SHALL NOT EXCEED THE
PRINCIPAL AMOUNT SPECIFIED IN THE COMPETITIVE BID LOAN BORROWING REQUEST,

 

(F)                                 IF THE BORROWER SHALL ACCEPT AN OFFER OR
OFFERS MADE AT A PARTICULAR COMPETITIVE BID RATE BUT THE AMOUNT OF SUCH OFFER OR
OFFERS SHALL CAUSE THE TOTAL AMOUNT OF OFFERS TO BE ACCEPTED BY THE BORROWER TO
EXCEED THE AMOUNT SPECIFIED IN THE COMPETITIVE BID LOAN BORROWING REQUEST, THEN
THE BORROWER SHALL (NOTWITHSTANDING THE MINIMUM OFFER ACCEPTANCE AMOUNT REQUIRED
BY CLAUSE (G) BELOW)

 

(1)                                  accept a portion of such offer or offers in
an aggregate amount equal to the amount specified in the Competitive Bid Loan
Borrowing Request less the amount of all other offers accepted with respect to
such Competitive Bid Loan Borrowing Request, and

 

(2)                                  allocate the Competitive Bid Loans in
respect of which such offers are accepted among the Lenders submitting such
offers as nearly as possible in proportion to the aggregate amount of such
offers made by each Lender (provided that if the available principal amount of
Competitive Bid Loans to be so allocated is not sufficient to enable Competitive
Bid Loans to be so allocated to each such Lender in a minimum principal amount
of $5,000,000 and in integral multiples of $1,000,000, or the Foreign Currency
Equivalent thereof, the Borrower shall select the Lenders to be allocated such
Competitive Bid Loans in a minimum principal amount of $1,000,000 and round
allocations up to the next higher multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof) if necessary; provided, further, however, that no
Lender shall be required to make a Competitive Bid Loan if, as a result of such
allocation, the principal amount of such Lender’s Competitive

 

22

--------------------------------------------------------------------------------


 

Bid Loan would be less than $5,000,000 (or the Foreign Currency Equivalent
thereof), unless otherwise agreed to by such Lender),

 

(G)                                NO BID SHALL BE ACCEPTED FOR A COMPETITIVE
BID LOAN UNLESS SUCH COMPETITIVE BID LOAN IS IN A MINIMUM PRINCIPAL AMOUNT OF
$5,000,000 (EXCEPT AS PROVIDED IN CLAUSE (F) ABOVE) AND AN INTEGRAL MULTIPLE OF
$1,000,000 AND IS PART OF A COMPETITIVE BID LOAN BORROWING IN A MINIMUM
PRINCIPAL AMOUNT OF $5,000,000 (OR, IN EACH CASE, THE FOREIGN CURRENCY
EQUIVALENT THEREOF), AND

 

(H)                               THE BORROWER MAY NOT ACCEPT ANY OFFER THAT IS
DESCRIBED IN CLAUSE (C)(II) OF THIS SECTION, OR THAT OTHERWISE FAILS TO COMPLY
WITH THE REQUIREMENTS OF THIS AGREEMENT.

 

A notice given by the Borrower pursuant to this clause (e)(ii) shall be
irrevocable.

 

(F)                                    FUNDING OF COMPETITIVE BID LOANS.  NOT
LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON THE DATE SPECIFIED FOR EACH
COMPETITIVE BID LOAN HEREUNDER, EACH LENDER PARTICIPATING THEREIN SHALL MAKE
AVAILABLE THE AMOUNT OF THE COMPETITIVE BID LOAN TO BE MADE BY IT ON SUCH DATE
TO AGENT IN IMMEDIATELY AVAILABLE FUNDS, FOR THE ACCOUNT OF THE BORROWER, SUCH
DEPOSIT TO BE MADE TO AN ACCOUNT MAINTAINED BY THE AGENT, AS THE AGENT SHALL
SPECIFY FROM TIME TO TIME BY NOTICE TO THE LENDERS.  THE AMOUNT SO RECEIVED BY
THE AGENT SHALL BE MADE AVAILABLE TO THE BORROWER NOT LATER THAN 2:00 P.M. (NEW
YORK CITY TIME) ON THE DATE OF THE REQUESTED BORROWING BY DEPOSITING THE SAME IN
IMMEDIATELY AVAILABLE FUNDS IN AN ACCOUNT OF THE BORROWER’S NOTIFIED TO THE
AGENT IN WRITING.  PROMPTLY AFTER EACH COMPETITIVE BID LOAN BORROWING, BUT NO
LATER THAN THE IMMEDIATELY SUCCEEDING BUSINESS DAY, THE BORROWER WILL DELIVER TO
EACH LENDER A COMPETITIVE BID LOAN BORROWING NOTICE, SPECIFYING THE AMOUNT OF
THE COMPETITIVE BID LOAN BORROWING, THE AMOUNTS AND CURRENCIES OR NON-MAJOR
ALTERNATE CURRENCIES OF THE COMPETITIVE BID LOANS WHICH COMPRISE SUCH BORROWING,
THE APPLICABLE COMPETITIVE BID RATES ACCEPTED, THE CONSEQUENT COMPETITIVE BID
OUTSTANDING BALANCE, THE DATE ON WHICH SUCH COMPETITIVE BID LOAN BORROWING WAS
MADE AND THE CORRESPONDING COMPETITIVE BID LOAN MATURITY DATE APPLICABLE TO ALL
COMPETITIVE BID LOANS THAT ARE PART OF SUCH COMPETITIVE BID LOAN BORROWING.

 


SECTION 2.4.  CONTINUATION AND CONVERSION ELECTIONS.  BY DELIVERING A
CONTINUATION/CONVERSION NOTICE TO THE AGENT ON OR BEFORE 11:00 A.M. (NEW YORK
CITY TIME) ON A BUSINESS DAY, THE BORROWER MAY FROM TIME TO TIME IRREVOCABLY
ELECT, ON NOT LESS THAN THREE NOR MORE THAN FIVE BUSINESS DAYS’ NOTICE, THAT
ALL, OR ANY PORTION IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND AN INTEGRAL
MULTIPLE OF $1,000,000 OR THE FOREIGN CURRENCY EQUIVALENT THEREOF, OF THE
REVOLVING LOANS BE, (A) IN THE CASE OF BASE RATE LOANS, CONVERTED INTO LIBO RATE
LOANS, (B) IN THE CASE OF LIBO RATE LOANS DENOMINATED IN DOLLARS, BE CONVERTED
INTO BASE RATE LOANS OR CONTINUED AS LIBO RATE LOANS, OR (C) IN THE CASE OF LIBO
RATE LOANS DENOMINATED IN AN ALTERNATE CURRENCY, CONTINUED AS LIBO RATE LOANS IN
THE SAME CURRENCY.

 

23

--------------------------------------------------------------------------------


 

In the absence of delivery of a Continuation/Conversion Notice with respect to
LIBO Rate Loans (which are Revolving Loans) at least three Business Days’ before
the last day of the then current Interest Period with respect thereto,

 

(A)                                  LIBO RATE LOANS DENOMINATED IN DOLLARS
SHALL BE CONVERTED AUTOMATICALLY ON SUCH LAST DAY TO BASE RATE LOANS, AND

 

(B)                                 LIBO RATE LOANS DENOMINATED IN AN ALTERNATE
CURRENCY SHALL BE CONTINUED AS LOANS IN THE RELEVANT ALTERNATE CURRENCY AT A
RATE PER ANNUM EQUAL TO THE LIBO ALTERNATE RATE FOR SUCH RELEVANT CURRENCY PLUS
THE APPLICABLE MARGIN FOR THE SHORTEST AVAILABLE INTEREST PERIOD SELECTED BY THE
AGENT IN ITS SOLE DISCRETION (BUT NOT LATER THAN THE MATURITY DATE).

 

Each such conversion and continuation shall be prorated among the applicable
outstanding Loans of all Lenders, and no portion of the outstanding principal
amount of any Loans may be continued as, or be converted into, LIBO Rate Loans
when any Default has occurred and is continuing.  The Agent shall promptly
notify each Lender of the applicable interest period and interest rate.

 


SECTION 2.5.  FUNDING.  EACH LENDER MAY, IF IT SO ELECTS, FULFILL ITS OBLIGATION
TO MAKE, CONTINUE OR CONVERT LIBO RATE LOANS HEREUNDER BY CAUSING ONE OF ITS
FOREIGN BRANCHES OR AFFILIATES (OR AN INTERNATIONAL BANKING FACILITY CREATED BY
SUCH LENDER) TO MAKE, CONTINUE OR CONVERT SUCH LIBO RATE LOAN; PROVIDED,
HOWEVER, THAT SUCH LIBO RATE LOAN SHALL NONETHELESS BE DEEMED TO HAVE BEEN MADE
AND TO BE HELD BY SUCH LENDER, AND THE OBLIGATION OF THE BORROWER TO REPAY SUCH
LIBO RATE LOAN SHALL NEVERTHELESS BE TO SUCH LENDER FOR THE ACCOUNT OF SUCH
FOREIGN BRANCH, AFFILIATE OR INTERNATIONAL BANKING FACILITY.  IN ADDITION, THE
BORROWER HEREBY CONSENTS AND AGREES THAT, FOR PURPOSES OF ANY DETERMINATION TO
BE MADE FOR PURPOSES OF SECTION 4.1, 4.2, 4.3 IT SHALL BE CONCLUSIVELY ASSUMED
THAT EACH LENDER ELECTED TO FUND ALL LIBO RATE LOANS BY PURCHASING DEPOSITS IN
THE RELEVANT CURRENCY IN THE RELEVANT INTERBANK EURODOLLAR MARKET.


 


SECTION 2.6.  NOTES.  EACH LENDER’S LOANS SHALL BE EVIDENCED BY A NOTE PAYABLE
TO THE ORDER OF SUCH LENDER IN A PRINCIPAL AMOUNT EQUAL TO:


 

(A)                                  IN THE CASE OF REVOLVING LOANS, SUCH
LENDER’S ORIGINAL REVOLVING COMMITMENT AMOUNT, AND

 

(B)                                 IN THE CASE OF COMPETITIVE BID LOANS,
$125,000,000.

 

The Borrower hereby irrevocably authorizes each Lender to make (or cause to be
made) appropriate notations on the grid attached to such Lender’s Note (or on
any continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal of, and Interest Period (in the
case of Revolving Loans), or Competitive Bid Loan Maturity Dates and Competitive
Bid Loan Interest Payment Dates (in the case of Competitive Bid Loans)
applicable to the Loans evidenced thereby.  Such notations shall constitute
prima facie evidence of the accuracy of the information so recorded; provided,
however, that the failure of any Lender to make any such notations shall not
limit or otherwise affect any obligations of the Borrower.

 

24

--------------------------------------------------------------------------------


 


SECTION 2.7.  MULTICURRENCY LOANS.


 


SECTION 2.7.1.  NOTIFICATION OF REQUEST.  IF ANY REVOLVING LOAN BORROWING
REQUEST REQUESTS A BORROWING IN AN ALTERNATE CURRENCY, THE AGENT SHALL IN THE
NOTICE GIVEN TO THE LENDERS PURSUANT TO SECTION 2.1 GIVE DETAILS OF SUCH REQUEST
INCLUDING, WITHOUT LIMITATION, THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING
LOAN BORROWING IN SUCH ALTERNATE CURRENCY TO BE MADE BY EACH LENDER PURSUANT TO
THIS AGREEMENT.


 


SECTION 2.7.2.  AVAILABILITY.  EACH LENDER SHALL BE TREATED AS HAVING CONFIRMED
THAT THE ALTERNATE CURRENCY REQUESTED IS AVAILABLE TO IT UNLESS NO LATER THAN
10:00 A.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY BEFORE THE REVOLVING
LOAN BORROWING IT SHALL HAVE NOTIFIED THE AGENT THAT SUCH ALTERNATE CURRENCY IS
NOT AVAILABLE.


 


SECTION 2.7.3.  NOTIFICATION OF AVAILABILITY.  NO LATER THAN 2:00 P.M. (NEW YORK
CITY TIME) ON THE THIRD BUSINESS DAY BEFORE THE PROPOSED BORROWING THE AGENT
SHALL NOTIFY THE BORROWER AND THE LENDERS IF IT HAS RECEIVED NOTIFICATION FROM
ANY OF THE LENDERS THAT THE ALTERNATE CURRENCY IS NOT AVAILABLE.


 


SECTION 2.7.4.  CONSEQUENCES OF AVAILABILITY.  IF THE AGENT DOES NOT NOTIFY THE
BORROWER AND THE LENDERS THAT THE AGENT HAS RECEIVED NOTIFICATION FROM ANY OF
THE LENDERS THAT THE ALTERNATE CURRENCY REQUESTED IS NOT AVAILABLE, THE LENDERS
SHALL, ON THE PROPOSED DATE OF THE REVOLVING LOAN BORROWING SPECIFIED IN THE
REVOLVING LOAN BORROWING REQUEST BECOME OBLIGATED, SUBJECT TO THIS SECTION 2.7,
TO MAKE THE LIBO RATE LOAN IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


SECTION 2.7.5.  UNEXPECTED NON-AVAILABILITY.  IF, AT ANY TIME BEFORE 10:00 A.M.
(NEW YORK CITY TIME) ON THE PROPOSED REVOLVING LOAN BORROWING DATE, ANY LENDER
SHALL HAVE DETERMINED THAT THE ALTERNATE CURRENCY IN WHICH IT IS OBLIGED TO MAKE
A LIBO RATE LOAN OR A COMPETITIVE BID LOAN IS NO LONGER AVAILABLE TO IT BY
REASON THAT, UNDER THE THEN CURRENT LEGISLATION OR REGULATIONS OF THE COUNTRY OF
INCORPORATION OF SUCH LENDER OR THE COUNTRY OF SUCH ALTERNATE CURRENCY (OR THE
THEN POLICY OF THE CENTRAL BANK OF SUCH COUNTRY) OR THE BANK OF ENGLAND OR THE
F.R.S.  BOARD, SUCH ALTERNATE CURRENCY IS NOT OR WILL NOT BE PERMITTED TO BE
USED FOR THE PURPOSES OF THIS AGREEMENT, THEN SUCH LENDER SHALL GIVE NOTICE TO
THE AGENT (AND SHALL INCLUDE IN SUCH NOTICE A STATEMENT OF WHICH OTHER ALTERNATE
CURRENCIES ARE NOT AVAILABLE TO SUCH LENDER), AND THE AGENT SHALL GIVE NOTICE TO
THE BORROWER, AND THE OBLIGATION OF SUCH LENDER TO MAKE ITS SHARE OF SUCH
BORROWING IN SUCH ALTERNATE CURRENCY SHALL BE REPLACED ON THE FOLLOWING BASIS:


 

(A)                                  THE BORROWER SHALL BE ENTITLED TO NOTIFY
THE AGENT (WHICH SHALL PROMPTLY NOTIFY EACH AFFECTED LENDER) NOT LATER THAN
10:00 A.M. (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY BEFORE THE PROPOSED
BORROWING, THAT THE BORROWER ELECTS EITHER THAT THE SAID OBLIGATION OF THE
RELEVANT LENDER SHALL BE:

 

(I)                                     REPLACED BY AN OBLIGATION TO MAKE A LOAN
IN DOLLARS BY THAT LENDER HAVING AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO ITS
SHARE OF SUCH BORROWING IN THE ALTERNATE CURRENCY, ROUNDED, IF NECESSARY, AS THE
AGENT SHALL DECIDE, WHICH SUCH LENDER WOULD OTHERWISE HAVE BEEN REQUIRED TO
MAKE; OR

 

25

--------------------------------------------------------------------------------


 

(II)                                  REPLACED BY AN OBLIGATION TO MAKE A LIBO
RATE LOAN IN AN ALTERNATE CURRENCY BY THAT LENDER IN AN ALTERNATE CURRENCY
(OTHER THAN ANY ALTERNATE CURRENCY WHICH SUCH LENDER SHALL HAVE STATED, AS
PROVIDED ABOVE, IS NOT AVAILABLE TO IT), SUCH ALTERNATE CURRENCY HAVING AN
AGGREGATE PRINCIPAL AMOUNT WHICH IS, ON THE DATE ON WHICH SUCH NOTIFICATION IS
ACTUALLY RECEIVED BY THE AGENT, THE EQUIVALENT AMOUNT OF ITS SHARE OF SUCH
BORROWING, ROUNDED, IF NECESSARY, AS THE AGENT SHALL DECIDE, WHICH SUCH LENDER
WOULD OTHERWISE HAVE BEEN REQUESTED TO MAKE.

 

(B)                                 FOR PURPOSES OF CLAUSES (I) AND (II) OF
PARAGRAPH (A) OF THIS SECTION, ANY ROUNDING IN THE AMOUNT OF LOANS BY THE AGENT
SHALL NOT RESULT IN ANY LENDER MAKING LOANS IN AN AGGREGATE PRINCIPAL AMOUNT
EXCEEDING SUCH LENDER’S COMMITMENT.

 

(C)                                  IF THE BORROWER HAS NOT NOTIFIED THE AGENT
AS PROVIDED IN PARAGRAPH (A) ABOVE, THE OBLIGATION OF THE LENDER SHALL BE
REPLACED BY SUCH AN OBLIGATION AS IS MENTIONED IN CLAUSE 2.7.5(A)(I).

 

If such Lender shall be required under paragraph (a) or paragraph (b) of
Section 2.7.5 to make the Loan mentioned therein, such Borrowing shall be made
on the date of the proposed Borrowing, shall have the same Interest Period as
the Alternate Currency Advance which it replaces and the applicable interest
rate shall be calculated in accordance with Section 3.3.1 (as though such
Borrowing were a separate Loan denominated in Dollars or, as the case may be, in
the relevant Alternate Currency).

 


SECTION 2.7.6.  CONSEQUENCES OF NON-AVAILABILITY.  IF THE AGENT NOTIFIES THE
BORROWER PURSUANT TO SECTION 2.7.3 THAT ANY OF THE LENDERS HAS NOTIFIED THE
AGENT THAT THE ALTERNATE CURRENCY IS NOT AVAILABLE, SUCH NOTIFICATION SHALL
REVOKE THE RELEVANT BORROWING REQUEST.


 


SECTION 2.8.  EXTENSION OF MATURITY DATE.


 

(A)                                  NOT EARLIER THAN 60 DAYS PRIOR TO, NOR
LATER THAN 30 DAYS PRIOR TO, EACH ANNIVERSARY OF THE EFFECTIVE DATE, THE
BORROWER MAY, UPON NOTICE TO THE AGENT (WHO SHALL PROMPTLY NOTIFY THE LENDERS),
REQUEST A ONE YEAR EXTENSION OF THE MATURITY DATE.  WITHIN 15 DAYS OF DELIVERY
OF SUCH NOTICE, EACH LENDER SHALL NOTIFY THE AGENT WHETHER OR NOT IT CONSENTS TO
SUCH EXTENSION (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN SUCH LENDER’S SOLE AND
ABSOLUTE DISCRETION).  ANY LENDER NOT RESPONDING WITHIN THE ABOVE TIME PERIOD
SHALL BE DEEMED NOT TO HAVE CONSENTED TO SUCH EXTENSION.  THE AGENT SHALL
PROMPTLY NOTIFY THE BORROWER AND THE LENDERS OF THE LENDERS’ RESPONSES.  IF ANY
LENDER DECLINES, OR IS DEEMED TO HAVE DECLINED, TO CONSENT TO SUCH EXTENSION,
THE BORROWER MAY CAUSE ANY SUCH LENDER TO BE REMOVED OR REPLACED AS A LENDER
PURSUANT TO SECTION 10.13.

 

(B)                                 THE MATURITY DATE SHALL BE EXTENDED ONLY IF
LENDERS HOLDING AT LEAST 62.5% OF THE COMMITMENT AMOUNT (CALCULATED IMMEDIATELY
PRIOR TO GIVING EFFECT TO ANY REMOVALS AND/OR REPLACEMENTS OF LENDERS PERMITTED
HEREIN) AND ALL LENDERS (AFTER GIVING EFFECT TO ANY REMOVALS AND/OR REPLACEMENTS
OF LENDERS PERMITTED HEREIN) (THE “CONSENTING LENDERS”) HAVE CONSENTED THERETO. 
IF SO EXTENDED, THE MATURITY DATE, AS TO THE CONSENTING LENDERS, SHALL BE
EXTENDED TO A DATE 364 DAYS FROM THE EXISTING MATURITY

 

26

--------------------------------------------------------------------------------


 

DATE, EFFECTIVE AS OF THE EXISTING MATURITY DATE (THE “EXTENSION EFFECTIVE
DATE”).  THE AGENT AND THE BORROWER SHALL PROMPTLY CONFIRM TO THE LENDERS SUCH
EXTENSION AND THE EXTENSION EFFECTIVE DATE.  AS A CONDITION PRECEDENT TO SUCH
EXTENSION, THE BORROWER SHALL DELIVER TO THE AGENT A CERTIFICATE DATED AS OF THE
EXTENSION EFFECTIVE DATE (IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY AN
AUTHORIZED OFFICER OF THE BORROWER (I) CERTIFYING AND ATTACHING THE RESOLUTIONS
ADOPTED BY THE BORROWER APPROVING OR CONSENTING TO SUCH EXTENSION AND (II)
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH EXTENSION, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI ARE TRUE AND CORRECT ON
AND AS OF THE EXTENSION EFFECTIVE DATE AND NO DEFAULT OR EVENT OF DEFAULT
EXISTS.  THE AGENT SHALL DISTRIBUTE A SCHEDULE (WHICH SHALL BE DEEMED
INCORPORATED INTO THIS AGREEMENT) TO REFLECT ANY CHANGES IN THE COMMITMENT
AMOUNT, LENDERS AND PERCENTAGES.  THE BORROWER SHALL PREPAY ANY LOANS
OUTSTANDING ON THE EXTENSION EFFECTIVE DATE (AND PREPAY ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 4.4) TO THE EXTENT NECESSARY TO KEEP OUTSTANDING
LOANS RATABLE WITH THE PERCENTAGES OF ALL THE LENDERS.

 

(C)                                  THIS SECTION 2.8 SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 10.1 TO THE CONTRARY.

 


ARTICLE III


 


REPAYMENT, PREPAYMENTS, INTEREST AND FEES


 


SECTION 3.1.  REPAYMENT.


 

(A)                                  THE BORROWER SHALL REPAY IN FULL THE UNPAID
PRINCIPAL AMOUNT OF ALL REVOLVING LOANS ON THE MATURITY DATE.

 

(B)                                 THE BORROWER SHALL REPAY IN FULL THE UNPAID
PRINCIPAL AMOUNT OF ALL COMPETITIVE BID LOANS ON THE COMPETITIVE BID LOAN
MATURITY DATE THEREOF.

 

(C)                                  THE BORROWER SHALL, IMMEDIATELY UPON ANY
ACCELERATION OF THE MATURITY DATE OF ANY LOANS PURSUANT TO SECTION 8.2 OR
SECTION 8.3, REPAY THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF ALL LOANS SO
ACCELERATED.

 


SECTION 3.2.  PREPAYMENTS.


 

(A)                                  THE BORROWER MAY, FROM TIME TO TIME ON ANY
BUSINESS DAY, MAKE A VOLUNTARY PREPAYMENT, IN WHOLE OR IN PART, OF THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY REVOLVING LOANS; PROVIDED, HOWEVER, THAT

 

(I)                                     ANY SUCH PREPAYMENT SHALL BE MADE PRO
RATA AMONG REVOLVING LOANS OF THE SAME TYPE AND, IF APPLICABLE, HAVING THE SAME
INTEREST PERIOD OF ALL LENDERS,

 

(II)                                  ALL SUCH VOLUNTARY PREPAYMENTS SHALL
REQUIRE AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO THE AGENT, AND

 

27

--------------------------------------------------------------------------------


 

(III)                               ALL SUCH VOLUNTARY PARTIAL PREPAYMENTS SHALL
BE IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND AN INTEGRAL MULTIPLE OF
$1,000,000 OR, IF DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, THE FOREIGN
CURRENCY EQUIVALENT THEREOF, ROUNDED TO THE NEAREST ONE MILLION UNITS OF SUCH
CURRENCY.

 

(B)                                 THE BORROWER SHALL, ON EACH DATE WHEN ANY
REDUCTION IN THE COMMITMENT AMOUNT SHALL BECOME EFFECTIVE INCLUDING PURSUANT TO
SECTION 2.2, MAKE A MANDATORY PREPAYMENT OF LOANS EQUAL TO THE EXCESS, IF ANY,
OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS OVER THE COMMITMENT
AMOUNT AS SO REDUCED.

 

(C)                                  THE BORROWER SHALL, ON EACH DATE WHEN THE
MAKING OF ANY COMPETITIVE BID LOANS WOULD CAUSE THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF ALL LOANS (DETERMINED, IN THE CASE OF LOANS DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS, ON THE BASIS OF THE DOLLAR EQUIVALENT THEREOF) TO
EXCEED THE COMMITMENT AMOUNT, MAKE A MANDATORY PREPAYMENT OF, ALL REVOLVING
LOANS IN A PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS.

 

(D)                                 THE BORROWER SHALL HAVE NO RIGHT TO PREPAY,
IN WHOLE OR IN PART, THE OUTSTANDING PRINCIPAL AMOUNT OF ANY COMPETITIVE BID
LOAN, UNLESS THE LENDER THAT HAS MADE SUCH COMPETITIVE BID LOAN OTHERWISE AGREES
IN WRITING.

 

(E)                                  ON THE DATE OF THE MAKING OF ANY LOAN AND
ON THE DATE OF A CONTINUATION/CONVERSION NOTICE WITH RESPECT TO ANY LOAN OR AT
ANY OTHER TIME PERIODICALLY, THE AGENT SHALL DETERMINE THAT THE AGGREGATE
PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING (AFTER CONVERTING ALL LOANS
DENOMINATED IN ALTERNATE CURRENCIES OR NON-MAJOR ALTERNATE CURRENCIES TO THEIR
DOLLAR EQUIVALENT ON THE DATE OF CALCULATION) IS GREATER THAN 105% OF THE
COMMITMENT AMOUNT THEN IN EFFECT, THE BORROWER SHALL, UPON THREE BUSINESS DAYS,
WRITTEN NOTICE FROM THE AGENT, PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF SUCH
LOANS DENOMINATED IN ALTERNATE CURRENCIES OR NON-MAJOR ALTERNATE CURRENCIES, AS
THE CASE MAY BE, SUCH THAT THE DOLLAR EQUIVALENT OF THE OUTSTANDING PRINCIPAL
AMOUNT OF SUCH LOANS, WHEN ADDED TO THE AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS
OUTSTANDING DENOMINATED IN DOLLARS, DOES NOT EXCEED THE COMMITMENT AMOUNT.

 

(F)                                    EACH PREPAYMENT OF ANY LOANS MADE
PURSUANT TO THIS SECTION SHALL BE WITHOUT PREMIUM OR PENALTY, EXCEPT AS MAY BE
REQUIRED BY SECTION 4.4.  NO VOLUNTARY PREPAYMENT OF PRINCIPAL OF ANY LOANS
SHALL CAUSE A REDUCTION IN THE COMMITMENT AMOUNT.

 


SECTION 3.3.  INTEREST PROVISIONS.  INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
OF LOANS SHALL ACCRUE AND BE PAYABLE IN ACCORDANCE WITH THIS SECTION 3.3.


 


SECTION 3.3.1.  RATES.  PURSUANT TO AN APPROPRIATELY DELIVERED BORROWING REQUEST
OR CONTINUATION/CONVERSION NOTICE, THE BORROWER MAY ELECT THAT THE LOANS ACCRUE
INTEREST AT A RATE PER ANNUM:


 

(A)                                  ON THAT PORTION MAINTAINED FROM TIME TO
TIME AS BASE RATE LOANS, EQUAL TO THE ALTERNATE BASE RATE FROM TIME TO TIME IN
EFFECT;

 

28

--------------------------------------------------------------------------------


 

(B)                                 ON THAT PORTION MAINTAINED AS LIBO RATE
LOANS THAT ARE REVOLVING LOANS, DURING EACH INTEREST PERIOD APPLICABLE THERETO,
EQUAL TO THE SUM OF THE LIBO RATE (RESERVE ADJUSTED) OR THE LIBO ALTERNATE RATE,
AS THE CASE MAY BE, APPLICABLE TO THE RELEVANT CURRENCY FOR SUCH INTEREST PERIOD
PLUS THE MARGIN SET FORTH BELOW OPPOSITE THE BORROWER’S SENIOR DEBT RATINGS IN
THE FOLLOWING TABLE:

 

If the Borrower’s
Senior Debt Ratings are

 

The
Applicable
Margin is

S&P

 

Moody’s

 

A+ or above

 

A1 or above

 

15.50 b.p.

A

 

A2

 

23.00  b.p.

A-

 

A3

 

31.50  b.p.

BBB+

 

Baa1

 

39.50  b.p.

BBB

 

Baa2

 

50.00  b.p.

BBB- or below

 

Baa3 or below

 

70.00  b.p.

 

If, during any Interest Period, there is any change in such Senior Debt Ratings
which would result in an adjustment in the Applicable Margin, such adjustment
shall be effective as of the date on which such change occurs.  For purposes of
determining the Applicable Margin, if Moody’s and S&P have split Senior Debt
Ratings with a difference of only one rating tier, the higher Senior Debt Rating
shall be determinative and the lower Senior Debt Rating shall be disregarded,
and if Moody’s and S&P have split Senior Debt Ratings with a difference of more
than one rating tier, the debt rating one rating tier below the higher Senior
Debt Rating will be determinative and both Senior Debt Ratings will be
disregarded; and

 

(C)                                  FROM (AND INCLUDING) THE DATE ANY
COMPETITIVE BID LOAN IS MADE UNTIL THE MATURITY THEREOF, INTEREST SHALL ACCRUE
ON THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH COMPETITIVE BID LOAN AT A RATE PER
ANNUM EQUAL TO THE COMPETITIVE BID RATE SPECIFIED BY THE LENDER MAKING SUCH
COMPETITIVE BID LOAN IN ITS COMPETITIVE BID LOAN OFFER WITH RESPECT THERETO
DELIVERED PURSUANT TO CLAUSE (D) OF SECTION 2.3 ABOVE AND ACCEPTED BY THE
BORROWER PURSUANT TO CLAUSE (E) OF SECTION 2.3;

 

provided, however, that if the interest rate elected by the Borrower exceeds the
highest lawful rate, then the applicable interest rate per annum for any Loan
shall be the highest lawful rate.

 

The “LIBO Alternate Rate” means, with respect to any Loan for which a
Continuation/Conversion Notice has not been delivered in accordance with
Section 2.4 that is denominated in any Alternate/Currency, relative to the
interest period therefor selected by the Agent in its sole discretion,

 

(a)                                  in the case of Loans denominated in
Sterling, the sum of

 

29

--------------------------------------------------------------------------------


 

(i)                                     the rate of interest equal to the
average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the rates
per annum at which Sterling deposits in immediately available funds are offered
to each Reference Lender’s LIBOR Office in the London interbank market as at or
about 11:00 a.m. (London time) on the first day of such interest period for
delivery on the first day of such interest period, and in an amount
approximately equal to the relevant amount and for a period approximately equal
to such interest period;

 

plus

 

(ii)                                  Associated Costs; and

 

(b)                                 in the case of Loans denominated in
Alternate currencies other than Sterling, the rate of interest equal to the
average (rounded upwards, if necessary, to the nearest 1/16 of 1%) of the rates
per annum at which the relevant Currency deposits in immediately available funds
are offered to each Reference Lender’s LIBOR Office in the London interbank
market as at or about 11:00 a.m. (London time) two Business Days prior to the
beginning of such interest period for delivery on the first day of such interest
period, and in an amount approximately equal to the relevant amount and for a
period approximately equal to such interest period.

 

If the relevant amount is all or part of a LIBO Rate Loan in an Alternate
Currency which became due and payable on a day other than the last day of the
Interest Period relating thereto, the first such interest period selected by the
Agent shall be of a duration equal to the unexpired portion of the such Interest
Period.  The LIBO Alternate Rate for any interest period for any Loan bearing
interest at the LIBO Alternate Rate will be determined by the Agent on the basis
of information in effect on, and the applicable rates furnished to and received
by the Agent from the Reference Lenders, (x) in the case of Sterling, on the
first day of such interest period, or (y) in the case of Alternate Currencies
(other than Sterling), two Business Days before the first day of such interest
period, subject, however, to the provisions of Section 3.3.4.  If for any such
interest period selected by the Agent, adequate means do not exist for the
Reference Lenders to determine the LIBO Alternate Rate for any Currency as set
forth above, the LIBO Alternate Rate for such Currency shall be determined by
reference to the cost to each of the Reference Lenders of obtaining deposits of
such Currency from such sources as each such Reference Lender may reasonably
select.  The Agent shall determine the LIBO Alternate Rate for each such
interest period (which determination shall be conclusive in the absence of
manifest error), and will promptly give notice to the Borrower and the Lenders
thereof.

 

The “LIBO Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a LIBO Rate Loan bearing interest
at the LIBO Rate or the LIBO Alternate Rate, as the case may be, for any
Interest Period,

 

(a)                                  which is denominated in Dollars, a rate per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) determined
pursuant to the following formula:

 

LIBO Rate

=

LIBO Rate

(Reserve Adjusted)

 

1.00 - LIBOR Reserve Percentage

 

30

--------------------------------------------------------------------------------


 

(b)                                 which is denominated in Sterling, a rate per
annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) determined
pursuant to the following formula:

 

LIBO Rate

=

LIBO

+

Associated Costs

(Reserve Adjusted)

 

Rate

 

 

 

(c)                                  which is denominated in any other Alternate
Currency, the relevant LIBO Rate or LIBO Alternate Rate, as the case may be,
plus any applicable reserve or other funding costs incurred by the Lenders in
making such Loan.

 

The LIBO Rate (Reserve Adjusted) for any Interest Period for LIBO Rate Loans
will be determined by the Agent on the basis of the LIBOR Reserve Percentage in
effect on, and the applicable rates furnished to and received by the Agent from
the Reference Lenders, two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 3.3.4.

 

“LIBO Rate” means, relative to any Interest Period,

 

(a)  with respect to LIBO Rate Loans denominated in Dollars, the rate of
interest equal to the average (rounded upwards, if necessary, to the nearest
1/16 of 1%) of the rates per annum at which Dollar deposits in immediately
available funds are offered to each Reference Lender’s LIBOR Office in the
London interbank market as at or about 11:00 a.m. London time two Business Days
prior to the beginning of such Interest Period for delivery on the first day of
such Interest Period, and in an amount approximately equal to the amount of each
such Reference Lender’s LIBO Rate Loan and for a period approximately equal to
such Interest Period;

 

(b)  with respect to LIBO Rate Loans denominated in any Alternate Currency, the
rate of interest equal to the average (rounded upwards, if necessary, to the
nearest 1/10,000 of 1%) for the relevant Alternate Currency for a period equal
to such Interest Period which appears

 

(i)                                     with respect to Sterling, on Telerate,
Page 3750;

 

(ii)                                  with respect to Euros, on Telerate Page
3750;

 

(iii)                               with respect to Deutschemarks, on Telerate
Page 3750; and

 

(iv)                              with respect to Yen, on Telerate Page 3750;

 

as of 11:00 a.m. (London time) (x) in the case of Sterling, on the first day of
such Interest Period, or (y) in the case of Alternate Currencies (other than
Sterling), two Business Days before the first day of such Interest Period, or,
if fewer than two such offered rates appear on the relevant Telerate Page, the
rate of interest equal to the average (rounded upwards, if necessary, to the
nearest 1/10,000 of 1%) of the rates per annum at which deposits in the relevant
Alternate Currency in immediately available funds are offered to each Reference
Lender’s LIBOR Office in the London interbank market as at or about 11:00 a.m.
(London time) (x) in the case of Sterling, on the first day of such Interest
Period, or (y) in the case of Alternate Currencies (other

 

31

--------------------------------------------------------------------------------


 

than Sterling), two Business Days before the first day of such Interest Period
for delivery on the first day of such Interest Period, and in an amount
approximately equal to the amount of the Loans requested and for a period
approximately equal to such Interest Period.

 

“LIBOR Reserve Percentages” means, relative to any Interest Period for LIBO Rate
Loans, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Interest Period.

 

All LIBO Rate Loans shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Rate Loan.

 


SECTION 3.3.2.  POST-MATURITY RATES.  AFTER THE DATE ANY PRINCIPAL AMOUNT OF ANY
LOAN IS DUE AND PAYABLE (WHETHER ON THE MATURITY DATE, UPON ACCELERATION OR
OTHERWISE), OR AFTER ANY OTHER MONETARY OBLIGATION SHALL HAVE BECOME DUE AND
PAYABLE, THE BORROWER SHALL PAY, BUT ONLY TO THE EXTENT PERMITTED BY LAW,
INTEREST (AFTER AS WELL AS BEFORE JUDGMENT) ON SUCH AMOUNTS AT A RATE PER ANNUM
EQUAL TO THE ALTERNATE BASE RATE PLUS A MARGIN OF 2% FOR LOANS DENOMINATED IN
DOLLARS AND, WITH RESPECT TO LOANS DENOMINATED IN AN ALTERNATE CURRENCY, AT A
RATE PER ANNUM EQUAL TO THE LIBO RATE OR LIBO ALTERNATE RATE, AS THE CASE MAY
BE, IN SUCH ALTERNATE CURRENCY PLUS A MARGIN OF 2%.


 


SECTION 3.3.3.  PAYMENT DATES.  INTEREST ACCRUED ON EACH LOAN SHALL BE PAYABLE,
WITHOUT DUPLICATION:


 

(A)                                  ON THE MATURITY DATE;

 

(B)                                 ON THE DATE OF ANY PAYMENT OR PREPAYMENT, IN
WHOLE OR IN PART, OF PRINCIPAL OUTSTANDING ON SUCH LOAN;

 

(C)                                  ON EACH COMPETITIVE BID LOAN MATURITY DATE
AND, WITH RESPECT TO COMPETITIVE BID LOANS WITH A COMPETITIVE BID LOAN MATURITY
DATE IN EXCESS OF THREE MONTHS, ON EACH THREE (AND INTEGRAL OF THREE) MONTH
ANNIVERSARY OF THE MAKING OF SUCH LOAN;

 

(D)                                 WITH RESPECT TO LIBO RATE LOANS, ON THE LAST
DAY OF EACH APPLICABLE INTEREST PERIOD (AND, IF SUCH INTEREST PERIOD SHALL
EXCEED THREE MONTHS, ON EACH THREE (AND INTEGRAL MULTIPLE OF THREE) MONTH
ANNIVERSARY OF THE MAKING OF SUCH LOAN);

 

(E)                                  WITH RESPECT TO BASE RATE LOANS, ON EACH
QUARTERLY PAYMENT DATE;

 

(F)                                    WITH RESPECT TO ANY BASE RATE LOANS
CONVERTED INTO LIBO RATE LOANS ON A DAY WHEN INTEREST WOULD NOT OTHERWISE HAVE
BEEN PAYABLE PURSUANT TO CLAUSE (E), ON THE DATE OF SUCH CONVERSION; AND

 

32

--------------------------------------------------------------------------------


 

(G)                                 ON THAT PORTION OF ANY LOANS THE MATURITY
DATE OF WHICH IS ACCELERATED PURSUANT TO SECTION 8.2 OR SECTION 8.3, IMMEDIATELY
UPON SUCH ACCELERATION.

 

Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.

 


SECTION 3.3.4.  INTEREST RATE DETERMINATION.  EACH REFERENCE LENDER AGREES TO
FURNISH TO THE AGENT TIMELY INFORMATION FOR THE PURPOSE OF DETERMINING THE LIBO
RATE AND THE LIBO ALTERNATE RATE.  IF ANY ONE OR MORE OF THE REFERENCE LENDERS
SHALL FAIL TIMELY TO FURNISH SUCH INFORMATION TO THE AGENT, THE AGENT SHALL
DETERMINE SUCH INTEREST RATE ON THE BASIS OF THE INFORMATION FURNISHED BY THE
REMAINING REFERENCE LENDERS.  THE AGENT SHALL PROVIDE EACH LENDER WITH THE LIBO
RATE APPLICABLE TO EACH LIBO RATE LOAN WITHIN TWO BUSINESS DAYS PRIOR TO THE
MAKING OF SUCH LIBO RATE LOAN.


 


SECTION 3.4.  FEES.  THE BORROWER AGREES TO PAY THE FEES SET FORTH IN THIS
SECTION 3.4.  ALL SUCH FEES SHALL BE NONREFUNDABLE.


 


SECTION 3.4.1.  FACILITY FEE.  THE BORROWER AGREES TO PAY TO THE AGENT FOR THE
PRO RATA ACCOUNT OF EACH LENDER, IN ACCORDANCE WITH SUCH LENDER’S PERCENTAGE, AN
ANNUAL FACILITY FEE EQUAL TO THE COMMITMENT AMOUNT MULTIPLIED BY THE FEE SET
FORTH BELOW OPPOSITE THE BORROWER’S SENIOR DEBT RATINGS DURING THE QUARTER FOR
WHICH THE FEE IS CALCULATED (ANY CHANGE IN SUCH SENIOR DEBT RATINGS TO RESULT IN
AN ADJUSTMENT IN THE APPLICABLE FACILITY FEE, SUCH ADJUSTMENT TO BE EFFECTIVE AS
OF THE DATE ON WHICH SUCH CHANGE OCCURS):


 

If the Borrower’s
Senior Debt Ratings Are

 

The Facility
Fee Is

S&P

 

Moody’s

 

A+ or above

 

A1 or above

 

6.00 b.p.

A

 

A2

 

7.00 b.p.

A-

 

A3

 

8.50 b.p.

BBB+

 

Baa1

 

10.50 b.p.

BBB

 

Baa2

 

12.50 b.p.

BBB- or below

 

Baa3 or below

 

17.50 b.p.

 

provided that, for purposes of determining the facility fee, if Moody’s and S&P
have split Senior Debt Ratings with a difference of only one rating tier, the
higher Senior Debt Rating shall be determinative and the lower Senior Debt
Rating shall be disregarded, and provided, further, if Moody’s and S&P have
split Senior Debt Ratings with a difference of more than one rating tier, the
debt rating one rating tier below the higher Senior Debt Rating will be
determinative and both Senior Debt Ratings will be disregarded.

 

33

--------------------------------------------------------------------------------


 

The facility fee payable under this Section shall be based on (i) the Commitment
Amount on the Effective Date, and (ii) thereafter, the Commitment Amount on each
anniversary of the Effective Date (without giving effect, during the one-year
period prior to each such anniversary, to any reduction in the Commitment
Amount), such fee to be payable quarterly in arrears on each Quarterly Payment
Date and on the Maturity Date, and regardless of the amount of Loans outstanding
under this Agreement; provided, however, that in the event a Commitment
Termination Event has occurred, such that the Commitments of the Lenders
hereunder are terminated, the Borrower shall only be obligated to pay such
facility fee to the extent that it has accrued up to the date of such Commitment
Termination Event.

 


SECTION 3.4.2.  UTILIZATION FEE.  THE BORROWER AGREES TO PAY TO THE AGENT FOR
THE PRO RATA ACCOUNT OF EACH LENDER, IN ACCORDANCE WITH SUCH LENDER’S LOANS, A
UTILIZATION FEE FOR EACH DAY FROM THE DATE HEREOF TO AND INCLUDING THE MATURITY
DATE FOR EACH DAY THAT THE AGGREGATE PRINCIPAL AMOUNT OF LOANS AND OTHER LOANS
OUTSTANDING ON THE CLOSE OF BUSINESS (IF A BUSINESS DAY) OF SUCH DAY IS EQUAL TO
OR GREATER THAN 50% OF THE SUM OF THE COMMITMENT AMOUNT PLUS THE “COMMITMENT
AMOUNT” UNDER THE OTHER CREDIT AGREEMENT.  THE UTILIZATION FEE SHALL ACCRUE AT
ALL TIMES, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN
ARTICLE V IS NOT MET.  IF APPLICABLE, SUCH UTILIZATION FEE SHALL BE EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING ON THE CLOSE OF BUSINESS (IF
A BUSINESS DAY) OF SUCH DAY MULTIPLIED BY THE UTILIZATION FEE RATE SET FORTH
BELOW OPPOSITE THE BORROWER’S SENIOR DEBT RATINGS DURING THE DAY FOR WHICH THE
FEE IS CALCULATED (ANY CHANGE IN SUCH SENIOR DEBT RATINGS TO RESULT IN AN
ADJUSTMENT IN THE APPLICABLE UTILIZATION FEE, SUCH ADJUSTMENT TO BE EFFECTIVE AS
OF THE DATE ON WHICH SUCH CHANGE OCCURS), PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY PAYMENT DATE AND ON THE MATURITY DATE:


 

If the Borrower’s
Senior Debt Ratings Are

 

Utilization Fee
Rate

S&P

 

Moody’s

 

A+ or above

 

A1 or above

 

10.00 b.p.

A

 

A2

 

10.00 b.p.

A-

 

A3

 

10.00 b.p.

BBB+

 

Baa1

 

12.50 b.p.

BBB

 

Baa2

 

12.50 b.p.

BBB- or below

 

Baa3 or below

 

12.50 b.p.

 

provided that, for purposes of determining the utilization fee, if Moody’s and
S&P have split Senior Debt Ratings with a difference of only one rating tier,
the higher Senior Debt Rating shall be determinative and the lower Senior Debt
Rating shall be disregarded, and provided, further, if Moody’s and S&P have
split Senior Debt Ratings with a difference of more than one rating tier, the
debt rating one rating tier below the higher Senior Debt Rating will be
determinative and both Senior Debt Ratings will be disregarded.

 

34

--------------------------------------------------------------------------------


 


SECTION 3.4.3.  AGENTS’ FEES.  THE BORROWER AGREES TO PAY TO THE AGENTS AND THE
LEAD ARRANGERS FOR THEIR OWN ACCOUNTS, FEES IN SUCH AMOUNTS AND ON SUCH DATES AS
ARE SET FORTH IN THE TRANSACTION FEE LETTER.


 


ARTICLE IV


 


CERTAIN LIBO RATE AND OTHER PROVISIONS


 


SECTION 4.1.  FIXED RATE LENDING UNLAWFUL.  IF ANY LENDER SHALL DETERMINE (WHICH
DETERMINATION SHALL, UPON NOTICE THEREOF TO THE BORROWER AND THE LENDERS, BE
CONCLUSIVE AND BINDING ON THE BORROWER) THAT THE INTRODUCTION OF OR ANY CHANGE
IN OR IN THE INTERPRETATION OF ANY LAW MAKES IT UNLAWFUL, OR ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS UNLAWFUL, FOR SUCH LENDER TO
MAKE, CONTINUE OR MAINTAIN ANY LOAN AS, OR TO CONVERT ANY LOAN INTO, A LIBO RATE
LOAN (OR A COMPETITIVE BID LOAN BASED ON THE LIBO RATE BID MARGIN), THE
OBLIGATIONS OF ALL LENDERS TO MAKE, CONTINUE, MAINTAIN OR CONVERT ANY SUCH LOANS
SHALL, UPON SUCH DETERMINATION, FORTHWITH BE SUSPENDED UNTIL SUCH LENDER SHALL
NOTIFY THE AGENT THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST,
AND (A) ALL LIBO RATE LOANS (AND COMPETITIVE BID LOANS BASED ON THE LIBO RATE
BID MARGIN) DENOMINATED IN DOLLARS SHALL AUTOMATICALLY CONVERT INTO BASE RATE
LOANS AT THE END OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT THERETO OR
SOONER, IF REQUIRED BY SUCH LAW OR ASSERTION; AND (B) ALL LIBO RATE LOANS
DENOMINATED IN ANY ALTERNATE CURRENCY SHALL AUTOMATICALLY BECOME DUE AND PAYABLE
AT THE END OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT THERETO OR SOONER,
IF REQUIRED BY APPLICABLE LAW.


 


SECTION 4.2.  DEPOSITS UNAVAILABLE.  IF THE AGENT SHALL HAVE DETERMINED THAT


 

(A)                                  DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND
FOR THE RELEVANT INTEREST PERIOD ARE NOT AVAILABLE TO THE REFERENCE LENDERS (OR,
WITH RESPECT TO ANY COMPETITIVE BID LOAN, BY THE LENDER WHICH MADE SUCH
COMPETITIVE BID LOAN) IN THEIR (OR SUCH COMPETITIVE BID LOAN LENDER’S) RELEVANT
MARKET; OR

 

(B)                                 BY REASON OF CIRCUMSTANCES AFFECTING THE
REFERENCE LENDERS, RELEVANT MARKET, ADEQUATE MEANS DO NOT EXIST FOR ASCERTAINING
THE INTEREST RATE APPLICABLE HEREUNDER TO LIBO RATE LOANS, THEN, UPON NOTICE
FROM THE AGENT TO THE BORROWER AND THE LENDERS, THE OBLIGATIONS OF ALL LENDERS
UNDER CLAUSE (B) OF SECTION 2.1 OR CLAUSE (F) OF SECTION 2.3 TO MAKE OR CONTINUE
ANY LOANS AS, OR TO CONVERT ANY LOANS INTO, LIBO RATE LOANS (OR HAVE SUCH
COMPETITIVE BID LOANS BEAR INTEREST BASED ON THE LIBO RATE BID MARGINS) SHALL
FORTHWITH BE SUSPENDED UNTIL THE AGENT SHALL NOTIFY THE BORROWER AND THE LENDERS
THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.

 


SECTION 4.3.  INCREASED LIBO RATE LOAN COSTS, ETC.  THE BORROWER AGREES TO
REIMBURSE EACH LENDER FOR ANY INCREASE IN THE COST TO SUCH LENDER OF, OR ANY
REDUCTION IN THE AMOUNT OF ANY SUM RECEIVABLE BY SUCH LENDER IN RESPECT OF,
MAKING, CONTINUING OR MAINTAINING (OR OF ITS OBLIGATION TO MAKE, CONTINUE OR
MAINTAIN) ANY LOANS AS, OR OF CONVERTING (OR OF ITS OBLIGATION TO CONVERT) ANY
LOANS INTO, LIBO RATE LOANS, INCLUDING, WITHOUT LIMITATION, BY REASON OF ANY
REQUIREMENTS IMPOSED BY THE BANK OF ENGLAND UPON THE MAKING OR FUNDING OF LIBO
RATE LOANS.  SUCH LENDER SHALL PROMPTLY NOTIFY THE AGENT AND THE BORROWER IN
WRITING OF THE OCCURRENCE OF ANY SUCH EVENT, SUCH NOTICE TO STATE, IN REASONABLE
DETAIL, THE REASONS THEREFOR AND THE ADDITIONAL

 

35

--------------------------------------------------------------------------------


 


AMOUNT REQUIRED FULLY TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR
REDUCED AMOUNT.  SUCH ADDITIONAL AMOUNTS SHALL BE PAYABLE BY THE BORROWER
DIRECTLY TO SUCH LENDER WITHIN FIVE DAYS OF ITS RECEIPT OF SUCH NOTICE, AND SUCH
NOTICE SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON THE
BORROWER.


 


SECTION 4.4.  FUNDING LOSSES.  IN THE EVENT ANY LENDER SHALL INCUR ANY LOSS OR
EXPENSE BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY SUCH LENDER TO MAKE, CONTINUE OR MAINTAIN ANY PORTION OF THE
PRINCIPAL AMOUNT OF ANY LOAN AS, OR TO CONVERT ANY PORTION OF THE PRINCIPAL
AMOUNT OF ANY LOAN INTO, A LIBO RATE LOAN AS A RESULT OF (A) ANY REPAYMENT OR
PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LIBO RATE LOANS ON A DATE OTHER THAN
THE SCHEDULED LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, WHETHER
PURSUANT TO SECTION 3.1, SECTION 3.2 OR OTHERWISE; (B) ANY LOANS NOT BEING MADE
AS LIBO RATE LOANS IN ACCORDANCE WITH THE BORROWING REQUEST THEREFOR; OR (C) ANY
LOANS NOT BEING CONTINUED AS, OR CONVERTED INTO LIBO RATE LOANS IN ACCORDANCE
WITH THE CONTINUATION/CONVERSION NOTICE THEREFOR THEN, UPON THE WRITTEN NOTICE
OF SUCH LENDER TO THE BORROWER (WITH A COPY TO THE AGENT), THE BORROWER SHALL,
WITHIN FIVE DAYS OF ITS RECEIPT THEREOF, PAY DIRECTLY TO SUCH LENDER SUCH AMOUNT
AS WILL (IN THE REASONABLE DETERMINATION OF SUCH LENDER) REIMBURSE SUCH LENDER
FOR SUCH LOSS OR EXPENSE.  SUCH WRITTEN NOTICE (WHICH SHALL INCLUDE CALCULATIONS
IN REASONABLE DETAIL) SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND
BINDING ON THE BORROWER.


 


SECTION 4.5.  INCREASED CAPITAL COSTS.  IF ANY CHANGE IN, OR THE INTRODUCTION,
ADOPTION, EFFECTIVENESS, INTERPRETATION, REINTERPRETATION OR PHASE-IN OF, ANY
LAW OR REGULATION, DIRECTIVE, GUIDELINE, DECISION OR REQUEST (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY COURT, CENTRAL BANK, REGULATOR OR OTHER
GOVERNMENTAL AUTHORITY AFTER THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT
OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY LENDER, AND SUCH LENDER
DETERMINES (IN ITS SOLE AND ABSOLUTE DISCRETION) THAT THE RATE OF RETURN ON ITS
CAPITAL AS A CONSEQUENCE OF ITS COMMITMENT OR THE LOANS MADE BY SUCH LENDER IS
REDUCED TO A LEVEL BELOW THAT WHICH SUCH LENDER COULD HAVE ACHIEVED BUT FOR THE
OCCURRENCE OF ANY SUCH CIRCUMSTANCE, THEN, IN ANY SUCH CASE UPON NOTICE FROM
TIME TO TIME BY SUCH LENDER TO THE BORROWER, THE BORROWER SHALL IMMEDIATELY PAY
DIRECTLY TO SUCH LENDER ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH LENDER
FOR SUCH REDUCTION IN RATE OF RETURN.  A STATEMENT OF SUCH LENDER AS TO ANY SUCH
ADDITIONAL AMOUNT OR AMOUNTS (INCLUDING CALCULATIONS THEREOF IN REASONABLE
DETAIL) SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON
THE BORROWER.  IN DETERMINING SUCH AMOUNT, SUCH LENDER MAY USE ANY METHOD OF
AVERAGING AND ATTRIBUTION THAT IT (IN ITS SOLE AND ABSOLUTE DISCRETION) SHALL
DEEM APPLICABLE.


 


SECTION 4.6.  TAXES.  ALL PAYMENTS BY THE BORROWER OF PRINCIPAL OF, AND INTEREST
ON, THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER SHALL BE MADE FREE AND
CLEAR OF AND WITHOUT DEDUCTION FOR ANY PRESENT OR FUTURE INCOME, EXCISE, STAMP
OR FRANCHISE TAXES AND OTHER TAXES, FEES, DUTIES, WITHHOLDINGS OR OTHER CHARGES
OF ANY NATURE WHATSOEVER IMPOSED BY ANY TAXING AUTHORITY, BUT EXCLUDING
FRANCHISE TAXES (IN LIEU OF NET INCOME TAXES) AND TAXES IMPOSED ON OR MEASURED
BY ANY LENDER’S NET INCOME OR RECEIPTS (SUCH NONEXCLUDED ITEMS BEING CALLED
“TAXES”).  IN THE EVENT THAT ANY WITHHOLDING OR DEDUCTION FROM ANY PAYMENT TO BE
MADE BY THE BORROWER HEREUNDER IS REQUIRED IN RESPECT OF ANY TAXES PURSUANT TO
ANY APPLICABLE LAW, RULE OR REGULATION, THEN THE BORROWER WILL

 

36

--------------------------------------------------------------------------------


 

(A)                                  PAY DIRECTLY TO THE RELEVANT AUTHORITY THE
FULL AMOUNT REQUIRED TO BE SO WITHHELD OR DEDUCTED;

 

(B)                                 PROMPTLY FORWARD TO THE AGENT AN OFFICIAL
RECEIPT OR OTHER DOCUMENTATION SATISFACTORY TO THE AGENT EVIDENCING SUCH PAYMENT
TO SUCH AUTHORITY; AND

 

(C)                                  PAY TO THE AGENT FOR THE ACCOUNT OF THE
LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS AS IS NECESSARY TO ENSURE THAT THE NET
AMOUNT ACTUALLY RECEIVED BY EACH LENDER WILL EQUAL THE FULL AMOUNT SUCH LENDER
WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN REQUIRED.

 

Moreover, if any Taxes are directly asserted against the Agent or any Lender
with respect to any payment received by the Agent or such Lender hereunder, the
Agent or such Lender may pay such Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Taxes (including any Taxes on such additional amount) shall equal the
amount such person would have received had not such Taxes been asserted.

 

If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lenders for any incremental Taxes, interest or
penalties that may become payable by any Lender as a result of any such
failure.  For purposes of this Section 4.6, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

Upon the request of the Borrower or the Agent, each Lender and Assignee Lender
that is organized under the laws of a, jurisdiction other than the United States
shall, on or prior to the date hereof (in the case of each Lender that is a
party hereto on the date hereof) or on or prior to the date of any assignment
hereunder (in the case of an Assignee Lender) and thereafter as reasonably
requested from time to time by the Borrower or Agent, execute and deliver to the
Borrower and the Agent, one or more (as the Borrower or the Agent may reasonably
request) United States Internal Revenue Service Forms W-8EC or Forms W-8BEN or
such other forms or documents (or successor forms or documents), appropriately
completed, as may be applicable to establish the extent, if any, to which a
payment to such Lender is exempt from, or entitled to a reduced rate of,
withholding or deduction of Taxes.

 


SECTION 4.7.  PAYMENTS, COMPUTATIONS, ETC.


 

(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED, ALL
PAYMENTS BY THE BORROWER PURSUANT TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT SHALL BE MADE BY THE BORROWER TO THE AGENT FOR THE PRO RATA ACCOUNT OF
THE LENDERS ENTITLED TO RECEIVE SUCH PAYMENT.

 

(B)                                 ALL SUCH PAYMENTS REQUIRED TO BE MADE TO THE
AGENT SHALL BE MADE, WITHOUT SETOFF, DEDUCTION OR COUNTERCLAIM, BY MEANS OF WIRE
TRANSFER TO BE INITIATED (I) IN THE CASE OF LOANS DENOMINATED IN DOLLARS, NOT
LATER THAN 11:00 A.M. (NEW YORK CITY TIME) AND (II) IN THE CASE OF LOANS
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, NOT LATER THAN THE TIME REASONABLY
SPECIFIED BY THE AGENT, IN EACH CASE ON THE DATE DUE, IN SAME DAY OR

 

37

--------------------------------------------------------------------------------


 

IMMEDIATELY AVAILABLE FUNDS, IN THE APPLICABLE CURRENCY, TO SUCH ACCOUNT AS THE
AGENT SHALL SPECIFY FROM TIME TO TIME BY NOTICE TO THE BORROWER.  FUNDS FOR
WHICH THE WIRE TRANSFER WAS INITIATED AFTER THE TIMES SPECIFIED IN THE PRECEDING
SENTENCE SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE AGENT ON THE NEXT
SUCCEEDING BUSINESS DAY.  THE AGENT SHALL PROMPTLY REMIT IN SAME DAY FUNDS, IN
THE APPLICABLE CURRENCY, TO EACH LENDER ITS SHARE, IF ANY, OF SUCH PAYMENTS
RECEIVED BY THE AGENT FOR THE ACCOUNT OF SUCH LENDER.

 

(C)                                  SUBJECT TO THE CALCULATION OF INTEREST
PROVIDED IN THE DEFINITION OF “ASSOCIATED COSTS”, ALL INTEREST AND FEES SHALL BE
COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY) OCCURRING DURING THE PERIOD FOR WHICH SUCH INTEREST OR
FEES IS PAYABLE OVER A YEAR COMPRISED OF 360 DAYS (OR, IN THE CASE OF INTEREST
ON BASE RATE LOANS, 365 DAYS OR, IF APPROPRIATE, 366 DAYS).  WHENEVER ANY
PAYMENT TO BE MADE SHALL OTHERWISE BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY,
SUCH PAYMENT SHALL (EXCEPT AS OTHERWISE REQUIRED BY CLAUSE (C) OF THE DEFINITION
OF THE TERM “INTEREST PERIOD”) BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND
SUCH EXTENSION OF TIME SHALL BE INCLUDED IN COMPUTING INTEREST IN CONNECTION
WITH SUCH PAYMENT.

 

(D)                                 EACH LENDER WILL USE ITS BEST EFFORTS TO
NOTIFY THE BORROWER OF ANY EVENT THAT WILL ENTITLE SUCH LENDER TO COMPENSATION
OR REIMBURSEMENT (INCLUDING ON A PROSPECTIVE BASIS) PURSUANT TO ARTICLE IV
HEREOF (INCLUDING PURSUANT TO SECTIONS 4.5 AND 4.6), AS PROMPTLY AS PRACTICABLE
AFTER IT OBTAINS KNOWLEDGE THEREOF, BUT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT IMPAIR THE RIGHT OF SUCH LENDER TO RECEIVE COMPENSATION OR REIMBURSEMENT
UNDER THIS SECTION.

 

(E)                                  EACH LENDER SHALL DETERMINE THE
APPLICABILITY OF, AND THE AMOUNT DUE UNDER, ARTICLE IV HEREOF (INCLUDING
SECTIONS 4.5 AND 4.6) CONSISTENT WITH THE MANNER IN WHICH IT APPLIES SIMILAR
PROVISIONS AND CALCULATES SIMILAR AMOUNTS PAYABLE TO IT BY OTHER BORROWERS
HAVING IN THEIR CREDIT AGREEMENTS PROVISIONS COMPARABLE TO THOSE CONTAINED IN
ARTICLE IV.

 


SECTION 4.8.  SHARING OF PAYMENTS.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT OR
OTHER RECOVERY (WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF SETOFF OR
OTHERWISE) ON ACCOUNT OF ANY LOAN (OTHER THAN PURSUANT TO THE TERMS OF SECTIONS
4.3, 4.4 AND 4.5) IN EXCESS OF ITS PRO RATA SHARE OF PAYMENTS THEN OR THEREWITH
OBTAINED BY ALL LENDERS, SUCH LENDER SHALL PURCHASE FROM THE OTHER LENDERS SUCH
PARTICIPATIONS IN LOANS MADE BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH
PURCHASING LENDER TO SHARE THE EXCESS PAYMENT OR OTHER RECOVERY RATABLY WITH
EACH OF THEM; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF THE EXCESS
PAYMENT OR OTHER RECOVERY IS THEREAFTER RECOVERED FROM SUCH PURCHASING LENDER,
THE PURCHASE SHALL BE RESCINDED AND EACH LENDER WHICH HAS SOLD A PARTICIPATION
TO THE PURCHASING LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE
TO THE RATABLE EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH
SELLING LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF


 

(A)                                  THE AMOUNT OF SUCH SELLING LENDER’S
REQUIRED REPAYMENT TO THE PURCHASING LENDER

 

to

 

38

--------------------------------------------------------------------------------


 

(B)                                 THE TOTAL AMOUNT SO RECOVERED FROM THE
PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER
AGREES THAT ANY LENDER SO PURCHASING A PARTICIPATION FROM ANOTHER LENDER
PURSUANT TO THIS SECTION MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE
ALL ITS RIGHTS OF PAYMENT (INCLUDING PURSUANT TO SECTION 4.9) WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.  IF UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW, ANY LENDER RECEIVES A SECURED CLAIM
IN LIEU OF A SETOFF TO WHICH THIS SECTION APPLIES, SUCH LENDER SHALL, TO THE
EXTENT PRACTICABLE, EXERCISE ITS RIGHTS IN RESPECT OF SUCH SECURED CLAIM IN A
MANNER CONSISTENT WITH THE RIGHTS OF THE LENDERS ENTITLED UNDER THIS SECTION TO
SHARE IN THE BENEFITS OF ANY RECOVERY ON SUCH SECURED CLAIM.

 


SECTION 4.9.  SETOFF.  EACH LENDER SHALL, UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT DESCRIBED IN CLAUSES (A) THROUGH (D) OF SECTION 8.1.9 OR, UPON THE
OCCURRENCE OF ANY OTHER EVENT OF DEFAULT, HAVE THE RIGHT TO APPROPRIATE AND
APPLY TO THE PAYMENT OF THE OBLIGATIONS OWING TO IT (WHETHER OR NOT THEN DUE)
ANY AND ALL BALANCES, CREDITS, DEPOSITS, ACCOUNTS OR MONEYS OF THE BORROWER THEN
OR THEREAFTER MAINTAINED WITH SUCH LENDER OR ANY AFFILIATE OF SUCH LENDER;
PROVIDED, HOWEVER, THAT ANY SUCH APPROPRIATION AND APPLICATION SHALL BE SUBJECT
TO THE PROVISIONS OF SECTION 4.8.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE
BORROWER AND THE AGENT AFTER ANY SUCH SETOFF AND APPLICATION MADE BY SUCH
LENDER; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SETOFF AND APPLICATION.  THE RIGHTS OF EACH LENDER UNDER
THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF UNDER APPLICABLE LAW OR OTHERWISE) WHICH SUCH LENDER MAY HAVE.


 


SECTION 4.10.  USE OF PROCEEDS.  THE BORROWER SHALL USE THE PROCEEDS OF THE
LOANS TO REFINANCE EXISTING INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT,
FOR GENERAL CORPORATE PURPOSES AND FOR COMMERCIAL PAPER BACKUP; WITHOUT LIMITING
THE FOREGOING, NO PROCEEDS OF ANY LOAN WILL BE USED TO ACQUIRE ANY EQUITY
SECURITY OF A PERSON AS PART OF A HOSTILE TAKEOVER.


 


ARTICLE V


 


CONDITIONS PRECEDENT


 


SECTION 5.1.  CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE LENDERS.  THE
OBLIGATIONS OF THE LENDERS UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE PRIOR OR
CONCURRENT SATISFACTION OF EACH OF THE CONDITIONS PRECEDENT SET FORTH IN THIS
SECTION 5.1.


 


SECTION 5.1.1.  RESOLUTIONS, ETC.  THE AGENT SHALL HAVE RECEIVED FROM THE
BORROWER A CERTIFICATE, DATED THE SAME DATE AS THIS AGREEMENT, OF ITS SECRETARY
OR ASSISTANT SECRETARY AS TO


 

(A)                                  RESOLUTIONS OF ITS BOARD OF DIRECTORS THEN
IN FULL FORCE AND EFFECT AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT TO BE EXECUTED BY IT,

 

(B)                                 THE INCUMBENCY AND SIGNATURES OF THOSE OF
ITS OFFICERS AUTHORIZED TO ACT WITH RESPECT TO THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT EXECUTED BY IT, UPON WHICH CERTIFICATE EACH LENDER MAY
CONCLUSIVELY RELY UNTIL IT SHALL HAVE RECEIVED A

 

39

--------------------------------------------------------------------------------


 

FURTHER CERTIFICATE OF THE SECRETARY OF THE BORROWER CANCELING OR AMENDING SUCH
PRIOR CERTIFICATE, AND

 

(C)                                  TRUE AND CORRECT COPIES OF THE ORGANIC
DOCUMENTS OF THE BORROWER.

 


SECTION 5.1.2.  OFFICER’S CERTIFICATE.  THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE DATE OF THIS AGREEMENT, SIGNED BY AN AUTHORIZED OFFICER
OF THE BORROWER CERTIFYING (A) THAT ON SUCH DATE (BOTH BEFORE AND AFTER GIVING
EFFECT TO THE MAKING OF ANY LOANS HEREUNDER ON SUCH DATE) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, (B) EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN ARTICLE VI  OF THIS AGREEMENT IS TRUE AND CORRECT ON AND
AS OF SUCH DATE AND (C) THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE
NOVEMBER 30, 2000 WHICH HAS OR COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


SECTION 5.1.3.  CLOSING FEES, EXPENSES, ETC.  THE AGENT SHALL HAVE RECEIVED FOR
ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF EACH LENDER, THE LEAD ARRANGERS AND THE
OTHER AGENTS, AS THE CASE MAY BE, ALL FEES, COSTS AND EXPENSES DUE AND PAYABLE
PURSUANT TO SECTIONS 3.4 AND 10.3, IF THEN INVOICED.


 


SECTION 5.1.4.  DELIVERY OF FINANCIAL INFORMATION.  THE AGENT SHALL HAVE
RECEIVED, WITH COPIES FOR EACH LENDER, AUDITED CONSOLIDATED BALANCE SHEETS OF
THE BORROWER AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2000 AND THE RELATED
STATEMENTS OF EARNINGS AND CASH FLOW, AND UNAUDITED BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE END OF THE FISCAL QUARTER ENDING
FEBRUARY 28, 2001 AND CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE
BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL QUARTER, CERTIFIED BY AN
AUTHORIZED OFFICER OF THE BORROWER.


 


SECTION 5.1.5.  DELIVERY OF NOTES.  THE AGENT SHALL HAVE RECEIVED FOR THE
ACCOUNT OF EACH LENDER ITS REVOLVING LOAN NOTE AND ITS COMPETITIVE BID LOAN NOTE
DULY EXECUTED AND DELIVERED BY THE BORROWER WITH RESPECT TO SUCH LENDER’S
COMMITMENT.


 


SECTION 5.1.6.  TERMINATION OF THE EXISTING CREDIT AGREEMENT.  THE AGENT SHALL
HAVE RECEIVED SATISFACTORY EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN
TERMINATED AND ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OUTSTANDING
THEREUNDER HAS BEEN PAID IN FULL.


 


SECTION 5.1.7.  OPINION OF COUNSEL.  THE AGENT SHALL HAVE RECEIVED AN OPINION OF
ROBERT W. SKELTON, GENERAL COUNSEL OF THE BORROWER OR ANY ASSOCIATE GENERAL
COUNSEL OF THE BORROWER, DATED THE DATE OF THIS AGREEMENT AND ADDRESSED TO THE
AGENT AND ALL LENDERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO.


 


SECTION 5.2.  CONDITIONS PRECEDENT TO BORROWINGS.  THE OBLIGATION OF EACH LENDER
TO FUND ANY LOAN ON THE OCCASION OF ANY BORROWING (INCLUDING THE INITIAL
BORROWING) SHALL BE SUBJECT TO THE SATISFACTION OF EACH OF THE CONDITIONS
PRECEDENT SET FORTH IN THIS SECTION 5.2.


 


SECTION 5.2.1.  COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.  BOTH BEFORE AND
AFTER GIVING EFFECT TO ANY BORROWING, THE FOLLOWING STATEMENTS SHALL BE TRUE AND
CORRECT:


 

(A)                                  THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE VI (OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTIONS 6.6 AND 6.7) SHALL BE TRUE AND CORRECT WITH THE SAME EFFECT AS IF THEN
MADE (UNLESS STATED TO RELATE SOLELY TO AN EARLIER DATE, IN

 

40

--------------------------------------------------------------------------------


 

WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF
SUCH EARLIER DATE); AND

 

(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
THEN OCCURRED AND BE CONTINUING.

 


SECTION 5.2.2.  BORROWING REQUEST.  THE AGENT SHALL HAVE RECEIVED A REVOLVING
LOAN BORROWING REQUEST OR A COMPETITIVE BID LOAN BORROWING REQUEST (AS THE CASE
MAY BE) FOR SUCH BORROWING.  EACH OF THE DELIVERY OF A BORROWING REQUEST AND THE
ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH BORROWING SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER THAT ON THE DATE OF SUCH BORROWING
(BOTH IMMEDIATELY BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND THE
APPLICATION OF THE PROCEEDS THEREOF) THE STATEMENTS MADE IN SECTION 5.2.1 ARE
TRUE AND CORRECT.


 


SECTION 5.2.3.  SATISFACTORY LEGAL FORM.  ALL DOCUMENTS EXECUTED OR SUBMITTED
PURSUANT HERETO BY OR ON BEHALF OF THE BORROWER SHALL BE REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO THE AGENT AND ITS COUNSEL (AND THE EXECUTION OF THIS
AGREEMENT BY THE AGENT SHALL BE DEEMED TO EVIDENCE SUCH SATISFACTION); THE AGENT
AND ITS COUNSEL SHALL HAVE RECEIVED ALL NON-CONFIDENTIAL INFORMATION, APPROVALS,
OPINIONS, DOCUMENTS OR INSTRUMENTS AS THE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST.


 


ARTICLE VI


 


REPRESENTATIONS AND WARRANTIES


 

In order to induce the Lenders and the Agents to enter into this Agreement and
to make Loans hereunder, the Borrower represents and warrants as follows as of
the Effective Date, and thereafter, as of the date of each Borrowing to the
extent set forth in clause (a) of Section 5.2.1.

 


SECTION 6.1.  ORGANIZATION, ETC.  THE BORROWER AND EACH OF ITS SUBSIDIARIES IS A
CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY DULY ORGANIZED OR FORMED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS
INCORPORATION OR ORGANIZATION, IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION WHERE THE NATURE OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY WILL NOT HAVE A MATERIAL
ADVERSE EFFECT, AND HAS FULL POWER AND AUTHORITY AND HOLDS ALL REQUISITE
GOVERNMENTAL LICENSES, PERMITS AND OTHER APPROVALS TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY AND TO OWN OR HOLD UNDER LEASE ITS PROPERTY AND TO CONDUCT
ITS BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED BY IT.


 


SECTION 6.2.  DUE AUTHORIZATION, NON-CONTRAVENTION ETC.  THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT, THE NOTES AND EACH OTHER LOAN
DOCUMENT EXECUTED OR TO BE EXECUTED BY IT, ARE WITHIN THE BORROWER’S CORPORATE
POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND DO NOT


 

(A)                                  CONTRAVENE THE BORROWER’S ORGANIC
DOCUMENTS;

 

(B)                                 CONTRAVENE ANY CONTRACTUAL RESTRICTION, LAW
OR GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER BINDING ON OR AFFECTING THE
BORROWER AND ITS SUBSIDIARIES; OR

 

41

--------------------------------------------------------------------------------


 

(C)                                  RESULT IN, OR REQUIRE THE CREATION OR
IMPOSITION OF, ANY LIEN ON ANY OF THE BORROWER’S PROPERTIES.

 


SECTION 6.3.  GOVERNMENT APPROVAL REGULATION, ETC.  NO AUTHORIZATION OR APPROVAL
OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY
OR REGULATORY BODY OR OTHER PERSON IS REQUIRED FOR THE DUE EXECUTION, DELIVERY
OR PERFORMANCE BY THE BORROWER OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT
COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,
OR A “HOLDING COMPANY”, OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY”, OR AN
“AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY”, WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935,
AS AMENDED.


 


SECTION 6.4.  VALIDITY, ETC.  THIS AGREEMENT CONSTITUTES, AND THE NOTES AND EACH
OTHER LOAN DOCUMENT EXECUTED BY THE BORROWER WILL, ON THE DUE EXECUTION AND
DELIVERY THEREOF, CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE
BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO THE
EFFECT OF BANKRUPTCY INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
PRINCIPLES OF EQUITY.


 


SECTION 6.5.  FINANCIAL INFORMATION.  THE CONSOLIDATED BALANCE SHEETS OF THE
BORROWER AND ITS SUBSIDIARIES AS AT NOVEMBER 30, 2000, AND THE RELATED
CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOW OF THE BORROWER AND ITS
SUBSIDIARIES, COPIES OF WHICH HAVE BEEN FURNISHED TO THE AGENT AND EACH LENDER,
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, AND PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES AS AT THE DATES THEREOF AND THE RESULTS OF THEIR
OPERATIONS FOR THE PERIODS THEN ENDED.


 


SECTION 6.6.  NO MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THE FINANCIAL
STATEMENTS DESCRIBED IN SECTION 6.5 (EXCEPT TO THE EXTENT THE INFORMATION
DISCLOSED THEREIN IS MODIFIED OR SUPERSEDED, AS THE CASE MAY BE, BY INFORMATION
IN THE BORROWER’S QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED
FEBRUARY 28, 2001) THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS, ASSETS, BUSINESS OR PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.


 


SECTION 6.7.  LITIGATION, LABOR CONTROVERSIES, ETC.  THERE IS NO PENDING OR, TO
THE KNOWLEDGE OF THE BORROWER, THREATENED LITIGATION, ACTION, PROCEEDING, OR
LABOR CONTROVERSY AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY OF
THEIR RESPECTIVE PROPERTIES, BUSINESSES, ASSETS OR REVENUES, WHICH WILL RESULT
IN A MATERIAL ADVERSE EFFECT OR WHICH PURPORTS TO AFFECT THE LEGALITY, VALIDITY
OR ENFORCEABILITY OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT,
EXCEPT AS DISCLOSED IN ITEM 6.7 (“LITIGATION”) OF THE DISCLOSURE SCHEDULE.


 


SECTION 6.8.  SUBSIDIARIES.  THE BORROWER HAS NO SUBSIDIARIES, EXCEPT THOSE
SUBSIDIARIES


 

(A)                                  WHICH ARE IDENTIFIED IN ITEM 6.8 (“EXISTING
SUBSIDIARIES AS OF THE EFFECTIVE DATE”) OF THE DISCLOSURE SCHEDULE; OR

 

(B)                                 WHICH ARE HEREAFTER ACQUIRED OR FORMED.

 

42

--------------------------------------------------------------------------------


 

IT BEING UNDERSTOOD THAT SUBSIDIARIES MAY MERGE, CONSOLIDATE, LIQUIDATE AND SELL
ASSETS AS PERMITTED PURSUANT TO SECTION 7.2.4.

 


SECTION 6.9.  OWNERSHIP OF PROPERTIES.  THE BORROWER AND EACH OF ITS
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS TANGIBLE PROPERTIES AND
ASSETS, REAL AND PERSONAL, OF ANY NATURE WHATSOEVER, FREE AND CLEAR OF ALL
LIENS, CHARGES OR CLAIMS EXCEPT AS PERMITTED PURSUANT TO SECTION 7.2.3 OR LIENS,
CHARGES OR CLAIMS THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT; AND THE BORROWER
HAS DULY REGISTERED IN THE U.S. ALL TRADEMARKS REQUIRED FOR THE CONDUCT OF ITS
BUSINESS IN THE U.S., OTHER THAN THOSE AS TO WHICH THE LACK OF PROTECTION, OR
FAILURE TO REGISTER, WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.10.  TAXES.  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS FILED ALL
FEDERAL AND ALL OTHER MATERIAL INCOME TAX RETURNS AND REPORTS REQUIRED BY LAW TO
HAVE BEEN FILED BY IT AND HAS PAID ALL TAXES AND GOVERNMENTAL CHARGES THEREBY
SHOWN TO BE OWING, EXCEPT ANY SUCH TAXES OR CHARGES WHICH ARE BEING DILIGENTLY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS.


 


SECTION 6.11.  PENSION AND WELFARE PLANS.  DURING THE TWELVE-CONSECUTIVE-MONTH
PERIOD ENDING IMMEDIATELY PRIOR TO THE DATE OF THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, NO PENSION PLAN HAS BEEN TERMINATED, OR HAS BEEN SUBJECT TO THE
COMMENCEMENT OF ANY TERMINATION, THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, AND NO CONTRIBUTION FAILURE HAS OCCURRED WITH RESPECT
TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF
ERISA.  NO CONDITION EXISTS OR EVENT OR TRANSACTION HAS OCCURRED WITH RESPECT TO
ANY PENSION PLAN WHICH MIGHT RESULT IN THE INCURRENCE BY THE BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP OF ANY LIABILITY, FINE OR PENALTY WHICH IS LIKELY
TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT FOR THE POST-RETIREMENT BENEFITS
DESCRIBED IN ITEM 6.11 (“EMPLOYEE BENEFIT PLANS”) OF THE DISCLOSURE SCHEDULE,
THE BORROWER HAS NO CONTINGENT LIABILITY WITH RESPECT TO POST-RETIREMENT
BENEFITS PROVIDED BY THE BORROWER AND ITS SUBSIDIARIES UNDER A WELFARE PLAN,
OTHER THAN (I) LIABILITY FOR CONTINUATION COVERAGE DESCRIBED IN PART 6 OF
SUBTITLE B OF TITLE I OF ERISA AND (II) LIABILITIES WHICH WILL NOT, INDIVIDUALLY
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 6.12.  ENVIRONMENTAL WARRANTIES.  EXCEPT AS SET FORTH IN ITEM 6.12
(“ENVIRONMENTAL MATTERS”) OF THE DISCLOSURE SCHEDULE:


 

(A)                                  ALL FACILITIES AND PROPERTY (INCLUDING
UNDERLYING GROUNDWATER) OWNED OR LEASED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES HAVE BEEN, AND CONTINUE TO BE, OWNED OR LEASED BY THE BORROWER AND
ITS SUBSIDIARIES IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT FOR SUCH
NON-COMPLIANCE WHICH, SINGLY OR IN THE AGGREGATE, WILL NOT HAVE A MATERIAL
ADVERSE EFFECT;

 

(B)                                 THERE HAVE BEEN NO PAST UNRESOLVED, AND
THERE ARE NO PENDING OR THREATENED (IN WRITING)

 

(I)                                     CLAIMS, COMPLAINTS, NOTICES OR REQUESTS
FOR INFORMATION RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH RESPECT
TO ANY ALLEGED VIOLATION OF ANY ENVIRONMENTAL LAW, OR

 

43

--------------------------------------------------------------------------------


 

(II)                                  COMPLAINTS, WRITTEN NOTICES OR INQUIRIES
TO THE BORROWER OR ANY OF ITS SUBSIDIARIES REGARDING POTENTIAL LIABILITY UNDER
ANY ENVIRONMENTAL LAW,

 

WHICH VIOLATION OR POTENTIAL LIABILITY SINGLY OR IN THE AGGREGATE WILL HAVE A
MATERIAL ADVERSE EFFECT;

 

(C)                                  THERE HAVE BEEN NO RELEASES OF HAZARDOUS
MATERIALS AT, ON OR UNDER ANY PROPERTY NOW OR TO THE BORROWER’S KNOWLEDGE
PREVIOUSLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT,
SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE A MATERIAL ADVERSE EFFECT;

 

(D)                                 THE BORROWER AND ITS SUBSIDIARIES HAVE BEEN
ISSUED AND ARE IN COMPLIANCE WITH ALL PERMITS, CERTIFICATES, APPROVALS, LICENSES
AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS AND NECESSARY FOR
THEIR BUSINESSES, EXCEPT FOR SUCH PERMITS, APPROVALS, LICENSES AND OTHER
AUTHORIZATIONS WHICH, IF NOT OBTAINED BY THE BORROWER, OR AS TO WHICH THE
BORROWER IS NOT IN COMPLIANCE (IN EACH CASE SINGLY OR IN THE AGGREGATE), WILL
NOT HAVE A MATERIAL ADVERSE EFFECT;

 

(E)                                  NO PROPERTY NOW OR, TO THE BORROWER’S
KNOWLEDGE, PREVIOUSLY OWNED OR LEASED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES
IS LISTED OR WITH THE KNOWLEDGE OF THE BORROWER, PROPOSED FOR LISTING (WITH
RESPECT TO OWNED PROPERTY ONLY) ON (I) THE CERCLIS OR ON ANY SIMILAR STATE LIST
OF SITES REQUIRING INVESTIGATION OR CLEAN-UP OR (II) THE NATIONAL PRIORITIES
LIST PURSUANT TO CERCLA; OTHER THAN PROPERTIES AS TO WHICH ANY SUCH LISTING WILL
NOT RESULT IN A MATERIAL ADVERSE EFFECT;

 

(F)                                    THERE ARE NO UNDERGROUND STORAGE TANKS,
ACTIVE OR ABANDONED, INCLUDING PETROLEUM STORAGE TANKS, ON OR UNDER ANY PROPERTY
NOW OR, TO THE BORROWER’S KNOWLEDGE, PREVIOUSLY OWNED OR LEASED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES THAT, SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE,
A MATERIAL ADVERSE EFFECT;

 

(G)                                 TO THE BORROWER’S KNOWLEDGE, NEITHER
BORROWER NOR ANY SUBSIDIARY OF THE BORROWER HAS DIRECTLY TRANSPORTED OR DIRECTLY
ARRANGED FOR THE TRANSPORTATION OF ANY HAZARDOUS MATERIAL TO ANY LOCATION WHICH
IS LISTED OR, WITH THE KNOWLEDGE OF THE BORROWER, PROPOSED FOR LISTING, ON THE
NATIONAL PRIORITIES LIST PURSUANT TO CERCLA, ON THE CERCLIS OR ON ANY SIMILAR
STATE LIST OR WHICH IS THE SUBJECT OF FEDERAL, STATE OR LOCAL ENFORCEMENT
ACTIONS OR OTHER INVESTIGATIONS WHICH WILL LEAD TO CLAIMS AGAINST THE BORROWER
OR SUCH SUBSIDIARY THEREOF FOR ANY REMEDIAL WORK, DAMAGE TO NATURAL RESOURCES OR
PERSONAL INJURY, INCLUDING CLAIMS UNDER CERCLA, WHICH WILL HAVE A MATERIAL
ADVERSE EFFECT; AND

 

(H)                                 THERE ARE NO POLYCHLORINATED BIPHENYLS OR
FRIABLE ASBESTOS PRESENT AT ANY PROPERTY OWNED OR LEASED BY THE BORROWER OR ANY
SUBSIDIARY OF THE BORROWER THAT, SINGLY OR IN THE AGGREGATE, HAVE, OR WILL HAVE,
A MATERIAL ADVERSE EFFECT.

 


SECTION 6.13.  REGULATIONS U AND X.  NO PROCEEDS OF ANY LOANS WILL BE USED FOR A
PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT WITH, F.R.S.  BOARD REGULATION
U OR X.  THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NOT MORE THAN 25% OF THE
CONSOLIDATED ASSETS OF THE BORROWER AND ITS


 


44

--------------------------------------------------------------------------------



 


SUBSIDIARIES CONSISTS OF MARGIN STOCK.  TERMS FOR WHICH MEANINGS ARE PROVIDED IN
F.R.S.  BOARD REGULATION U OR X OR ANY REGULATIONS SUBSTITUTED THEREFOR, AS FROM
TIME TO TIME IN EFFECT, ARE USED IN THIS SECTION WITH SUCH MEANINGS.


 


SECTION 6.14.  ACCURACY OF INFORMATION.  NEITHER THIS AGREEMENT NOR ANY OTHER
DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED TO THE AGENT OR ANY LENDER BY OR ON
BEHALF OF THE BORROWER IN CONNECTION HEREWITH CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS CONTAINED HEREIN AND THEREIN NOT MISLEADING, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE.


 


SECTION 6.15.  COMPLIANCE WITH LAW; ABSENCE OF DEFAULT.  THE BORROWER AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS THE NONCOMPLIANCE WITH
WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT AND WITH ALL OF THE MATERIAL
PROVISIONS OF THEIR RESPECTIVE ORGANIC DOCUMENTS, AND NO EVENT HAS OCCURRED OR
HAS FAILED TO OCCUR WHICH HAS NOT BEEN REMEDIES OR WAIVED, THE OCCURRENCE OR
NON-OCCURRENCE OF WHICH CONSTITUTES (I) A DEFAULT OR EVENT OF DEFAULT OR (II) A
DEFAULT BY THE BORROWER OR ONE OF ITS SUBSIDIARIES UNDER ANY OTHER MATERIAL
INDENTURE, AGREEMENT OR OTHER INSTRUMENT, OR ANY JUDGMENT, DECREE, OR ORDER TO
WHICH THE BORROWER OR SUCH SUBSIDIARY IS A PARTY OR BY WHICH THE BORROWER OR
SUCH SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES MAY BE BOUND, WHICH WOULD
HAVE A MATERIAL ADVERSE EFFECT.


 


ARTICLE VII

COVENANTS

 


SECTION 7.1.  AFFIRMATIVE COVENANTS.  THE BORROWER AGREES WITH THE AGENTS AND
EACH LENDER THAT, UNTIL ALL OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL,
THE BORROWER WILL PERFORM THE OBLIGATIONS SET FORTH IN THIS SECTION 7.1.


 


SECTION 7.1.1.  FINANCIAL INFORMATION REPORTS, NOTICES, ETC.  THE BORROWER WILL
FURNISH, OR WILL CAUSE TO BE FURNISHED, TO EACH LENDER AND THE AGENT COPIES OF
THE FOLLOWING FINANCIAL STATEMENTS, REPORTS, NOTICES AND INFORMATION:


 

(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR OF THE BORROWER, A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND
ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER AND CONSOLIDATED
STATEMENTS OF EARNINGS AND CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
FISCAL YEAR AND ENDING WITH THE END OF SUCH FISCAL QUARTER, CERTIFIED BY AN
AUTHORIZED OFFICER OF THE BORROWER, IT BEING UNDERSTOOD AND AGREED THAT THE
DELIVERY OF THE BORROWER’S FORM 10-Q (AS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION) SHALL SATISFY THE REQUIREMENTS SET FORTH IN THIS CLAUSE);

 

(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A COPY OF THE ANNUAL
AUDIT REPORT FOR SUCH FISCAL YEAR FOR THE BORROWER AND ITS SUBSIDIARIES,
INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND CONSOLIDATED STATEMENTS OF
EARNINGS AND CASH FLOW OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL

 

45

--------------------------------------------------------------------------------


 

YEAR, IN EACH CASE CERTIFIED (WITHOUT ANY IMPERMISSIBLE QUALIFICATION) IN A
MANNER ACCEPTABLE TO THE AGENT AND THE REQUIRED LENDERS BY ERNST & YOUNG OR
OTHER INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE TO THE AGENT AND THE
REQUIRED LENDERS (IT BEING UNDERSTOOD AND AGREED THAT THE DELIVERY OF THE
BORROWER’S FORM 10-K (AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION)
SHALL SATISFY SUCH DELIVERY REQUIREMENT IN THIS CLAUSE), TOGETHER WITH A
CERTIFICATE FROM AN AUTHORIZED OFFICER OF THE BORROWER CONTAINING A COMPUTATION
IN REASONABLE DETAIL OF, AND SHOWING COMPLIANCE WITH, EACH OF THE FINANCIAL
RATIOS AND RESTRICTIONS CONTAINED IN SECTIONS 7.2.2, 7.2.3, 7.2.4 AND 7.2.5 AND
TO THE EFFECT THAT, IN MAKING THE EXAMINATION NECESSARY FOR THE SIGNING OF SUCH
CERTIFICATE, HE HAS NOT BECOME AWARE OF ANY DEFAULT OR EVENT OF DEFAULT THAT HAS
OCCURRED AND IS CONTINUING, OR, IF HE HAS BECOME AWARE OF SUCH DEFAULT OR EVENT
OF DEFAULT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND THE STEPS, IF ANY,
BEING TAKEN TO CURE IT;

 

(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER, A COMPLIANCE CERTIFICATE,
EXECUTED BY THE TREASURER OR AN AUTHORIZED OFFICER OF THE BORROWER, SHOWING (IN
REASONABLE DETAIL AND WITH APPROPRIATE CALCULATIONS AND COMPUTATIONS IN ALL
RESPECTS SATISFACTORY TO THE AGENT) COMPLIANCE WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTIONS 7.2.2, 7.2.3, 7.2.4 AND 7.2.5 AND REPRESENTING AS TO THE
ABSENCE OF ANY DEFAULT;

 

(D)                                 AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
THREE BUSINESS DAYS UPON ANY OFFICER OR DIRECTOR OF THE BORROWER BECOMING AWARE
OF THE OCCURRENCE OF EACH DEFAULT OR EVENT OF DEFAULT, A STATEMENT OF THE
TREASURER OR THE CHIEF FINANCIAL AUTHORIZED OFFICER OF THE BORROWER SETTING
FORTH DETAILS OF SUCH DEFAULT OR EVENT OF DEFAULT AND THE ACTION WHICH THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO;

 

(E)                                  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER (X) THE OCCURRENCE OF ANY ADVERSE DEVELOPMENT WITH
RESPECT TO ANY LITIGATION, ACTION, PROCEEDING, OR LABOR CONTROVERSY DESCRIBED IN
SECTION 6.7 WHICH WILL RESULT IN OR IS LIKELY TO RESULT IN A MATERIAL ADVERSE
EFFECT OR (Y) THE COMMENCEMENT OF ANY LABOR CONTROVERSY, LITIGATION, ACTION,
PROCEEDING OF THE TYPE DESCRIBED IN SECTION 6.7, NOTICE THEREOF AND COPIES OF
ALL DOCUMENTATION RELATING THERETO;

 

(F)                                    PROMPTLY AFTER THE SENDING OR FILING
THEREOF, COPIES OF ALL REPORTS WHICH THE BORROWER SENDS TO ANY OF ITS SECURITY
HOLDERS, AND ALL REPORTS AND REGISTRATION STATEMENTS (OTHER THAN ON FORM S-8 OR
ANY SUCCESSOR FORM) WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES FILES WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;

 

(G)                                 IMMEDIATELY UPON BECOMING AWARE OF THE
TAKING OF ANY SPECIFIC ACTIONS BY THE BORROWER OR ANY OTHER PERSON TO TERMINATE
ANY PENSION PLAN (OTHER THAN A TERMINATION PURSUANT TO SECTION 4041(B) OF ERISA
WHICH CAN BE COMPLETED WITHOUT THE BORROWER OR ANY CONTROLLED GROUP MEMBER
HAVING TO PROVIDE MORE THAN $3,000,000 IN ADDITION TO THE NORMAL CONTRIBUTION
REQUIRED FOR THE PLAN YEAR IN WHICH TERMINATION OCCURS TO MAKE SUCH PENSION PLAN
SUFFICIENT), OR THE FAILURE TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN
IF SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF
ERISA, OR

 

46

--------------------------------------------------------------------------------


 

THE TAKING OF ANY ACTION WITH RESPECT TO A PENSION PLAN WHICH WOULD LIKELY
RESULT IN THE REQUIREMENT THAT THE BORROWER FURNISH A BOND OR OTHER SECURITY TO
THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF ANY EVENT WITH RESPECT TO
ANY PENSION PLAN WHICH WOULD LIKELY RESULT IN THE INCURRENCE BY THE BORROWER OF
ANY LIABILITY, FINE OR PENALTY WHICH WILL HAVE A MATERIAL ADVERSE EFFECT, OR ANY
INCREASE IN THE CONTINGENT LIABILITY OF THE BORROWER WITH RESPECT TO ANY
POST-RETIREMENT WELFARE PLAN BENEFIT IF THE INCREASE IN SUCH CONTINGENT
LIABILITY WILL RESULT IN A MATERIAL ADVERSE EFFECT, NOTICE THEREOF AND COPIES OF
ALL DOCUMENTATION RELATING THERETO;

 

(H)                                 IMMEDIATELY UPON BECOMING AWARE OF ANY
CHANGE IN BORROWER’S SENIOR DEBT RATING, A STATEMENT DESCRIBING SUCH CHANGE,
WHETHER SUCH CHANGE WAS MADE BY S&P, MOODY’S OR BOTH AND THE EFFECTIVE DATE OF
SUCH CHANGE; AND

 

(I)                                     SUCH OTHER NON-CONFIDENTIAL INFORMATION
RESPECTING THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF THE BORROWER
OR ANY OF ITS SUBSIDIARIES AS ANY LENDER THROUGH THE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.

 


SECTION 7.1.2.  COMPLIANCE WITH LAWS, ETC.  THE BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, COMPLY IN ALL RESPECTS WITH ALL APPLICABLE LAWS,
EXCEPT WHERE SUCH NON-COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, SUCH
COMPLIANCE TO INCLUDE (WITHOUT LIMITATION):


 

(A)                                  PRESERVE, RENEW AND MAINTAIN IN FULL FORCE
AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE APPLICABLE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION AND EACH JURISDICTION WHERE ITS CONDUCT OF
BUSINESS REQUIRES QUALIFICATION OR GOOD STANDING (EXCEPT ANY SUBSIDIARY MAY
MERGE, CONSOLIDATE OR LIQUIDATE AS PERMITTED PURSUANT TO SECTION 7.2.4), AND

 

(B)                                 THE PAYMENT, BEFORE THE SAME BECOME
DELINQUENT, OF ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES IMPOSED UPON IT
OR UPON ITS PROPERTY EXCEPT TO THE EXTENT BEING DILIGENTLY CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS.

 


SECTION 7.1.3.  MAINTENANCE OF PROPERTIES.  THE BORROWER WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, MAINTAIN, PRESERVE, PROTECT AND KEEP ITS MATERIAL
PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, AND MAKE NECESSARY AND
PROPER REPAIRS, RENEWALS AND REPLACEMENTS SO THAT ITS BUSINESS CARRIED ON IN
CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES UNLESS THE BORROWER
DETERMINES IN GOOD FAITH THAT THE CONTINUED MAINTENANCE OF ANY OF ITS PROPERTIES
IS NO LONGER ECONOMICALLY DESIRABLE.


 


SECTION 7.1.4.  INSURANCE.  THE BORROWER WILL, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED WITH RESPONSIBLE INSURANCE
COMPANIES INSURANCE WITH RESPECT TO ITS PROPERTIES MATERIAL TO THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES AGAINST SUCH CASUALTIES AND CONTINGENCIES AND
OF SUCH TYPES AND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE OF SIMILAR
BUSINESSES AND WILL, UPON REQUEST OF THE AGENT, FURNISH TO EACH LENDER AT
REASONABLE INTERVALS A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE BORROWER
SETTING FORTH THE NATURE AND EXTENT OF ALL INSURANCE MAINTAINED BY THE BORROWER
AND ITS SUBSIDIARIES IN ACCORDANCE WITH THIS SECTION,

 

47

--------------------------------------------------------------------------------


 


PROVIDED, THAT THE BORROWER AND ITS SUBSIDIARIES MAY SELF-INSURE TO THE EXTENT
CUSTOMARY FOR SIMILARLY SITUATED CORPORATIONS ENGAGED IN THE SAME OR SIMILAR
BUSINESS.


 


SECTION 7.1.5.  BOOKS AND RECORDS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, KEEP BOOKS AND RECORDS WHICH ACCURATELY REFLECT ALL OF ITS
BUSINESS AFFAIRS AND MATERIAL TRANSACTIONS AND PERMIT THE AGENT AND EACH LENDER
OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, AT REASONABLE TIMES AND INTERVALS,
TO VISIT ALL OF ITS OFFICES, TO DISCUSS ITS NON-CONFIDENTIAL FINANCIAL MATTERS
WITH ITS OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANT AND, UPON THE REASONABLE
REQUEST OF THE AGENT OR A LENDER, TO EXAMINE (AND, AT THE EXPENSE OF THE
LENDERS, PHOTOCOPY EXTRACTS FROM) ANY OF ITS NON-CONFIDENTIAL BOOKS OR OTHER
CORPORATE RECORDS.


 


SECTION 7.1.6.  ENVIRONMENTAL COVENANT.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO,


 

(A)                                  USE AND OPERATE ALL OF ITS FACILITIES AND
PROPERTIES IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS EXCEPT FOR SUCH
NON-COMPLIANCE WHICH, SINGLY OR IN THE AGGREGATE, WILL NOT HAVE A MATERIAL
ADVERSE EFFECT, KEEP ALL NECESSARY PERMITS, APPROVALS, CERTIFICATES, LICENSES
AND OTHER AUTHORIZATIONS RELATING TO ENVIRONMENTAL MATTERS IN EFFECT AND REMAIN
IN COMPLIANCE THEREWITH, EXCEPT WHERE THE FAILURE TO KEEP SUCH PERMITS,
APPROVALS, CERTIFICATES, LICENSES OR OTHER AUTHORIZATIONS, OR ANY NON-COMPLIANCE
WITH THE PROVISIONS THEREOF WILL NOT HAVE A MATERIAL ADVERSE EFFECT, AND HANDLE
ALL HAZARDOUS MATERIALS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS,
EXCEPT FOR ANY NON-COMPLIANCE THAT WILL NOT HAVE A MATERIAL ADVERSE EFFECT;

 

(B)                                 IMMEDIATELY NOTIFY THE AGENT AND PROVIDE
COPIES UPON RECEIPT OF ALL WRITTEN INQUIRIES FROM ANY LOCAL, STATE OR FEDERAL
GOVERNMENTAL AGENCY, CLAIMS, COMPLAINTS OR NOTICES RELATING TO THE CONDITION OF
ITS FACILITIES AND PROPERTIES OR COMPLIANCE WITH ENVIRONMENTAL LAWS WHICH WILL
HAVE A MATERIAL ADVERSE EFFECT, AND SHALL PROMPTLY CURE AND HAVE DISMISSED WITH
PREJUDICE OR CONTEST IN GOOD FAITH ANY ACTIONS AND PROCEEDINGS RELATING TO
MATERIAL COMPLIANCE WITH ENVIRONMENTAL LAWS THE RESULT OF WHICH, IF NOT
CONTESTED BY THE BORROWER, WOULD HAVE A MATERIAL ADVERSE EFFECT; AND

 

(C)                                  PROVIDE SUCH NON-CONFIDENTIAL INFORMATION
AND CERTIFICATIONS WHICH THE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME TO
EVIDENCE COMPLIANCE WITH THIS SECTION 7.1.6.

 


SECTION 7.2.  NEGATIVE COVENANTS.  THE BORROWER AGREES WITH THE AGENTS AND EACH
LENDER THAT, UNTIL ALL OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL, THE
BORROWER WILL PERFORM THE OBLIGATIONS SET FORTH IN THIS SECTION 7.2.


 


SECTION 7.2.1.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO
EXIST ANY MATERIAL ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES
(OTHER THAN OTHER SUBSIDIARIES) UNLESS SUCH ARRANGEMENT OR CONTRACT IS FAIR AND
EQUITABLE TO THE BORROWER OR SUCH SUBSIDIARY BASED UPON THE GOOD FAITH JUDGMENT
OF THE BORROWER’S BOARD OF DIRECTORS.


 


SECTION 7.2.2.  INDEBTEDNESS.  THE BORROWER WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST OR OTHERWISE BECOME OR
BE LIABLE IN RESPECT OF ANY


 


48

--------------------------------------------------------------------------------



 


INDEBTEDNESS IF, AFTER GIVING EFFECT TO THE INCURRENCE OF ANY SUCH INDEBTEDNESS,
THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS OF ALL SUBSIDIARIES WOULD
EXCEED 25% OF CONSOLIDATED NET TANGIBLE ASSETS.


 


SECTION 7.2.3.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF
ITS PROPERTY, REVENUES OR ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT:


 

(A)                                  LIENS SECURING PAYMENT OF INDEBTEDNESS
PERMITTED UNDER SECTION 7.2.2;

 

(B)                                 LIENS GRANTED PRIOR TO THE EFFECTIVE DATE
WHICH ARE IDENTIFIED IN ITEM 7.2.3 (“EXISTING LIENS”) OF THE DISCLOSURE
SCHEDULE;

 

(C)                                  ANY LIEN EXISTING ON THE ASSETS OF ANY
PERSON AT THE TIME IT BECOMES A SUBSIDIARY (AND NOT CREATED, ASSUMED OR INCURRED
BY SUCH PERSON IN CONTEMPLATION OF SUCH EVENT);

 

(D)                                 LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES OR LEVIES NOT AT THE TIME DELINQUENT OR THEREAFTER PAYABLE
WITHOUT PENALTY OR BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE
BEEN SET ASIDE ON ITS BOOKS;

 

(E)                                  LIENS OF CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND LANDLORDS INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS
NOT OVERDUE OR BEING DILIGENTLY CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE
BEEN SET ASIDE ON ITS BOOKS;

 

(F)                                    LIENS INCURRED IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE OR
OTHER FORMS OF GOVERNMENTAL INSURANCE OR BENEFITS, OR TO SECURE PERFORMANCE OF
TENDERS, STATUTORY OBLIGATIONS, LEASES AND CONTRACTS (OTHER THAN FOR BORROWED
MONEY) ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OR TO SECURE OBLIGATIONS
ON SURETY OR APPEAL BONDS;

 

(G)                                 JUDGMENT LIENS IN EXISTENCE LESS THAN 30
DAYS AFTER THE ENTRY THEREOF OR WITH RESPECT TO WHICH EXECUTION HAS BEEN STAYED
OR THE PAYMENT OF WHICH IS COVERED IN FULL (SUBJECT TO A CUSTOMARY DEDUCTIBLE)
BY INSURANCE MAINTAINED WITH RESPONSIBLE INSURANCE COMPANIES;

 

(H)                                 OTHER LIENS INCIDENTAL TO THE CONDUCT OF THE
BORROWER’S OR ANY OF ITS SUBSIDIARIES’ BUSINESSES (INCLUDING WITHOUT LIMITATION,
LIENS ON GOODS SECURING TRADE LETTERS OF CREDIT ISSUED IN RESPECT OF THE
IMPORTATION OF GOODS IN THE ORDINARY COURSE OF BUSINESS, OR THE OWNERSHIP OF ANY
OF THE BORROWER’S OR ANY SUBSIDIARY’S PROPERTY AND ASSETS WHICH WERE NOT
INCURRED IN CONNECTION WITH THE BORROWING OF MONEY OR THE OBTAINING OF ADVANCES
OR CREDIT AND WHICH DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF
THE BORROWER’S OR ANY OF ITS SUBSIDIARIES’ PROPERTY OR ASSETS OR MATERIALLY
IMPAIR THE USE THEREOF IN THE OPERATION OF BORROWER’S OR ANY OF ITS
SUBSIDIARIES’ BUSINESSES);

 

49

--------------------------------------------------------------------------------


 

(I)                                     LIENS IN FAVOR OF THE BORROWER ON ASSETS
OF ITS SUBSIDIARIES, AND LIENS IN FAVOR OF SUBSIDIARIES OF THE BORROWER ON
ASSETS OF THE BORROWER;

 

(J)                                     LIENS SECURING INDUSTRIAL DEVELOPMENT OR
POLLUTION CONTROL BONDS SO LONG AS SUCH LIENS ATTACH SOLELY TO THE PROPERTY
ACQUIRED, CONSTRUCTED OR IMPROVED WITH THE PROCEEDS OF SUCH BONDS; AND

 

(K)                                  ANY LIEN NOT OTHERWISE PERMITTED BY THIS
SECTION 7.2.3 SECURING INDEBTEDNESS, PROVIDED THAT, IMMEDIATELY AFTER GIVING
EFFECT THERETO (AND TO THE INCURRENCE OF SUCH INDEBTEDNESS SECURED THEREBY), THE
SUM OF (WITHOUT DUPLICATION AND EXCLUDING ANY INDEBTEDNESS PAYABLE TO THE
BORROWER OR A SUBSIDIARY) (I) THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS
OF THE BORROWER AND ITS SUBSIDIARIES SECURED BY ALL LIENS DESCRIBED IN CLAUSES
(B), (C) AND (K) OF THIS SECTION 7.2.3 (EXCLUDING ANY SUCH LIENS DESCRIBED IN
CLAUSES (D) THROUGH (J) OF THIS SECTION 7.2.3) AND (II) THE ATTRIBUTABLE VALUE
OF ALL SALE-LEASEBACK TRANSACTIONS ENTERED INTO BY THE BORROWER AND ITS
SUBSIDIARIES IN THE AGGREGATE DOES NOT EXCEED 15% OF CONSOLIDATED NET TANGIBLE
ASSETS.

 


SECTION 7.2.4.  MERGERS, ASSET DISPOSITIONS, ETC.  THE BORROWER WILL NOT, NOR
WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, LIQUIDATE, DISSOLVE OR ENTER INTO ANY
CONSOLIDATION, MERGER, JOINT VENTURE OR ANY OTHER COMBINATION OR SELL, LEASE,
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS OR STOCK, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, IN A SINGLE TRANSACTION OR IN A SERIES OF TRANSACTIONS
OTHER THAN:


 

(A)                                  SALES OF INVENTORY IN THE ORDINARY COURSE
OF BUSINESS;

 

(B)                                 THE MERGER OR CONSOLIDATION OF ANY
SUBSIDIARY WITH OR INTO THE BORROWER OR A WHOLLY-OWNED SUBSIDIARY;

 

(C)                                  THE MERGER OR CONSOLIDATION OF ANY OTHER
PERSON WITH OR INTO THE BORROWER OR ANY SUBSIDIARY, SO LONG AS, AFTER GIVING
EFFECT THERETO, (I) THE BORROWER OR ITS SUBSIDIARY, AS THE CASE MAY BE, IS THE
SURVIVING ENTITY AND (II) NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST;

 

(D)                                 SALES OF ASSETS OR STOCK BY THE BORROWER OR
A SUBSIDIARY TO A WHOLLY-OWNED SUBSIDIARY OR THE BORROWER; AND

 

(E)                                  (I) SALES OF ASSETS OR STOCK TO ANY OTHER
PERSON OR (II) LIQUIDATIONS OF SUBSIDIARIES (OTHER THAN A PRINCIPAL SUBSIDIARY)
IF, AFTER GIVING EFFECT THERETO, THE AGGREGATE BOOK VALUE OF SUCH ASSETS OR
STOCK DISPOSED OF OR LIQUIDATED DOES NOT, DURING THE MOST RECENT PERIOD OF 12
CONSECUTIVE MONTHS, EXCEED 20% OF CONSOLIDATED NET TANGIBLE ASSETS AS AT THE END
OF THE BORROWER’S IMMEDIATELY PRECEDING FISCAL YEAR; AND

 

(F)                                    JOINT VENTURES BETWEEN SUBSIDIARIES,
BETWEEN ONE OR MORE SUBSIDIARIES AND THE BORROWER, BETWEEN THE BORROWER AND
OTHER PERSONS AND BETWEEN SUBSIDIARIES AND OTHER PERSONS.

 


SECTION 7.2.5.  EBIT TO INTEREST EXPENSE RATIO.  THE BORROWER WILL NOT PERMIT
THE RATIO OF EBIT TO INTEREST EXPENSE TO BE LESS THAN 2.5:1.00.  FOR PURPOSES OF
CALCULATING SUCH RATIO, THE


 


50

--------------------------------------------------------------------------------



 


ITEMS INCLUDED THEREIN SHALL BE MEASURED ON A CONSOLIDATED BASIS FOR THE
BORROWER AND ITS SUBSIDIARIES FOR THE FOUR FULL FISCAL QUARTERS IMMEDIATELY
PRECEDING THE DATE OF CALCULATION.


 


ARTICLE VIII

EVENTS OF DEFAULT


 


SECTION 8.1.  LISTING OF EVENTS OF DEFAULT.  EACH OF THE FOLLOWING EVENTS OR
OCCURRENCES DESCRIBED IN THIS SECTION 8.1 SHALL CONSTITUTE AN “EVENT OF
DEFAULT”.


 


SECTION 8.1.1.  NON-PAYMENT OF OBLIGATIONS.  THE BORROWER SHALL DEFAULT IN THE
PAYMENT WHEN DUE OF ANY PRINCIPAL OF ANY LOAN, OR THE BORROWER SHALL DEFAULT
(AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS)
IN THE PAYMENT WHEN DUE OF ANY INTEREST ON ANY LOAN, OR THE BORROWER SHALL
DEFAULT AFTER NOTICE (INCLUDING, WITHOUT LIMITATION, NOTICE DELIVERED BY WAY OF
SUBMISSION OF A DETAILED INVOICE) (AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED
FOR A PERIOD OF FIVE DAYS) IN THE PAYMENT WHEN DUE OF ANY FEE DESCRIBED IN
SECTION 3.4 OR OF ANY OTHER OBLIGATION, INCLUDING, WITHOUT LIMITATION, FEES
DESCRIBED IN THE TRANSACTION FEE LETTER.


 


SECTION 8.1.2.  BREACH OF WARRANTY.  ANY REPRESENTATION OR WARRANTY OF THE
BORROWER MADE OR DEEMED TO BE MADE HEREUNDER OR IN ANY OTHER LOAN DOCUMENT OR
ANY OTHER WRITING OR CERTIFICATE FURNISHED BY OR ON BEHALF OF THE BORROWER TO
THE AGENT OR ANY LENDER FOR THE PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY SUCH OTHER LOAN DOCUMENT (INCLUDING ANY CERTIFICATES DELIVERED PURSUANT
TO ARTICLE V) IS OR SHALL BE INCORRECT WHEN MADE IN ANY MATERIAL RESPECT.


 


SECTION 8.1.3.  NON-PERFORMANCE OF CERTAIN COVENANTS AND OBLIGATIONS.  THE
BORROWER SHALL DEFAULT IN THE DUE PERFORMANCE AND OBSERVANCE OF ANY OF ITS
OBLIGATIONS UNDER CLAUSE (A) OF SECTION 7.1.2 (WITH RESPECT TO THE MAINTENANCE
AND PRESERVATION OF THE BORROWER’S CORPORATE EXISTENCE) OR UNDER SECTION 7.1.6,
OR THE BORROWER SHALL DEFAULT IN THE DUE PERFORMANCE AND OBSERVANCE OF ITS
OBLIGATIONS UNDER SECTION 7.2, AND SUCH DEFAULT (IF CAPABLE OF BEING REMEDIED
WITHIN SUCH PERIOD) SHALL NOT BE REMEDIED WITHIN FIVE BUSINESS DAYS AFTER ANY
OFFICER OF THE BORROWER OBTAINS ACTUAL KNOWLEDGE THEREOF.


 


SECTION 8.1.4.  NON-PERFORMANCE OF OTHER COVENANTS AND OBLIGATIONS.  THE
BORROWER SHALL DEFAULT IN THE DUE PERFORMANCE AND OBSERVANCE OF ANY OTHER
AGREEMENT CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, AND SUCH DEFAULT SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF SHALL HAVE BEEN
GIVEN TO THE BORROWER BY THE AGENT OR ANY LENDER.


 


SECTION 8.1.5.  DEFAULT ON OTHER INDEBTEDNESS.  A DEFAULT SHALL OCCUR IN THE
PAYMENT WHEN DUE (SUBJECT TO ANY APPLICABLE GRACE PERIOD), WHETHER BY
ACCELERATION OR OTHERWISE, OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS
DESCRIBED IN SECTION 8.1.1) OF THE BORROWER OR ANY OF ITS SUBSIDIARIES HAVING A
PRINCIPAL AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $15,000,000, OR
A DEFAULT SHALL OCCUR IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR
CONDITION WITH RESPECT TO SUCH INDEBTEDNESS (WHETHER OR NOT WAIVED) IF THE
EFFECT OF SUCH DEFAULT IS TO ACCELERATE THE MATURITY OF ANY SUCH INDEBTEDNESS OR
SUCH DEFAULT (WHETHER OR NOT WAIVED) SHALL CONTINUE UNREMEDIED FOR ANY
APPLICABLE PERIOD OF TIME SUFFICIENT TO PERMIT THE HOLDER OR


 


51

--------------------------------------------------------------------------------



 


HOLDERS OF SUCH INDEBTEDNESS, OR ANY TRUSTEE OR AGENT FOR SUCH HOLDERS, TO CAUSE
SUCH INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR TO ITS EXPRESSED MATURITY.


 


SECTION 8.1.6.  JUDGMENTS.  ANY JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN
EXCESS OF $15,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND EITHER


 

(A)                                  ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER; OR

 

(B)                                 THERE SHALL BE ANY PERIOD OF 30 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT.

 


SECTION 8.1.7.  PENSION PLANS.  ANY OF THE FOLLOWING EVENTS SHALL OCCUR WITH
RESPECT TO ANY PENSION PLAN


 

(A)                                  THE INSTITUTION OF ANY STEPS BY THE
BORROWER, ANY MEMBER OF ITS CONTROLLED GROUP OR ANY OTHER PERSON TO TERMINATE A
PENSION PLAN IF, AS A RESULT OF SUCH TERMINATION, THE BORROWER OR ANY SUCH
MEMBER COULD REASONABLY BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD REASONABLY EXPECT TO INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION
PLAN, IN EXCESS OF $5,000,000; OR

 

(B)                                 A CONTRIBUTION FAILURE OCCURS WITH RESPECT
TO ANY PENSION PLAN SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF
ERISA WHICH IS NOT CURED WITHIN 20 DAYS FROM THE DATE SUCH CONTRIBUTION WAS DUE.

 


SECTION 8.1.8.  CONTROL OF THE BORROWER.  ANY CHANGE IN CONTROL SHALL OCCUR.


 


SECTION 8.1.9.  BANKRUPTCY, INSOLVENCY, ETC.  THE BORROWER OR ANY OF ITS
SUBSIDIARIES THAT ARE PRINCIPAL SUBSIDIARIES SHALL


 

(A)                                  BECOME INSOLVENT OR GENERALLY FAIL TO PAY,
OR ADMIT IN WRITING ITS INABILITY TO PAY, DEBTS AS THEY BECOME DUE;

 

(B)                                 APPLY FOR, CONSENT TO, OR ACQUIESCE IN, THE
APPOINTMENT OF A TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR THE
BORROWER OR ANY OF SUCH SUBSIDIARIES OR A SUBSTANTIAL PART OF ANY PROPERTY OF
ANY THEREOF, OR MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(C)                                  IN THE ABSENCE OF SUCH APPLICATION, CONSENT
OR ACQUIESCENCE, PERMIT OR SUFFER TO EXIST THE APPOINTMENT OF A TRUSTEE,
RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN FOR THE BORROWER OR ANY OF SUCH
SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF THE PROPERTY OF ANY THEREOF, AND SUCH
TRUSTEE, RECEIVER, SEQUESTRATOR OR OTHER CUSTODIAN SHALL NOT BE DISCHARGED
WITHIN 60 DAYS,  PROVIDED THAT THE BORROWER AND EACH SUCH SUBSIDIARY HEREBY
EXPRESSLY AUTHORIZES THE AGENT AND EACH LENDER TO APPEAR IN ANY COURT CONDUCTING
ANY RELEVANT PROCEEDING DURING SUCH 60-DAY PERIOD TO PRESERVE, PROTECT AND
DEFEND THEIR RIGHTS UNDER THE LOAN DOCUMENTS;

 

52

--------------------------------------------------------------------------------


 

(D)                                 PERMIT OR SUFFER TO EXIST THE COMMENCEMENT
OF ANY BANKRUPTCY, REORGANIZATION, DEBT ARRANGEMENT OR OTHER CASE OR PROCEEDING
UNDER ANY BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION, WINDING UP OR
LIQUIDATION PROCEEDING, IN RESPECT OF THE BORROWER OR ANY OF SUCH SUBSIDIARIES,
AND, IF ANY SUCH CASE OR PROCEEDING IS NOT COMMENCED BY THE BORROWER OR SUCH
SUBSIDIARY, SUCH CASE OR PROCEEDING SHALL BE CONSENTED TO OR ACQUIESCED IN BY
THE BORROWER OR SUCH SUBSIDIARY OR SHALL RESULT IN THE ENTRY OF AN ORDER FOR
RELIEF OR SHALL REMAIN FOR 60 DAYS UNDISMISSED, PROVIDED THAT THE BORROWER AND
EACH SUCH SUBSIDIARY HEREBY EXPRESSLY AUTHORIZES THE AGENT AND EACH LENDER TO
APPEAR IN ANY COURT CONDUCTING ANY SUCH CASE OR PROCEEDING DURING SUCH 60-DAY
PERIOD TO PRESERVE, PROTECT AND DEFEND THEIR RIGHTS UNDER THE LOAN DOCUMENTS; OR

 

(E)                                  TAKE ANY CORPORATE ACTION AUTHORIZING, OR
IN FURTHERANCE OF, ANY OF THE FOREGOING.

 


SECTION 8.2.  ACTION IF BANKRUPTCY.  IF ANY EVENT OF DEFAULT DESCRIBED IN
CLAUSES (A) THROUGH (E) OF SECTION 8.1.9 SHALL OCCUR, THE COMMITMENTS (IF NOT
THERETOFORE TERMINATED) SHALL AUTOMATICALLY TERMINATE AND THE OUTSTANDING
PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AND ALL OTHER OBLIGATIONS SHALL
AUTOMATICALLY BE AND BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE OR
DEMAND.


 


SECTION 8.3.  ACTION IF OTHER EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT (OTHER
THAN ANY EVENT OF DEFAULT DESCRIBED IN CLAUSES (A) THROUGH (E) OF SECTION 8.1.9)
SHALL OCCUR FOR ANY REASON, WHETHER VOLUNTARY OR INVOLUNTARY, AND BE CONTINUING,
THE AGENT, UPON THE DIRECTION OF THE REQUIRED LENDERS, SHALL BY NOTICE TO THE
BORROWER DECLARE ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS AND OTHER OBLIGATIONS TO BE DUE AND PAYABLE AND/OR THE COMMITMENTS (IF NOT
THERETOFORE TERMINATED) TO BE TERMINATED, WHEREUPON THE FULL UNPAID AMOUNT OF
SUCH LOANS AND OTHER OBLIGATIONS WHICH SHALL BE SO DECLARED DUE AND PAYABLE
SHALL BE AND BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT FURTHER NOTICE, DEMAND
OR PRESENTMENT AND/OR, AS THE CASE MAY BE, THE COMMITMENTS SHALL TERMINATE.


 


ARTICLE IX

THE AGENT


 


SECTION 9.1.  APPOINTMENT; POWERS AND IMMUNITIES.  EACH LENDER HEREBY
IRREVOCABLY APPOINTS AND AUTHORIZES THE AGENT TO ACT AS ITS AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS WITH SUCH POWERS AS ARE SPECIFICALLY DELEGATED TO
THE AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO.  THE AGENT:  (A) SHALL HAVE NO DUTIES OR
RESPONSIBILITIES EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, AND SHALL NOT BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BE A TRUSTEE FOR ANY LENDER; (B) MAKES NO WARRANTY OR REPRESENTATION TO
ANY LENDER AND SHALL NOT BE RESPONSIBLE TO THE LENDERS FOR ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED BY ANY LENDER UNDER, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY
OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR FOR ANY FAILURE BY THE
BORROWER TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER OR


 


53

--------------------------------------------------------------------------------



 


THEREUNDER; (C) SHALL NOT BE REQUIRED TO INITIATE OR CONDUCT ANY LITIGATION OR
COLLECTION PROCEEDINGS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT EXCEPT TO THE
EXTENT REQUESTED BY THE REQUIRED LENDERS, AND THEN ONLY ON TERMS AND CONDITIONS
SATISFACTORY TO THE AGENT, AND (D) SHALL NOT BE RESPONSIBLE FOR ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR HEREIN OR THEREIN OR IN
CONNECTION HEREWITH OR THEREWITH, EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  THE AGENT MAY EMPLOY AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY SUCH AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.  THE PROVISIONS OF THIS
ARTICLE IX ARE SOLELY FOR THE BENEFIT OF THE AGENT AND THE LENDERS, AND THE
BORROWER SHALL NOT HAVE ANY RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE
PROVISIONS HEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS AGREEMENT
AND UNDER THE OTHER LOAN DOCUMENTS, THE AGENT SHALL ACT SOLELY AS AGENT OF THE
LENDERS AND DOES NOT ASSUME AND SHALL NOT BE DEEMED TO HAVE ASSUMED ANY
OBLIGATION TOWARDS OR RELATIONSHIP OF AGENCY OR TRUST WITH OR FOR THE BORROWER. 
THE DUTIES OF THE AGENT SHALL BE MINISTERIAL AND ADMINISTRATIVE IN NATURE, AND
THE AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER.


 


SECTION 9.2.  RELIANCE BY AGENT.  THE AGENT SHALL BE ENTITLED TO RELY UPON ANY
CERTIFICATION, NOTICE OR OTHER COMMUNICATION (INCLUDING ANY THEREOF BY
TELEPHONE, TELECOPIER, TELEGRAM OR CABLE) BELIEVED BY IT TO BE GENUINE AND
CORRECT AND TO HAVE BEEN SIGNED OR SENT BY OR ON BEHALF OF THE PROPER PERSON OR
PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT
ACCOUNTANTS OR OTHER EXPERTS SELECTED BY THE AGENT.  AS TO ANY MATTERS NOT
EXPRESSLY PROVIDED FOR BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE AGENT
SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING,
HEREUNDER AND THEREUNDER IN ACCORDANCE WITH INSTRUCTIONS SIGNED BY THE REQUIRED
LENDERS, AND SUCH INSTRUCTIONS OF THE REQUIRED LENDERS IN ANY ACTION TAKEN OR
FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING ON ALL OF THE LENDERS.


 


SECTION 9.3.  DEFAULTS.  THE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF THE
OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT (OTHER THAN THE NONPAYMENT OF
PRINCIPAL OF OR INTEREST ON THE LOANS) UNLESS THE AGENT HAS RECEIVED NOTICE FROM
A LENDER OR THE BORROWER SPECIFYING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING
THAT SUCH NOTICE IS A “NOTICE OF DEFAULT”.  IN THE EVENT THAT THE AGENT RECEIVES
SUCH A NOTICE OF THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT, THE AGENT
SHALL GIVE PROMPT NOTICE THEREOF TO THE LENDERS.  THE AGENT SHALL (SUBJECT TO
SECTION 10.1) TAKE SUCH ACTION HEREUNDER WITH RESPECT TO SUCH DEFAULT OR EVENT
OF DEFAULT AS SHALL BE DIRECTED BY THE REQUIRED LENDERS, PROVIDED THAT, UNLESS
AND UNTIL THE AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, THE AGENT MAY (BUT
SHALL NOT BE OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION,
WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN
THE BEST INTERESTS OF THE LENDERS.


 


SECTION 9.4.  RIGHTS OF AGENT AND ITS AFFILIATES AS A LENDER.  WITH RESPECT TO
ITS COMMITMENT AND THE LOANS MADE BY IT AND ANY OF ITS AFFILIATES, WACHOVIA,
N.A. (AND ANY SUCCESSOR ACTING AS AGENT HEREUNDER) IN ITS CAPACITY AS A LENDER
HEREUNDER AND ANY AFFILIATE OF WACHOVIA, N.A. IN ITS CAPACITY AS A LENDER
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER
AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT ACTING AS THE AGENT, AND THE
TERM “LENDER” OR “LENDERS” SHALL, UNLESS THE CONTEXT OTHERWISE INDICATES,
INCLUDE WACHOVIA, N.A. IN ITS INDIVIDUAL CAPACITY AND ANY AFFILIATE OF THE AGENT
IN ITS INDIVIDUAL CAPACITY.  WACHOVIA, N.A. (AND ANY SUCCESSOR ACTING AS AGENT
HEREUNDER) AND ANY AFFILIATE


 


54

--------------------------------------------------------------------------------



 


THEREOF MAY (WITHOUT HAVING TO ACCOUNT THEREFOR TO ANY LENDER) ACCEPT DEPOSITS
FROM, LEND MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST OR OTHER
BUSINESS WITH THE BORROWER (AND ANY OF THE BORROWER’S AFFILIATES) AS IF IT WERE
NOT ACTING AS THE AGENT, AND WACHOVIA, N.A. AND ANY AFFILIATE THEREOF MAY ACCEPT
FEES AND OTHER CONSIDERATION FROM THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
THEREOF FOR SERVICES IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO THE LENDERS.


 


SECTION 9.5.  INDEMNIFICATION.  EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE
AGENT, TO THE EXTENT THE AGENT SHALL NOT HAVE BEEN REIMBURSED BY THE BORROWER,
RATABLY IN ACCORDANCE WITH ITS COMMITMENT, FOR ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES (INCLUDING, WITHOUT LIMITATION, COUNSEL FEES AND DISBURSEMENTS) OR
DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED ON,
INCURRED BY OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR ARISING OUT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS CONTEMPLATED
BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (INCLUDING, WITHOUT LIMITATION, THE COSTS AND EXPENSES THAT THE BORROWER
IS OBLIGATED TO PAY UNDER SECTION 10.3 OR ANY AMOUNT THE BORROWER IS OBLIGATED
TO PAY UNDER SECTION 10.4, BUT EXCLUDING THE NORMAL ADMINISTRATIVE COSTS AND
EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY DUTIES HEREUNDER) OR THE
ENFORCEMENT OF ANY OF THE TERMS HEREOF OR THEREOF OR ANY SUCH OTHER DOCUMENTS;
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT
THEY ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT.  IF ANY
INDEMNITY FURNISHED TO THE AGENT FOR ANY PURPOSE SHALL, IN THE OPINION OF THE
AGENT, BE INSUFFICIENT OR BECOME IMPAIRED, THE AGENT MAY CALL FOR ADDITIONAL
INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL
SUCH ADDITIONAL INDEMNITY IS FURNISHED.


 


SECTION 9.6.  CONSEQUENTIAL DAMAGES.  THE AGENT SHALL NOT BE RESPONSIBLE OR
LIABLE TO ANY LENDER, THE BORROWER OR ANY OTHER PERSON OR ENTITY FOR ANY
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.


 


SECTION 9.7.  REGISTERED HOLDER OF LOAN TREATED AS OWNER.  THE AGENT MAY DEEM
AND TREAT EACH PERSON IN WHOSE NAME A LOAN IS REGISTERED AS THE OWNER THEREOF
FOR ALL PURPOSES HEREOF UNLESS AND UNTIL A WRITTEN NOTICE OF THE ASSIGNMENT OR
TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE AGENT AND THE PROVISIONS OF
SECTION 10.11.1 HAVE BEEN SATISFIED.  ANY REQUESTS, AUTHORITY OR CONSENT OF ANY
PERSON WHO AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR
CONSENT IS THE HOLDER OF ANY NOTE SHALL BE CONCLUSIVE AND BINDING ON ANY
SUBSEQUENT HOLDER, TRANSFEREE OR ASSIGNEE OF THAT NOTE OR OF ANY NOTE OR NOTES
ISSUED IN EXCHANGE THEREFOR OR REPLACEMENT THEREOF.


 


SECTION 9.8.  NONRELIANCE ON AGENT AND OTHER LENDERS.  EACH LENDER AGREES THAT
IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE ON THE AGENT OR ANY OTHER LENDER, AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS OF THE BORROWER AND DECISION TO ENTER INTO THIS AGREEMENT
AND THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER
LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN ANALYSIS AND DECISIONS IN TAKING OR


 


55

--------------------------------------------------------------------------------



 


NOT TAKING ACTION UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  THE
AGENT SHALL NOT BE REQUIRED TO KEEP ITSELF (OR ANY LENDER) INFORMED AS TO THE
PERFORMANCE OR OBSERVANCE BY THE BORROWER OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR ANY OTHER DOCUMENT REFERRED TO OR PROVIDED FOR HEREIN OR
THEREIN OR TO INSPECT THE PROPERTIES OR BOOKS OF THE BORROWER OR ANY OTHER
PERSON.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE AGENT HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS, THE AGENT SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF THE BORROWER OR ANY
OTHER PERSON (OR ANY OF THEIR AFFILIATES) WHICH MAY COME INTO THE POSSESSION OF
THE AGENT OR ANY OF ITS AFFILIATES.


 


SECTION 9.9.  FAILURE TO ACT.  EXCEPT FOR ACTION EXPRESSLY REQUIRED OF THE AGENT
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE AGENT SHALL IN ALL CASES BE
FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT HEREUNDER AND THEREUNDER UNLESS IT
SHALL RECEIVE FURTHER ASSURANCES TO ITS SATISFACTION BY THE LENDERS OF THEIR
INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.5 AGAINST ANY AND ALL LIABILITY AND
EXPENSE WHICH MAY BE INCURRED BY THE AGENT BY REASON OF TAKING, CONTINUING TO
TAKE, OR FAILING TO TAKE ANY SUCH ACTION.


 


SECTION 9.10.  SUCCESSOR AGENT.  THE AGENT MAY RESIGN AT ANY TIME BY GIVING
NOTICE THEREOF TO THE LENDERS AND THE BORROWER.  UPON ANY SUCH RESIGNATION, THE
REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR AGENT.  IF NO
SUCCESSOR AGENT SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL
HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING AGENT’S NOTICE
OF RESIGNATION, THEN THE RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A
SUCCESSOR AGENT.  ANY SUCCESSOR AGENT SHALL BE A BANK OR OTHER FINANCIAL
INSTITUTION WHICH HAS A COMBINED CAPITAL AND SURPLUS OF AT LEAST $500,000,000. 
UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A SUCCESSOR AGENT,
SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT, AND THE RETIRING
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS HEREUNDER.  AFTER ANY
RETIRING AGENT’S RESIGNATION HEREUNDER AS AGENT, THE PROVISIONS OF THIS
ARTICLE IX SHALL CONTINUE IN EFFECT FOR ITS BENEFIT IN RESPECT OF ANY ACTIONS
TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ACTING AS THE AGENT HEREUNDER.


 


SECTION 9.11.  OTHER AGENTS.  BANK OF AMERICA, N.A. IS HEREBY APPOINTED
DOCUMENTATION AGENT OF THE LENDERS HEREUNDER AND UNDER EACH LOAN DOCUMENT. 
SUNTRUST BANK IS HEREBY APPOINTED SYNDICATION AGENT OF THE LENDERS HEREUNDER AND
UNDER EACH LOAN DOCUMENT.  BANK OF AMERICA, N.A. SHALL NOT HAVE ANY DUTIES,
RESPONSIBILITIES OR LIABILITIES IN ITS CAPACITY AS DOCUMENTATION AGENT. 
SUNTRUST BANK SHALL NOT HAVE ANY DUTIES, RESPONSIBILITIES OR LIABILITIES IN ITS
CAPACITY AS SYNDICATION AGENT.


 


ARTICLE X

MISCELLANEOUS PROVISIONS


 


SECTION 10.1.  WAIVERS, AMENDMENTS, ETC.  THE PROVISIONS OF THIS AGREEMENT AND
OF EACH OTHER LOAN DOCUMENT MAY FROM TIME TO TIME BE AMENDED, MODIFIED OR
WAIVED, IF SUCH AMENDMENT, MODIFICATION OR WAIVER IS IN WRITING AND CONSENTED TO
BY THE BORROWER AND THE


 


56

--------------------------------------------------------------------------------



 


REQUIRED LENDERS; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT, MODIFICATION OR
WAIVER WHICH WOULD:


 

(A)                                  MODIFY ANY REQUIREMENT HEREUNDER THAT ANY
PARTICULAR ACTION BE TAKEN BY ALL THE LENDERS OR BY THE REQUIRED LENDERS SHALL
BE EFFECTIVE UNLESS CONSENTED TO BY EACH LENDER;

 

(B)                                 MODIFY THIS SECTION 10.1, CHANGE THE
DEFINITION OF “REQUIRED LENDERS”, INCREASE THE PERCENTAGE OR COMMITMENT OF ANY
LENDER, REDUCE ANY FEES DESCRIBED IN ARTICLE III, OR EXTEND THE MATURITY DATE
SHALL BE MADE WITHOUT THE CONSENT OF EACH LENDER AND EACH HOLDER OF A NOTE
(EXCEPT FOR ANY CHANGE RESULTING FROM SECTION 2.8);

 

(C)                                  EXTEND THE DUE DATE FOR, OR REDUCE THE
AMOUNT OF, ANY SCHEDULED REPAYMENT OF PRINCIPAL OF OR PAYMENT OF INTEREST ON ANY
LOAN OR FEES OWED HEREUNDER (OR REDUCE THE PRINCIPAL AMOUNT OF OR RATE OF
INTEREST ON ANY LOAN OR THE FEES OWED HEREUNDER) SHALL BE MADE WITHOUT THE
CONSENT OF THE HOLDER OF THAT NOTE EVIDENCING SUCH LOAN OR OWED SUCH FEES
(EXCEPT FOR ANY CHANGE RESULTING FROM SECTION 2.8); OR

 

(D)                                 AFFECT ADVERSELY THE INTERESTS, RIGHTS OR
OBLIGATIONS OF THE AGENT QUA THE AGENT SHALL BE MADE WITHOUT CONSENT OF THE
AGENT.

 

No failure or delay on the part of the Agent, any Lender or the holder of any
Note in exercising any power or right under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right.  No notice to or demand on
the Borrower in any case shall entitle it to any notice or demand in similar or
other circumstances.  No waiver or approval by the Agent, any Lender or the
holder of any Note under this Agreement or any other Loan Document shall, except
as may be otherwise stated in such waiver or approval, be applicable to
subsequent transactions.  No waiver or approval hereunder shall require any
similar or dissimilar waiver or approval thereafter to be granted hereunder.

 


SECTION 10.2.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED TO ANY
PARTY HERETO UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE IN WRITING
OR BY FACSIMILE AND ADDRESSED, DELIVERED OR TRANSMITTED TO SUCH PARTY AT ITS
ADDRESS OR FACSIMILE NUMBER SET FORTH BELOW ITS SIGNATURE HERETO OR SET FORTH IN
THE LENDER ASSIGNMENT AGREEMENT OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS
MAY BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE OTHER PARTIES.  ANY NOTICE,
IF MAILED AND PROPERLY ADDRESSED WITH POSTAGE PREPAID OR IF PROPERLY ADDRESSED
AND SENT BY PRE-PAID COURIER SERVICE, SHALL BE DEEMED GIVEN WHEN RECEIVED; ANY
NOTICE, IF TRANSMITTED BY FACSIMILE, SHALL BE DEEMED GIVEN WHEN TRANSMITTED.


 


SECTION 10.3.  PAYMENT OF COSTS AND EXPENSES.  THE BORROWER AGREES TO PAY ON
DEMAND ALL REASONABLE EXPENSES OF THE AGENTS AND THE LEAD ARRANGERS (INCLUDING
THE REASONABLE FEES, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO
THE AGENTS AND THE LEAD ARRANGERS, WHICH ATTORNEYS MAY BE EMPLOYEES OF THE
AGENTS OR LEAD ARRANGERS, AND OF LOCAL COUNSEL, IF ANY, WHO MAY BE RETAINED BY
COUNSEL TO THE AGENTS AND THE LEAD ARRANGERS) IN CONNECTION WITH


 


57

--------------------------------------------------------------------------------



 

(A)                                  THE NEGOTIATION, PREPARATION, SYNDICATION,
DUE DILIGENCE, EXECUTION AND DELIVERY OF THIS AGREEMENT AND OF EACH OTHER LOAN
DOCUMENT, INCLUDING SCHEDULES AND EXHIBITS, AND ANY AMENDMENTS, WAIVERS,
CONSENTS, SUPPLEMENTS OR OTHER MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AS MAY FROM TIME TO TIME HEREAFTER BE REQUIRED, WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, AND

 

(B)                                 THE PREPARATION AND REVIEW OF THE FORM OF
ANY DOCUMENT OR INSTRUMENT RELEVANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT;

 

provided, however, that the Borrower shall not be obligated to pay for expenses
incurred by the Agent or a Lender in connection with the assignment of Loans to
an Assignee Lender pursuant to Section 10.11.1 or the sale of Loans to a
Participant pursuant to Section 10.11.2, and the Borrower shall only be
obligated to pay to the Agent an amount equal to $100 (unless otherwise agreed
to by the Agent), multiplied by the then existing number of Lenders, in respect
of each Competitive Bid Loan Request submitted by the Borrower (payable on the
date of submission of such request).

 

The Borrower further agrees to pay, and to save the Agents and the Lenders
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Agreement, the borrowings
hereunder, or the issuance of the Notes or any other Loan Documents.  The
Borrower also agrees to reimburse the Agents and each Lender upon demand for all
reasonable out-of-pocket expenses (including attorneys’ fees and legal expenses,
and the allocated costs of staff counsel) incurred by the Agents or such Lender
in connection with (x) the negotiation of any restructuring or “work-out”,
whether or not consummated, of any Obligations and (y) the enforcement of any
Obligations.

 


SECTION 10.4.  INDEMNIFICATION.  IN CONSIDERATION OF THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY EACH LENDER AND THE EXTENSION OF COMMITMENTS, THE BORROWER
HEREBY INDEMNIFIES, EXONERATES AND HOLDS THE AGENTS, THE LEAD ARRANGERS AND EACH
LENDER AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FREE AND HARMLESS FROM AND AGAINST ANY
AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, COSTS, LIABILITIES AND
DAMAGES, AND EXPENSES INCURRED IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER
ANY SUCH INDEMNIFIED PARTY IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION
HEREUNDER IS SOUGHT), INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) , INCURRED BY THE INDEMNIFIED
PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO


 

(A)                                  ANY TRANSACTION FINANCED OR TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY LOAN;

 

(B)                                 THE ENTERING INTO AND PERFORMANCE OF THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT BY ANY OF THE INDEMNIFIED PARTIES;

 

(C)                                  ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO ANY ACQUISITION OR PROPOSED ACQUISITION BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES OF ALL OR ANY PORTION OF THE STOCK OR ASSETS OF ANY PERSON, WHETHER
OR NOT THE AGENTS, THE LEAD ARRANGERS OR SUCH LENDER IS PARTY THERETO;

 

58

--------------------------------------------------------------------------------


 

(D)                                 ANY INVESTIGATION, LITIGATION OR PROCEEDING
RELATED TO ANY ENVIRONMENTAL CLEANUP, AUDIT, COMPLIANCE OR OTHER MATTER RELATING
TO THE PROTECTION OF THE ENVIRONMENT OR THE RELEASE BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES OF ANY HAZARDOUS MATERIAL; OR

 

(E)                                  THE PRESENCE ON OR UNDER, OR THE ESCAPE,
SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION, DISCHARGING OR RELEASES FROM,
ANY REAL PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY THEREOF OF
ANY HAZARDOUS MATERIAL (INCLUDING ANY LOSSES, LIABILITIES, DAMAGES, INJURIES,
COSTS, EXPENSES OR CLAIMS ASSERTED OR ARISING UNDER ANY ENVIRONMENTAL LAW),
REGARDLESS OF WHETHER CAUSED BY, OR WITHIN THE CONTROL OF, THE BORROWER OR SUCH
SUBSIDIARY,

 

except for any such Indemnified Liabilities arising by reason of the relevant
Indemnified Party’s gross negligence or willful misconduct.  If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.

 


SECTION 10.5.  SURVIVAL.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 4.3,
4.4, 4.5, 4.6, 10.3 AND 10.4, AND THE OBLIGATIONS OF THE LENDERS UNDER
SECTION 9.1, SHALL IN EACH CASE SURVIVE ANY TERMINATION OF THIS AGREEMENT AND
THE PAYMENT IN FULL OF ALL OBLIGATIONS AND THE TERMINATION OF ALL COMMITMENTS. 
THE REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER IN THIS AGREEMENT AND IN
EACH OTHER LOAN DOCUMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.


 


SECTION 10.6.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH PROVISION AND SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS OF
THIS AGREEMENT OR SUCH LOAN DOCUMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY
OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 10.7.  HEADINGS.  THE VARIOUS HEADINGS OF THIS AGREEMENT AND OF EACH
OTHER LOAN DOCUMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT OR ANY
PROVISIONS HEREOF OR THEREOF.


 


SECTION 10.8.  EXECUTION IN COUNTERPARTS, EFFECTIVENESS, ETC.  THIS AGREEMENT
MAY BE EXECUTED BY THE PARTIES HERETO IN SEVERAL COUNTERPARTS, EACH OF WHICH
SHALL BE EXECUTED BY THE BORROWER AND THE AGENT AND SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH SHALL CONSTITUTE TOGETHER BUT ONE AND THE SAME
AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HEREOF
EXECUTED ON BEHALF OF THE BORROWER AND EACH LENDER (OR NOTICE THEREOF
SATISFACTORY TO THE AGENT) SHALL HAVE BEEN RECEIVED BY THE AGENT AND NOTICE
THEREOF SHALL HAVE BEEN GIVEN BY THE AGENT TO THE BORROWER AND EACH LENDER.


 


SECTION 10.9.  GOVERNING LAW; ENTIRE AGREEMENT.  THIS AGREEMENT, THE NOTES AND
EACH OTHER LOAN DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS


 


59

--------------------------------------------------------------------------------



 


CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH
RESPECT THERETO.


 


SECTION 10.10.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT:


 

(A)                                  THE BORROWER MAY NOT ASSIGN OR TRANSFER ITS
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT
AND ALL LENDERS; AND

 

(B)                                 THE RIGHTS OF SALE, ASSIGNMENT AND TRANSFER
OF THE LENDERS ARE SUBJECT TO SECTION 10.11.

 


SECTION 10.11.  SALE AND TRANSFER OF LOANS AND NOTE; PARTICIPATIONS IN LOANS AND
NOTE.  EACH LENDER MAY ASSIGN, OR SELL PARTICIPATIONS IN, ITS LOANS AND
COMMITMENTS TO ONE OR MORE OTHER PERSONS IN ACCORDANCE WITH THIS SECTION 10.11.


 


SECTION 10.11.1.  ASSIGNMENTS.  ANY LENDER,


 

(A)                                  WITH THE WRITTEN CONSENT OF THE BORROWER
AND THE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY DELAYED OR WITHHELD, AND
WHICH CONSENT, IN THE CASE OF THE BORROWER, SHALL BE DEEMED TO HAVE BEEN GIVEN
IF THE BORROWER FAILS TO DELIVER A WRITTEN NOTICE TO THE AGENT ON OR BEFORE THE
TENTH BUSINESS DAY AFTER RECEIPT BY THE BORROWER OF THE AGENT’S REQUEST FOR
CONSENT, STATING, IN REASONABLE DETAIL, THE REASONS WHY THE BORROWER PROPOSES TO
WITHHOLD SUCH CONSENT) MAY AT ANY TIME ASSIGN AND DELEGATE TO OTHER COMMERCIAL
BANKS, OTHER FINANCIAL INSTITUTIONS OR APPROVED FUNDS ITS LOANS AND COMMITMENTS
HEREUNDER; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE CONSENT OF THE BORROWER SHALL NOT BE REQUIRED; AND

 

(B)                                 WITH NOTICE TO THE BORROWER AND THE AGENT,
BUT WITHOUT THE CONSENT OF THE BORROWER OR THE AGENT, MAY ASSIGN AND DELEGATE TO
ANY OF ITS AFFILIATES OR TO ANY OTHER LENDER OR ITS AFFILIATES ALL OR ANY
PORTION OF ITS LOANS AND COMMITMENTS HEREUNDER;

 

(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), in a minimum aggregate amount of $10,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent, at their
option) in the case of clause (a) above, and all of the Loans and Commitments of
such Assignee Lender in the case of clause (b) above; provided, however, that
any such Assignee Lender will comply, if applicable, with the provisions
contained in the last sentence of Section 4.6 and further, provided, however,
that, the Borrower and the Agent shall be entitled to continue to deal solely
and directly with such Lender in connection with the interests so assigned and
delegated to an Assignee Lender until:

 

(I)                                     WRITTEN NOTICE OF SUCH ASSIGNMENT AND
DELEGATION, TOGETHER WITH PAYMENT INSTRUCTIONS, ADDRESSES AND RELATED
INFORMATION WITH RESPECT TO SUCH ASSIGNEE LENDER, SHALL HAVE BEEN GIVEN TO THE
BORROWER AND THE AGENT BY SUCH LENDER AND SUCH ASSIGNEE LENDER;

 

60

--------------------------------------------------------------------------------


 

(II)                                  SUCH ASSIGNEE LENDER SHALL HAVE EXECUTED
AND DELIVERED TO THE BORROWER AND THE AGENT A LENDER ASSIGNMENT AGREEMENT,
ACCEPTED BY THE AGENT; AND

 

(III)                               THE PROCESSING FEES DESCRIBED BELOW SHALL
HAVE BEEN PAID.

 

From and after the date that the Agent accepts such Lender Assignment Agreement,
(x) the Assignee Lender thereunder shall be deemed automatically to have become
a party hereto and to the extent that rights and obligations hereunder have been
assigned and delegated to such Assignee Lender in connection with such Lender
Assignment Agreement, shall have the rights and obligations of a Lender
hereunder and under the other Loan Documents, and (y) the assignor Lender, to
the extent that rights and obligations hereunder have been assigned and
delegated by it in connection with such Lender Assignment Agreement, shall be
released from its obligations hereunder and under the other Loan Documents but
shall continue to be entitled to the benefits of the indemnity provisions
hereunder for the period prior to such assignment.  Within five Business Days
after its receipt of notice that the Agent has received an executed Lender
Assignment Agreement, the Borrower shall execute and deliver to the Agent (for
delivery to the relevant Assignee Lender) a new Note evidencing such Assignee
Lender’s assigned Loans and Commitments, and, if the assignor Lender has
retained Loans and a Commitment hereunder, a replacement Note in the principal
amount of the Loans and Commitment retained by the assignor Lender hereunder
(such Note to be in exchange for, but not in payment of, that Note then held by
such assignor Lender).  Each such Note shall be dated the date of the
predecessor Note.  The assignor Lender shall mark the predecessor Note
“exchanged” and deliver it to the Borrower.  Accrued interest on that part of
the predecessor Note evidenced by the new Note, and accrued fees, shall be paid
as provided in the Lender Assignment Agreement.  Accrued interest on that part
of the predecessor Note evidenced by the replacement Note shall be paid to the
assignor Lender.  Accrued interest and accrued fees shall be paid at the same
time or times provided in the predecessor Note and in this Agreement.  Such
assignor Lender or such Assignee Lender must also pay a processing fee to the
Agent upon delivery of any Lender Assignment Agreement in the amount of $3,500
(provided, however, that such processing fee shall not be required to be paid by
a Lender in the case of an assignment of such Lender’s Loans and Commitments to
an Affiliate or Subsidiary of such Lender).  Any attempted assignment and
delegation not made in accordance with this Section 10.11.1 shall be null and
void.  Notwithstanding anything to the contrary set forth above, any Lender may
(without requesting the consent of the Borrower or the Agent) pledge its Loans
to a Federal Reserve Bank in accordance with applicable regulations. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party

 

61

--------------------------------------------------------------------------------


 

hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof.  In addition, notwithstanding anything to the contrary contained
in Section 10.1.1, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.  This section may not be amended without the
written consent of each Granting Lender, all or any of whose Loans are being
funded by an SPC at the time of such amendment.  It is understood and
acknowledged that the Granting Lender shall for all purposes, including, without
limitation, the approval of any amendment or waiver of any provision of any Loan
Document or the obligation to pay any amount otherwise payable by the Granting
Lender under the Loan Documents, continue to be the Lender of record hereunder.

 

As used herein, (i) the term “Approved Fund” means any Fund that is administered
or managed by (A) a Lender, (B) an Affiliate of a Lender or (C) an entity or an
Affiliate of any entity that administers or manages a Lender and (ii) the term
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 


SECTION 10.11.2.  PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME SELL TO ONE OR
MORE COMMERCIAL BANKS OR OTHER PERSONS (EACH OF SUCH COMMERCIAL BANKS AND OTHER
PERSONS BEING HEREIN CALLED A “PARTICIPANT”) PARTICIPATING INTERESTS IN ANY OF
THE LOANS, ITS COMMITMENT, OR OTHER INTERESTS OF SUCH LENDER HEREUNDER;
PROVIDED, HOWEVER, THAT


 

(A)                                  NO PARTICIPATION CONTEMPLATED IN THIS
SECTION 10.11 SHALL RELIEVE SUCH LENDER FROM ITS COMMITMENT OR ITS OTHER
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT;

 

(B)                                 SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE
FOR THE PERFORMANCE OF ITS COMMITMENT AND SUCH OTHER OBLIGATIONS;

 

(C)                                  THE BORROWER AND THE AGENT SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS;

 

(D)                                 NO PARTICIPANT, UNLESS SUCH PARTICIPANT IS
AN AFFILIATE OF SUCH LENDER, OR IS ITSELF A LENDER, SHALL BE ENTITLED TO REQUIRE
SUCH LENDER TO TAKE OR REFRAIN FROM TAKING ANY ACTION HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, EXCEPT THAT SUCH LENDER MAY AGREE

 

62

--------------------------------------------------------------------------------


 

WITH ANY PARTICIPANT THAT SUCH LENDER WILL NOT, WITHOUT SUCH PARTICIPANT’S
CONSENT, TAKE ANY ACTIONS OF THE TYPE DESCRIBED IN CLAUSE (B) OR (C) OF
SECTION 10.1; AND

 

(E)                                  THE BORROWER SHALL NOT BE REQUIRED TO PAY
ANY AMOUNTS TO A LENDER UNDER SECTIONS 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 10.3 AND
10.4 OR OTHERWISE, THAT ARE GREATER THAN THE AMOUNTS WHICH IT WOULD HAVE BEEN
REQUIRED TO PAY TO SUCH LENDER HAD NO PARTICIPATING INTEREST BEEN SOLD.

 


SECTION 10.12.  OTHER TRANSACTIONS.  NOTHING CONTAINED HEREIN SHALL PRECLUDE THE
AGENT OR ANY OTHER LENDER FROM ENGAGING IN ANY TRANSACTION, IN ADDITION TO THOSE
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WITH THE BORROWER OR
ANY OF ITS AFFILIATES IN WHICH THE BORROWER OR SUCH AFFILIATE IS NOT RESTRICTED
HEREBY FROM ENGAGING WITH ANY OTHER PERSON.


 


SECTION 10.13.  REMOVAL AND REPLACEMENT OF LENDERS.


 

(A)                                  UNDER ANY CIRCUMSTANCES SET FORTH HEREIN
PROVIDING THAT THE BORROWER SHALL HAVE THE RIGHT TO REMOVE OR REPLACE A LENDER
AS A PARTY TO THIS AGREEMENT, THE BORROWER MAY, UPON NOTICE TO SUCH LENDER AND
THE AGENT, (I) REMOVE SUCH LENDER BY TERMINATING SUCH LENDER’S COMMITMENT OR
(II) REPLACE SUCH LENDER BY CAUSING SUCH LENDER TO ASSIGN ITS COMMITMENT
(WITHOUT PAYMENT OF ANY ASSIGNMENT FEE) PURSUANT TO SECTION 10.11.1 TO ONE OR
MORE OTHER LENDERS, COMMERCIAL BANKS, OTHER FINANCIAL INSTITUTIONS OR APPROVED
FUNDS PROCURED BY THE BORROWER.  THE BORROWER SHALL (X) PAY IN FULL ALL
PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS OWING TO SUCH LENDER THROUGH THE
DATE OF REMOVAL OR REPLACEMENT (INCLUDING ANY AMOUNTS PAYABLE PURSUANT TO
SECTION 4.4), (Y) PROVIDE APPROPRIATE ASSURANCES AND INDEMNITIES (WHICH MAY
INCLUDE LETTERS OF CREDIT) TO THE SWING LINE LENDER AS IT MAY REASONABLY REQUIRE
WITH RESPECT TO ANY CONTINUING OBLIGATION TO PURCHASE PARTICIPATION INTERESTS IN
ANY SWING LINE LOANS THEN OUTSTANDING, AND (Z) RELEASE SUCH LENDER FROM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  ANY LENDER BEING REPLACED SHALL EXECUTE
AND DELIVER A LENDER ASSIGNMENT AGREEMENT WITH RESPECT TO SUCH LENDER’S
COMMITMENT AND LOANS.  THE AGENT SHALL DISTRIBUTE A SCHEDULE, WHICH SHALL BE
DEEMED INCORPORATED INTO THIS AGREEMENT, TO REFLECT CHANGES IN THE IDENTITIES OF
THE LENDERS AND ADJUSTMENTS OF THEIR RESPECTIVE COMMITMENTS AND/OR PERCENTAGE
RESULTING FROM ANY SUCH REMOVAL OR REPLACEMENT.

 

(B)                                 IN ORDER TO MAKE ALL THE LENDERS’ INTERESTS
IN ANY OUTSTANDING LOANS RATABLE IN ACCORDANCE WITH ANY REVISED PERCENTAGES
AFTER GIVING EFFECT TO THE REMOVAL OR REPLACEMENT OF A LENDER, THE BORROWER
SHALL PAY OR PREPAY, IF NECESSARY, ON THE EFFECTIVE DATE THEREOF, ALL
OUTSTANDING LOANS OF ALL LENDERS, TOGETHER WITH ANY AMOUNTS DUE UNDER
SECTION 4.4.  THE BORROWER MAY THEN REQUEST LOANS FROM THE LENDERS IN ACCORDANCE
WITH THEIR REVISED PERCENTAGES.  THE BORROWER MAY NET ANY PAYMENTS REQUIRED
HEREUNDER AGAINST ANY FUNDS BEING PROVIDED BY ANY LENDER COMMERCIAL BANK, OTHER
FINANCIAL INSTITUTION OR APPROVED FUND REPLACING A TERMINATING LENDER.  THE
EFFECT FOR PURPOSES OF THIS AGREEMENT SHALL BE THE SAME AS IF SEPARATE TRANSFERS
OF FUNDS HAD BEEN MADE WITH RESPECT THERETO.

 

(C)                                  THIS SECTION SHALL SUPERSEDE ANY PROVISION
IN SECTION 10.1 TO THE CONTRARY.

 

63

--------------------------------------------------------------------------------


 


SECTION 10.14.  FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWER
SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS
SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY IN CONNECTION WITH SUCH LITIGATION.  THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL TO THE CORPORATE
SECRETARY, POSTAGE PREPAID, AND WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF THE STATE OF NEW YORK.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


SECTION 10.15.  WAIVER OF JURY TRIAL.  THE AGENT, THE LENDERS AND THE BORROWER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE AGENT, THE LENDERS OR THE BORROWER.  THE BORROWER ACKNOWLEDGES
AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS
PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE
LENDERS ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.


 

[signature pages to follow]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

 

Christopher J. Kurtzman

 

 

Title:  Vice President & Treasurer

 

 

 

 

 

 

 

By:

 /s/  W. Geoffrey Carpenter

 

 

 

W. Geoffrey Carpenter

 

 

Title:  Assistant Secretary

 

 

 

Address:

18 Loveton Circle

 

 

Sparks, MD 21152

 

 

 

Facsimile No.: (410) 527-8228

 

 

 

 

Attn:

Secretary

 

 

 

 

 

WACHOVIA BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

  /s/  Meg Beveridge

 

 

 

Meg Beveridge

 

 

Title:  Vice President

 

 

 

191 Peachtree Street

 

Mail Code:  GA-31273

 

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

Facsimile No.: (404) 332-5144

 

65

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

8.58%

WACHOVIA BANK, N.A.

 

 

 

 

 

By:

/s/  Meg Beveridge

 

 

 

Printed Name:  Meg Beveridge

 

 

Title:  Vice President

 

 

 

 

191 Peachtree Street

 

Mail Code:  GA-31273

 

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

Facsimile No.: (404) 332-5144

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

 

 

17.14%

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/  William F. Sweeney

 

 

 

Printed Name:  William F. Sweeney

 

 

Title:  Managing Director

 

 

 

Address:

219 South LaSalle Street

 

 

Chicago, IL 60697

 

 

 

 

Facsimile No.: (312) 987-1276

 

 

 

Attn: William F. Sweeney

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

17.14%

SUNTRUST BANK

 

 

 

 

 

By:

/s/  Paul R. Beliveau

 

 

 

Printed Name:  Paul R. Beliveau

 

 

Title: Vice President

 

 

 

 

Address:  120 East Baltimore Street

 

 

 

 

 

Baltimore, MD 21202

 

 

 

 

Facsimile: (410) 986-1670

 

 

 

 

Attn:

Paul R. Belive\uua

 

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

14.29%

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

/s/  Brad Hardy

 

 

 

Printed Name:  Brad Hardy

 

 

Title:  Vice President

 

 

 

 

By:

/s/  Roy H. Roberts

 

 

 

Printed Name:  Roy Roberts

 

 

Title:  Vice President

 

 

 

 

Address:

70 E. 55th Street, 11th Floor

 

 

New York, NY 10022

 

 

 

 

Facsimile No.: (212) 593-5241

 

 

 

 

Attn: Lori Ross

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

8.58%

ALLFIRST BANK

 

 

 

By:

/s/  Frank V. Lago

 

 

 

Printed Name:  Frank V. Lago

 

 

Title:  Vice President

 

 

 

Address:

25 South Charles Street

 

 

Baltimore, MD 21201

 

 

 

Facsimile No.: (410) 244-4294

 

 

 

Attn: Frank V. Lago

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

7.14%

CREDIT SUISSE FIRST BOSTON

 

 

 

By:

/s/  Andrea E. Shkane

 

 

 

Printed Name:  Andrea E. Shkane

 

 

Title:  Vice President

 

 

 

 

Address:

Eleven Madison Avenue

 

 

New York, NY 10019

 

 

 

Facsimile No.: (212) 325-8320

 

 

 

Attn: Jay Chall

 

 

 

By:

/s/  David Sawyer

 

 

 

Printed Name:  David Sawyer

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

7.14%

BNP PARIBAS

 

 

 

By:

/s/  Nanette Baudon

 

 

 

Printed Name:  Nanette Baudon

 

 

Title:  Vice President

 

 

 

By:

/s/  Richard Pace

 

 

 

Printed Name:  Richard Pace

 

 

Title:  VP - Corporate Banking Division

 

 

 

Address:

787 7th Avenue, 31st Floor

 

 

New York, NY 10019

 

 

 

 

Facsimile No.: (212) 841-3049

 

 

 

Attn: Nanette Baudon

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

7.14%

THE BANK OF NEW YORK

 

 

 

By:

/s/  Steven P. Cavaluzzo

 

 

 

Printed Name:  Steven P. Cavaluzzo

 

 

Title:  Vice President

 

 

 

Address:

1 Wall Street, 22nd Floor

 

 

New York, NY 10286

 

 

 

Facsimile No.: (212) 635-6434

 

 

 

Attn:  Steven P. Cavaluzzo

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

7.14%

THE FUJI BANK, LIMITED

 

 

 

By:

/s/  Raymond Ventura

 

 

 

Printed Name:  Raymond Ventura

 

 

Title:  Senior Vice President

 

 

 

Address:

Two World Trade Center

 

 

New York, NY 10048-0042

 

 

 

Facsimile No.: (212) 321-9407

 

 

 

Attn: Alejandro D. Waldman

 

--------------------------------------------------------------------------------


 

PERCENTAGE

LENDERS

 

 

 

 

5.71%

MELLON BANK, N.A.

 

 

 

By:

/s/  David H. Reed

 

 

 

Printed Name:  David H. Reed

 

 

Title:  First Vice President

 

 

 

Address:

8521 Leesberg Pike, Ste. 405

 

 

Vienna, VA 22182

 

 

 

Facsimile No.: (410) 778-9448

 

 

 

Attn: Peter Heller

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DISCLOSURE SCHEDULE

 

ITEM 6.7                Litigation.

 

None.

 

ITEM 6.8                Existing Subsidiaries as of the Effective Date.

 

Attached - Exhibit A.

 

ITEM 6.11              Employee Benefit Plans.

 

Attached - Exhibit B.

 

ITEM 6.12              Environmental Matters.

 

None.

 

ITEM 7.2.3             Existing Liens.

 

Attached - Exhibit C.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

THE AMERICAS MARKET ZONE

 

U.S. Consumer Products Division

Ampacco, Inc. (Maryland)

Han-Dee Pak, Inc.   (Maryland)

McCormick de Puerto Rico, Inc.   (Delaware)

Mojave Foods Corporation    (Maryland)

El Guapo Foods, Inc.  (California)

More For Less, Inc.    (Delaware)

Produce Partners, Inc.    (Illinois)

Old Bay Company, Inc.    (Delaware)

McCormick Holding Company, Inc.    (Delaware)

Signature Brands, LLC  (Florida)

McCormick Investment Company, Inc.    (Delaware)

McCormick Fresh Herbs, LLC  (Delaware)

 

McCormick de Centro America, S.A. de C.V.    (El Salvador)

 

EUROPEAN MARKET ZONE

 

McCormick Europe Ltd.    (United Kingdom)

McCormick International Holdings Ltd.  (United Kingdom)

McCormick France S.A.S.   (France)

Ducros S.A.S.  (France)

Dessert Products International  (France)

Sodis S.A.S.   (France)

McCormick Management Services S.A.R.L.  (France)

McCormick (U.K.) Ltd.    (Scotland)

Bluebroad 1 Limited    (England)

McCormick Baharat de Gida Sanay A.S.   (Turkey)

McCormick Glentham (Pty) Limited    (South Africa)

McCormick Kutas Food Services Ltd.  (United Kingdom)

Noel Holdings Limited    (England)

McCormick Foodservice Ltd.  (England)

 

McCormick S.A.    (Switzerland)

 

Oy McCormick Ab    (Finland)

 

ASIAN MARKET ZONE

 

McCormick Foods Australia Pty. Ltd.    (Australia)

Traders Pty. Ltd.    (Australia)

 

McCormick (Guangzhou) Food Company Limited    (China)

 

McCormick India Private Limited  (India) (100% owned subsidiary of McCormick
(U.K.) Ltd.

 

Shanghai McCormick Foods Company, Limited (China) (90% owned)

 

--------------------------------------------------------------------------------


 

GLOBAL INDUSTRIAL GROUP

 

Food Service Division

 

McCormick Flavor Group

McCormick Ingredients Southeast Asia Private Limited

Classic Foods, Inc.    (Connecticut)

McCormick Pesa, S.A. de C.V.    (Mexico)

McCormick Uruguay Holdings, Inc.  (Delaware)

McCormick Uruguay, S.A.  (Uruguay)

 

La Cie McCormick Canada Co

 

Packaging Group

Setco, Inc.    (Delaware)

Tubed Products, Inc.     (Maryland)

OG Dehydrated, Inc.    (California)

 

MISCELLANEOUS

 

AH Investments, Inc.    (Maryland)

Armanino Farms of California, Inc.     (California)

International Ingredients, Inc.    (Maryland)

McCormick Credit, Inc.  (Delaware)

McCormick Delaware, Inc.    (Delaware)

McCormick Foreign Sales Corporation    (U.S. Virgin Islands)

McCormick Ingredientes Brasil Ltda.    (Brazil)

McCormick Global Ingredients Limited    (Cayman)

McCormick Cyprus Limited    (Cyprus)

McCormick Hungary Group Financing Limited Liability Company  (Hungary)

McCormick Europe Ltd.  (United Kingdom)

McCormick (U.K.) Ltd.  (Scotland)

McCormick International Holdings Ltd.   (United Kingdom)

La Cie McCormick Canada Co.  (Canada)

McCormick Foods Australia Pty. Ltd.  (Australia)

 

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $21,425,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of SUNTRUST
BANK (the “Lender”) on the Maturity Date (as such term in defined in the 364-Day
Credit Agreement, dated as of June 19, 2001 (as amended or modified from time to
time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as the
administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of TWENTY-ONE MILLION FOUR HUNDRED TWENTY-FIVE THOUSAND AND 00/100 UNITED STATES
DOLLARS (U.S. $21,425,000) (or the Foreign Currency Equivalent of any currency
which the Borrower may borrow under the Credit Agreement) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender
pursuant to the Credit Agreement.  A notation indicating all Revolving Loans
made by the Lender pursuant to the Credit Agreement and payments on account of
the principal of such Revolving Loans may, from time to time, be made by the
holder hereof on the grid attached to this note (this “Note”).  Unless defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL  BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

 

Title:

Assistant Secretary

 

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $21,425,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of BANK OF
AMERICA, N.A.  (the “Lender”) on the Maturity Date (as such term in defined in
the 364-Day Credit Agreement, dated as of June 19, 2001 (as amended or modified
from time to time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A.,
as the administrative agent (the “Agent”), and the various financial
institutions (including the Lender) as are, or may become parties thereto, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower from time to time pursuant to the Credit Agreement, the principal
sum of TWENTY-ONE MILLION FOUR HUNDRED TWENTY-FIVE THOUSAND AND 00/100 UNITED
STATES DOLLARS (U.S. $21,425,000) UNITED STATES DOLLARS (or the Foreign Currency
Equivalent of any currency which the Borrower may borrow under the Credit
Agreement) or, if less, the aggregate unpaid principal amount of all Revolving
Loans made by the Lender pursuant to the Credit Agreement.  A notation
indicating all Revolving Loans made by the Lender pursuant to the Credit
Agreement and payments on account of the principal of such Revolving Loans may,
from time to time, be made by the holder hereof on the grid attached to this
note (this “Note”).  Unless defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL  BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

 

Title:

Assistant Secretary

 

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $17,862,500

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Lender”) on the Maturity Date (as such
term in defined in the 364-Day Credit Agreement, dated as of June 19, 2001 (as
amended or modified from time to time, the “Credit Agreement”)), among the
Borrower, Wachovia, N.A., as the administrative agent (the “Agent”), and the
various financial institutions (including the Lender) as are, or may become
parties thereto, the aggregate unpaid principal amount of all Revolving Loans
made by the Lender to the Borrower from time to time pursuant to the Credit
Agreement, the principal sum of SEVENTEEN MILLION EIGHT HUNDRED SIXTY-TWO
THOUSAND FIVE HUNDRED 00/100 UNITED STATES DOLLARS (U.S. $17,862,500) (or the
Foreign Currency Equivalent of any currency which the Borrower may borrow under
the Credit Agreement) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender pursuant to the Credit Agreement.  A notation
indicating all Revolving Loans made by the Lender pursuant to the Credit
Agreement and payments on account of the principal of such Revolving Loans may,
from time to time, be made by the holder hereof on the grid attached to this
note (this “Note”).  Unless defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

 

Title:

Assistant Secretary

 

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $10,725,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of WACHOVIA,
N.A. (the “Lender”) on the Maturity Date (as such term in defined in the 364-Day
Credit Agreement, dated as of June 19, 2001 (as amended or modified from time to
time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as the
administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of TEN MILLION SEVEN HUNDRED TWENTY-FIVE THOUSAND AND 00/100 UNITED STATES
DOLLARS (U.S. $10,725,000) (or the Foreign Currency Equivalent of any currency
which the Borrower may borrow under the Credit Agreement) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender
pursuant to the Credit Agreement.  A notation indicating all Revolving Loans
made by the Lender pursuant to the Credit Agreement and payments on account of
the principal of such Revolving Loans may, from time to time, be made by the
holder hereof on the grid attached to this note (this “Note”).  Unless defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

 

Title:

Assistant Secretary

 

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $10,725,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of ALLFIRST
BANK (the “Lender”) on the Maturity Date (as such term in defined in the 364-Day
Credit Agreement, dated as of June 19, 2001 (as amended or modified from time to
time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as the
administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of TEN MILLION SEVEN HUNDRED TWENTY-FIVE THOUSAND AND 00/100 UNITED STATES
DOLLARS (U.S. $10,725,000) (or the Foreign Currency Equivalent of any currency
which the Borrower may borrow under the Credit Agreement) or, if less, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender
pursuant to the Credit Agreement.  A notation indicating all Revolving Loans
made by the Lender pursuant to the Credit Agreement and payments on account of
the principal of such Revolving Loans may, from time to time, be made by the
holder hereof on the grid attached to this note (this “Note”).  Unless defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

 

Title:

Assistant Secretary

 

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $8,925,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of CREDIT
SUISSE FIRST BOSTON (the “Lender”) on the Maturity Date (as such term in defined
in the 364-Day Credit Agreement, dated as of June 19, 2001 (as amended or
modified from time to time, the “Credit Agreement”)), among the Borrower,
Wachovia, N.A., as the administrative agent (the “Agent”), and the various
financial institutions (including the Lender) as are, or may become parties
thereto, the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrower from time to time pursuant to the Credit Agreement,
the principal sum of EIGHT MILLION NINE HUNDRED TWENTY-FIVE THOUSAND 00/100
UNITED STATES DOLLARS (U.S. $8,925,000) (or the Foreign Currency Equivalent of
any currency which the Borrower may borrow under the Credit Agreement) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender pursuant to the Credit Agreement.  A notation indicating all Revolving
Loans made by the Lender pursuant to the Credit Agreement and payments on
account of the principal of such Revolving Loans may, from time to time, be made
by the holder hereof on the grid attached to this note (this “Note”).  Unless
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

Title:

Vice President & Treasurer

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

Title:

Assistant Secretary

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $8,925,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of BNP
PARIBAS (the “Lender”) on the Maturity Date (as such term in defined in the
364-Day Credit Agreement, dated as of June 19, 2001 (as amended or modified from
time to time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as
the administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of EIGHT MILLION NINE HUNDRED TWENTY-FIVE THOUSAND 00/100 UNITED STATES DOLLARS
(U.S. $8,925,000) (or the Foreign Currency Equivalent of any currency which the
Borrower may borrow under the Credit Agreement) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender pursuant to
the Credit Agreement.  A notation indicating all Revolving Loans made by the
Lender pursuant to the Credit Agreement and payments on account of the principal
of such Revolving Loans may, from time to time, be made by the holder hereof on
the grid attached to this note (this “Note”).  Unless defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

Title:

Assistant Secretary

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $8,925,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of BANK OF
NEW YORK (the “Lender”) on the Maturity Date (as such term in defined in the
364-Day Credit Agreement, dated as of June 19, 2001 (as amended or modified from
time to time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as
the administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of EIGHT MILLION NINE HUNDRED TWENTY-FIVE THOUSAND 00/100 UNITED STATES DOLLARS
(U.S. $8,925,000) (or the Foreign Currency Equivalent of any currency which the
Borrower may borrow under the Credit Agreement) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender pursuant to
the Credit Agreement.  A notation indicating all Revolving Loans made by the
Lender pursuant to the Credit Agreement and payments on account of the principal
of such Revolving Loans may, from time to time, be made by the holder hereof on
the grid attached to this note (this “Note”).  Unless defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

Title:

Assistant Secretary

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $8,925,000

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of THE FUJI
BANK, LTD. (the “Lender”) on the Maturity Date (as such term in defined in the
364-Day Credit Agreement, dated as of June 19, 2001 (as amended or modified from
time to time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as
the administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of EIGHT MILLION NINE HUNDRED TWENTY-FIVE THOUSAND 00/100 UNITED STATES DOLLARS
(U.S. $8,925,000) (or the Foreign Currency Equivalent of any currency which the
Borrower may borrow under the Credit Agreement) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender pursuant to
the Credit Agreement.  A notation indicating all Revolving Loans made by the
Lender pursuant to the Credit Agreement and payments on account of the principal
of such Revolving Loans may, from time to time, be made by the holder hereof on
the grid attached to this note (this “Note”).  Unless defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

Title:

Assistant Secretary

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

REVOLVING LOAN NOTE

 

U.S.  $7,137,500

 

June 19, 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order of MELLON
BANK, N.A. (the “Lender”) on the Maturity Date (as such term in defined in the
364-Day Credit Agreement, dated as of June 19, 2001 (as amended or modified from
time to time, the “Credit Agreement”)), among the Borrower, Wachovia, N.A., as
the administrative agent (the “Agent”), and the various financial institutions
(including the Lender) as are, or may become parties thereto, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower from time to time pursuant to the Credit Agreement, the principal sum
of SEVEN MILLION ONE HUNDRED THIRTY-SEVEN THOUSAND FIVE HUNDRED AND 00/100
UNITED STATES DOLLARS (U.S. $7,137,500) (or the Foreign Currency Equivalent of
any currency which the Borrower may borrow under the Credit Agreement) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender pursuant to the Credit Agreement.  A notation indicating all Revolving
Loans made by the Lender pursuant to the Credit Agreement and payments on
account of the principal of such Revolving Loans may, from time to time, be made
by the holder hereof on the grid attached to this note (this “Note”).  Unless
defined herein or the context otherwise requires, terms used herein have the
meanings provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of the Revolving Loans under, the Credit Agreement, to which
reference is made for a description of any security for this Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

Exhibit A-1

Page 1 of 3

--------------------------------------------------------------------------------


 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

 

 

 

By:

/s/  Christopher J. Kurtzman

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

By:

/s/  W. G. Carpenter

 

Title:

Assistant Secretary

 

Exhibit A-1

Page 2 of 3

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loans and
Currency

 

Alternate Base
Rate

 

LIBO Rate

 

Last Day of
Applicable
Interest Period

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-1

Page 3 of 3

--------------------------------------------------------------------------------


 

FORM OF COMPETITIVE BID LOAN NOTE

 

U.S.$125,000,000

 

June    , 2001

 

FOR VALUE RECEIVED, the undersigned, McCORMICK & COMPANY, INCORPORATED, a
Maryland corporation (the “Borrower”), promises to pay to the order
of                                              (the “Lender”) on the earlier of
(i) each Competitive Bid Loan Maturity Date (as such term is defined in that
certain 364-Day Credit Agreement, dated as of June 19, 2001 (as amended or
modified from time to time, the “Credit Agreement”), among the Borrower,
Wachovia, N.A., as administrative agent (the “Agent”), and the various financial
institutions, including the Lender, as are, or may from time to time become
parties thereto), the aggregate unpaid principal amount of all Competitive Bid
Loans made by the Lender to the Borrower pursuant to Section 2.3 of the Credit
Agreement to which such Competitive Bid Loan Maturity Date applies and (ii) the
Maturity Date (as defined in the Credit Agreement), the principal sum of ONE
HUNDRED TWENTY-FIVE MILLION UNITED STATES DOLLARS (U.S. DOLLARS (U.S.
$125,000,000) (or the Foreign Currency Equivalent of any currency which the
Borrower may borrow under the Credit Agreement) or, if less, the unpaid
principal amount of all Competitive Bid Loans made by the Lender to the Borrower
from time to time pursuant to Section 2.3 of the Credit Agreement.  A notation
indicating all Competitive Bid Loans made by the Lender pursuant to the Credit
Agreement and all payments on account of the principal of such Loans may, from
time to time, be made by the holder hereof on the grid attached to this note
(this “Note”).  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

 

The unpaid principal amount of this Note from time to time outstanding shall
bear interest as provided in Section 3.3.1 of the Credit Agreement.  All
payments of principal of and interest on this Note shall be payable in lawful
currency of the United States of America (or the other currency borrowed) to the
account designated by the Agent in same day or immediately available funds.

 

This Note is one of the Notes referred to in, and evidences indebtedness
incurred in respect of Competitive Bid Loans under, the Credit Agreement, to
which reference is made for a description of any security for this Note and for
a statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments of principal of the indebtedness evidenced by this
Note and on which such indebtedness may be declared to be immediately due and
payable.

 

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

Exhibit A-2

Page 1 of 2

--------------------------------------------------------------------------------


 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

Exhibit A-2

Page 2 of 2

--------------------------------------------------------------------------------


 

Date

 

Amount of
Loan

 

Competitive
Bid Loan
Maturity
Date

 

Competitive
Bid Loan
Interest
Payment
Date

 

Amount
of
Interest
Payment

 

Amount of
Principal
Payment

 

Outstanding
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
EMPLOYEE BENEFIT PLANS

 

EXHIBIT B

 

7. PENSION AND PROFIT SHARING PLANS

 

The Company’s pension expense is as follows:

 

 

 

United States

 

International

 

(millions)

 

2000

 

1999

 

1998

 

2000

 

1999

 

1998

 

Defined benefit plans

 

 

 

 

 

 

 

 

 

 

 

 

 

Service cost

 

$

7.1

 

$

7.4

 

$

6.2

 

$

2.7

 

$

2.8

 

$

2.7

 

Interest costs

 

13.8

 

12.7

 

11.4

 

3.3

 

3.2

 

3.2

 

Expected return on plan assets

 

(15.5

)

(13.2

)

(11.2

)

(4.7

)

(5.2

)

(4.9

)

Amortization of prior service costs

 

.1

 

.1

 

.1

 

.1

 

.1

 

.1

 

Amortization of transition assets

 

.2

 

(.6

)

(.5

)

(.1

)

(.1

)

(.1

)

Curtailment loss

 

—

 

—

 

—

 

—

 

.2

 

—

 

Recognized net actuarial loss (gain)

 

1.3

 

3.3

 

1.6

 

—

 

(.1

)

(.3

)

Other retirement plans

 

—

 

.1

 

.2

 

.5

 

.7

 

.8

 

 

 

$

7.0

 

$

9.8

 

$

7.8

 

$

1.8

 

$

1.6

 

$

1.5

 

 

The Company’s U.S. pension plans held .5 million shares, with a fair value of
$17.9 million, of the Company’s stock at November 30, 2000. Dividends paid on
these shares in 2000 were $.4 million.

Rollforwards of the benefit obligation, fair value of plan assets and a
reconciliation of the pension plans’ funded status at September 30, the
measurement date, follow:

 

 

 

United States

 

International

 

(millions)

 

2000

 

1999

 

2000

 

1999

 

Change in benefit obligation

 

 

 

 

 

 

 

 

 

Beginning of the year

 

$

176.5

 

$

185.5

 

$

58.9

 

$

49.8

 

Service cost

 

7.1

 

7.4

 

2.7

 

2.8

 

Interest costs

 

13.8

 

12.7

 

3.3

 

3.2

 

Employee contributions

 

—

 

—

 

1.2

 

1.1

 

Plan changes and other

 

.6

 

.3

 

—

 

—

 

Curtailment

 

—

 

—

 

—

 

.4

 

Actuarial loss (gain)

 

.6

 

(17.7

)

.6

 

4.2

 

Benefits paid

 

(11.7

)

(11.7

)

(2.1

)

(2.2

)

Foreign currency impact

 

—

 

—

 

(5.6

)

(.4

)

End of the year

 

$

186.9

 

$

176.5

 

$

59.0

 

$

58.9

 

Change in fair value of plan assets

 

 

 

 

 

 

 

 

 

Beginning of the year

 

$

169.0

 

$

141.2

 

$

60.7

 

$

57.9

 

Actual return on plan assets

 

16.6

 

16.9

 

10.5

 

4.4

 

Transfer

 

—

 

.4

 

—

 

—

 

Employer contributions

 

9.2

 

22.2

 

1.1

 

—

 

Employee contributions

 

—

 

—

 

1.2

 

1.1

 

Benefits paid

 

(11.7

)

(11.7

)

(2.1

)

(2.2

)

Foreign currency impact

 

—

 

—

 

(5.8

)

(.5

)

End of the year

 

$

183.1

 

$

169.0

 

$

65.6

 

$

60.7

 

Reconciliation of funded status

 

 

 

 

 

 

 

 

 

Funded status

 

$

(3.9

)

$

(7.5

)

$

6.6

 

$

1.8

 

Unrecognized net actuarial loss (gain)

 

24.6

 

26.2

 

(7.6

)

(2.9

)

Unrecognized prior service cost

 

.2

 

.3

 

.5

 

.7

 

Unrecognized transition asset (liability)

 

.5

 

.6

 

(.3

)

(.4

)

Employer contribution

 

—

 

—

 

.3

 

—

 

 

 

$

21.4

 

$

19.6

 

$

(.5

)

$

(.8

)

 

                Amounts recognized in the Consolidated Balance Sheet consist of
the following:

 

 

 

United States

 

International

 

(millions)

 

2000

 

1999

 

2000

 

1999

 

Prepaid pension cost

 

$

21.4

 

$

19.6

 

$

.5

 

$

.4

 

Accrued pension liability

 

—

 

—

 

(1.0

)

(1.2

)

 

 

$

21.4

 

$

19.6

 

$

(.5

)

$

(.8

)

 

The accumulated benefit obligation for the U.S. pension plans was $152.4 million
and $144.5 million as of September 30, 2000 and 1999, respectively.

 

 

 

United States

 

International

 

(millions)

 

2000

 

1999

 

2000

 

1999

 

Significant assumptions

 

 

 

 

 

 

 

 

 

Discount rate

 

8.0

%

8.0

%

6.0-6.5

%

6.0-6.5

%

Salary scale

 

4.5

%

4.5

%

3.5-4.0

%

3.5-4.0

%

Expected return on plan assets

 

10.0

%

10.0

%

8.5

%

8.5

%

 

--------------------------------------------------------------------------------


 

Cumulative effect of an accounting change

In 1999, the Company changed its actuarial method of calculating the
market-related value of plan assets used in determining the expected
return-on-asset component of annual pension expense. This modification resulted
in a cumulative effect of accounting change credit of $4.8 million after-tax or
$.07 per share ($7.7 million before tax) recorded in the first quarter of 1999.
Under the previous method, all realized and unrealized gains and losses were
gradually included in the calculated market-related value of plan assets over a
five-year period. Under the new method, the total expected investment return,
which anticipates realized and unrealized gains and losses on plan assets, is
included in the calculated market-related value of plan assets each year. Only
the difference between total actual investment return, including realized and
unrealized gains and losses, and the expected investment return is gradually
included in the calculated market-related value of plan assets over a five-year
period.

Under the new actuarial method, the calculated market-related value of plan
assets more closely approximates fair value, while still mitigating the effect
of annual market value fluctuations. It also reduces the growing difference
between the fair value and calculated market-related value of plan assets that
has resulted from the recent accumulation of unrecognized gains and losses.
While this change better represents the amount of ongoing pension expense, the
new method did not have a material impact on the Company’s results of operations
in 2000 or 1999 and is not expected to have a material impact in future years.
The pro-forma impact of applying the change to 1998 was not material.

 

Profit Sharing Plan           

Profit sharing plan expense was $5.8 million, $6.0 million and $4.2 million in
2000, 1999 and 1998, respectively.

The Profit Sharing Plan held 2.2 million shares, with a fair value of $83.1
million, of the Company’s stock at November 30, 2000. Dividends paid on these
shares in 2000 were $1.7 million.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

8. OTHER POSTRETIREMENT BENEFITS

 

The Company’s other postretirement benefit expense follows:

 

(millions)

 

2000

 

1999

 

1998

 

Other postretirement benefits

 

 

 

 

 

 

 

Service cost

 

$

2.4

 

$

2.6

 

$

2.1

 

Interest cost

 

5.3

 

4.9

 

4.4

 

Amortization of prior service cost

 

(.7

)

(.1

)

(.1

)

Accelerated recognition of prior unrecognized service cost

 

(.6

)

—

 

—

 

 

 

$

6.4

 

$

7.4

 

$

6.4

 

 

Rollforwards of the benefit obligation, fair value of plan assets and a
reconciliation of the plan’s funded status at November 30, the measurement date,
follow:

 

(millions)

 

2000

 

1999

 

Change in benefit obligation

 

 

 

 

 

Beginning of the year

 

$

65.1

 

$

69.8

 

Service cost

 

2.4

 

2.6

 

Interest cost

 

5.3

 

4.9

 

Employee contributions

 

1.7

 

1.6

 

Plan changes

 

—

 

(6.1

)

Actuarial loss (gain)

 

2.0

 

(2.7

)

Benefits paid

 

(5.2

)

(5.0

)

End of the year

 

$

71.3

 

$

65.1

 

Change in fair value of plan assets

 

 

 

 

 

Beginning of the year

 

$

—

 

$

—

 

Employer contributions

 

3.5

 

3.4

 

Employee contributions

 

1.7

 

1.6

 

Benefits paid

 

(5.2

)

(5.0

)

End of the year

 

$

—

 

$

—

 

Reconciliation of funded status

 

 

 

 

 

Funded status

 

$

(71.3

)

$

(65.1

)

Unrecognized net actuarial loss (gain)

 

1.8

 

(.2

)

Unrecognized prior service cost

 

(6.0

)

(7.3

)

Other postretirement benefit liability

 

$

(75.5

)

$

(72.6

)

 

The assumed weighted-average discount rates were 8.0% for 2000 and 1999,
respectively.

The assumed annual rate of increase in the cost of covered health care benefits
is 7.65% for 2000. It is assumed to decrease gradually to 5.25% in the year 2007
and remain at that level thereafter. Changing the assumed health care cost trend
would have the following effect:

 

(millions)

 

1-Percentage-
Point Increase

 

1-Percentage-
Point Decrease

 

Effect on benefit obligation as of November 30, 2000

 

$

8.0

 

$

(7.0

)

Effect on total of service and interest cost components in 2000

 

$

1.0

 

$

(.8

)

 

--------------------------------------------------------------------------------


 

FORM OF REVOLVING LOAN BORROWING REQUEST

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

This Revolving Loan Borrowing Request is delivered to you pursuant to clause (b)
of Section 2.1 of the 364-Day Credit Agreement, dated as of June 19, 2001 (as
amended or modified from time to time, the “Credit Agreement”), among McCormick
& Company, Incorporated, a Maryland corporation (the “Borrower”), the Lenders
now or hereafter parties thereto and Wachovia, N.A., as administrative agent
(the “Agent”).  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

 

The Borrower hereby requests that a Revolving Loan Borrowing be made in the
aggregate principal amount of [$U.S.] [£] [DM] [¥] [Euro]
                                 on                                    ,
           as [a Base Rate Loan] [a LIBO Rate Loan having an interest period of
           months].

 

The Borrower hereby certifies and warrants that on the date the Revolving Loan
Borrowing requested hereby is made (both before and after giving effect to such
Revolving Loan Borrowing);

 

(a)                                  the representations and warranties set
forth in Article VI of the Credit Agreement are and will be true and correct as
if then made pursuant to Section 5.2.1 of the Credit Agreement;

 

(b)                                 no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing; and

 

(c)                                  the aggregate amount of the requested
Revolving Loan Borrowing and all other Loans outstanding on the date of the
requested Revolving Loan Borrowing does not and will not exceed the Commitment
Amount.

 

The undersigned hereby confirms that the requested Revolving Loan Borrowing is
to be made available to it in accordance with Section 2.1 of the Credit
Agreement.

 

The Borrower agrees that if prior to the time of the Borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will

 

Exhibit B-1

Page 1 of 2

--------------------------------------------------------------------------------


 

immediately so notify the Agent.  Except to the extent, if any, that prior to
the time of the Revolving Loan Borrowing requested hereby the Agent shall
receive written notice to the contrary from the Borrower, each matter certified
to herein shall be deemed once again to be certified an true and correct at the
date of such Borrowing as if then made.

 

Please wire transfer the proceeds of the Revolving Loan Borrowing to the
following account of the Borrower:  Account No.
                                       , (Name and address of depository bank).

 

The Borrower has caused this Revolving Loan Borrowing Request to be executed and
delivered, and the certificate and warranties contained herein to be made, by
its duly Authorized Officer this               day of
                                   ,        .

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

By:

 

 

 

Title:

 

 

Exhibit B-1

Page 2 of 2

--------------------------------------------------------------------------------


 

FORM OF COMPETITIVE BID LOAN BORROWING REQUEST

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

This Competitive Bid Loan Borrowing Request is delivered to you pursuant to
clause (a) of Section 2.3 of the 364-Day Credit Agreement, dated as of June 19,
2001 (as amended or modified from time to time, the “Credit Agreement”), among
McCormick & Company, Incorporated, a Maryland corporation (the “Borrower”), the
Lenders now or hereafter parties thereto and Wachovia, N.A., as administrative
agent (the “Agent”).  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

 

The Borrower hereby proposes that a Competitive Bid Loan Borrowing be made on
the following terms:

 

 

A.                                   1.                                      
Date of Competitive Bid Loan

Borrowing:*

 

2.                                       Amount of Competitive Bid Loan

Borrowing:** [U.S.$] [£] [DM] [¥] [Euro]

[Non-Major Alternate Currency]

 

 

3.                                       The Competitive Bid Loan will be based
on a

[LIBO Rate Bid Margin] [Fixed Rate]

 

4.                                       Competitive Bid Loan Maturity Date for

repayment of such Competitive Bid Loan***

 

 

5.                                       Competitive Bid Loan Interest Payment

 

--------------------------------------------------------------------------------

*                                         Must be at least five Business Days
after the delivery of this competitive Bid Loan Borrowing Request.

**                                  The amount shall be in a minimum principal
amount of $5,000,000 and in an integral multiple of $1,000,000.

***                           Which maturity date may not be earlier than the
date occurring seven days after the date of such Competitive Bid Loan Borrowing
or later than the date occurring 183 days after the date of such Competitive Bid
Loan Borrowing.

 

Exhibit B-2

Page 1 of 3

--------------------------------------------------------------------------------


 

Date(s): 

 

****B.         1.                                       Date of Competitive Bid
Loan Borrowing:

 

 

2.                                       Amount of Competitive Bid Loan
Borrowing:

[U.S.$] [£]   [DM]   [¥]    [Euro]

[Non-Major Alternate Currency]

 

 

3.                                       The Competitive Bid Loan will be based
on a

[LIBO Rate Bid Margin] [Fixed Rate]

 

4.                                       Competitive Bid Loan Maturity Date for

repayment of such Competitive Bid Loan:

 

 

5.                                       Competitive Bid Loan Interest Payment

Date(s): 

 

C.                                     1.                                      
Date of Competitive Bid Loan Borrowing:

 

 

2.                                       Amount of Competitive Bid Loan
Borrowing:

[U.S.$]   [£]   [DM]   [¥]   [Euro]

[Non-Major Alternate Currency]

 

 

3.                                       The Competitive Bid Loan will be based
on a

[LIBO Rate Bid Margin] [Fixed Rate]

 

4.                                       Competitive Bid Loan Maturity Date for

repayment of such Competitive Bid Loan:

 

 

5.                                       Competitive Bid Loan Interest Payment

Date(s): 

 

The Borrower hereby certifies and warrants that on the date the Competitive Bid
Loan Borrowing proposed hereby is made (both before and after giving effect to
such Borrowing):

 

(a)                                  the representative and warranties set forth
in Article VI of the Credit Agreement are and will be true and correct as if
then made pursuant to Section 5.2.1 of the Credit Agreement;

 

--------------------------------------------------------------------------------

****                    Insert if more than one Competitive Bid Loan Borrowing
is requested.

 

Exhibit B-2

Page 2 of 3

--------------------------------------------------------------------------------


 

(b)                                 no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing; and

 

(c)                                  the aggregate amount of the proposed
Competitive Bid Loan Borrowing and all other Loans outstanding after giving
effect to such Competitive Bid Loan (and any prepayments required pursuant to
Section 2.3 of the Credit Agreement) will not exceed the Commitment Amount.

 

The undersigned hereby confirms that the proposed Competitive Bid Loan Borrowing
is to be made available to it in accordance with Section 2.3 of the Credit
Agreement.

 

The Borrower agrees that if prior to the time of the Competitive Bid Loan
Borrowing requested hereby any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify the
Agent.  Except to the extent, if any, that prior to the time of the Competitive
Bid Loan Borrowing proposed hereby the Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed once
again to be certified as true and correct at the date of such Borrowing as if
then made.

 

The Borrower has caused this Competitive Bid Loan Borrowing Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly Authorized Officer this                   day of
                        ,      .

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

By:

 

 

 

Title:

 

Exhibit B-2

Page 3 of 3

--------------------------------------------------------------------------------


 

EXHIBIT C

EXISTING LIENS

 

(as of 5/31/01, in thousands)

 

 

 

Current

 

Long Term

 

Total

 

 

 

 

 

 

 

 

 

 

 

Capital Lease Liability

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

McCormick Foods
Australia

 

55

 

98

 

153

 

Autos

 

 

 

 

 

 

 

 

 

McCormick Pesa

 

340

 

352

 

692

 

Computers

 

 

 

 

 

 

 

 

 

Industrial Revenue Bonds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tubed Products
(Oxnard, California)

 

0

 

3,050

 

3,050

 

 

 

 

 

 

 

 

 

 

 

Mortgages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(none outstanding)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

FORM OF INVITATION FOR BID LOAN QUOTES

 

[NAME OF LENDER]

 

[DATE]

 

 

 

 

 

 

Attention:

 

 

 

Invitation for Bid Loan Quotes to
McCormick & Company, Incorporated (the “Borrower”)

 

Pursuant to clause (b) of Section 2.3 of the 364-Day Credit Agreement dated as
of June 19, 2001 (as amended or modified from time to time, the “Credit
Agreement”) (unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement)), among
McCormick & Company, Incorporated, a Maryland corporation (the “Borrower”),
Wachovia, N.A., as administrative agent (the “Agent”) and the Lenders now or
hereafter parties thereto, we are pleased on behalf of the Borrower to invite
you to submit Bid Loan Quotes to the Borrower for the following proposed
Competitive Bid Loan(s):

 

*1.                                Date of Proposed Competitive Bid Loan: 
                                        ,          .

 

2.                                       Principal Amount

[U.S.$] [£] [DM] [¥] [Euro] [Non-Major Alternate Currency]
                                         .

 

 

3.                                       The Competitive Bid Loan Maturity Date
will be                                            ,          .

 

 

4.                                       The Competitive Bid Loan Interest
Payment Date will be                                            ,          .

 

PLEASE RESPOND TO THIS INVITATION BY NO LATER THAN [                      ] (NEW
YORK CITY TIME) ON                                            ,          .

 

 

Wachovia, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*                                         Information to be repeated if multiple
Competitive Bid Loans have been made in respect of a single Competitive Bid Loan
Borrowing Request.

 

Exhibit C-1

Page 1 of 1

--------------------------------------------------------------------------------


 

FORM OF COMPETITIVE BID LOAN OFFER

 

Date:                                     ,      

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen:

 

This Competitive Bid Loan Offer in delivered to you pursuant to clause (c) of
Section 2.3 of the 364-Day Credit Agreement, dated as of June 19, 2001 (as
amended or modified from time to time, the “Credit Agreement”), among McCormick
& Company, Incorporated, a Maryland corporation (the “Borrower”), Wachovia,
N.A., as administrative agent (the “Agent”), and the Lenders now or hereafter
parties thereto.  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

 

The undersigned Lender hereby makes a Competitive Bid Loan offer in response to
the Competitive Bid Loan Borrowing Request made by the Borrower on
[                            ,        ], and in that connection, sets forth the
terms on which such Competitive Bid Loan Offer is made:

 

1*.                                Date of Competitive Bid Loan: 
                                             ,             

 

2.                                       Principal amount of
Competitive Bid Loan
[U.S.$] [£] [DM] [¥] [Euro]
[Non-Major Alternate
Currency]

 

3.                                       Competitive Bid Loan
Maturity will be                                                        ,
            **

 

4.                                       Competitive Bid Loan Interest
Payment Date(s) will be                                             ,
            ***

                                   ,             

 

--------------------------------------------------------------------------------

*                                         Information to be repeated if multiple
Competitive Bid Loans have been made in respect of a single Competitive Bid Loan
Borrowing Request.

**                                  Insert the appropriate date specified in the
Competitive Bid Loan Borrowing Request described in the second paragraph hereof.

***                           Insert the appropriate date(s) specified in the
Competitive Bid Loan Borrowing Request described in the second paragraph hereof.

 

Exhibit C-2

Page 1 of 2

--------------------------------------------------------------------------------


 

5.                                       Competitive Bid
Rate:                                      % per annum
[LIBO Rate Bid Margin]
[Fixed Rate]

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit C-2

Page 2 of 2

--------------------------------------------------------------------------------


 

FORM OF COMPETITIVE BID LOAN ACCEPTANCE

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

This Competitive Bid Loan Acceptance is delivered to you pursuant to clause (e)
of Section 2.3 of the 364-Day Credit Agreement, dated as of June 19, 2001 (as
amended or modified from time to time, the “Credit Agreement”), among McCormick
& Company, Incorporated a Maryland corporation (the “Borrower”), Wachovia, N.A.,
as administrative agent (the “Agent”) and the Lenders now or hereafter parties
thereto.  Unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Credit Agreement.

 

*The Borrower hereby accepts the Competitive Bid Loan Offer, dated
                            ,          , made by [NAME OF LENDER] on the
following terms:

 

1.                                       Date of Competitive Bid
Loan:**                                    ,           

 

2.                                       Principal amount of Competitive Bid
Loan
[U.S.$] [ £ ] [DM] [ ¥ ] [Euro]
[Non-Major Alternate Currency]

 

3.                                       Competitive Bid Loan Maturity Date:

 

4.                                       Competitive Bid Rate:
[LIBO Rate Bid Margin Rate           % per annum]
[Fixed Rate           % per annum]

 

5.                                       Competitive Bid Loan Interest Payment
Date(s): **                                              
                              ,         
                                                                
                              ,         

 

--------------------------------------------------------------------------------

*                                         Repeat this paragraph (and information
contained therein) for each Lender whose Competitive Bid Loan Offer is accepted
by the Borrower or for multiple Competitive Bid Loans.

**                                  Terms must conform to the Competitive Bid
Loan Borrowing Request referred to in the Competitive Bid Loan Offer relating to
such Borrowing.

 

Exhibit C-3

Page 1 of 2

--------------------------------------------------------------------------------


 

We undersigned hereby confirms that it accepted such Competitive Bid Loan Offer
in accordance with clause (e)(ii) of Section 2.3 of the Credit Agreement.

 

The Borrower hereby certifies and warrants that on the date the Competitive Bid
Loan Borrowing proposed hereby is made (both before and after giving effect to
such Borrowing):

 

(a)                                  the representative and warranties set forth
in Article VI of the Credit Agreement are and will be true and correct as if
then made pursuant to Section 5.2.1 of the Credit Agreement;

 

(b)                                 no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing; and

 

(c)                                  the aggregate amount of the proposed
Competitive Bid Loan Borrowing and all other Loans outstanding after giving
effect to such Competitive Bid Loan (and any prepayments required pursuant to
Section 2.3 of the Credit Agreement) will not exceed the Commitment Amount.

 

Please wire transfer the proceeds of the Competitive Bid Loan(s) to the
following account of the Borrower: Account No.                           [name
and address of depository bank].

 

The Borrower has caused this Competitive Bid Loan Acceptance to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this            day of
                             ,         .

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 

 

Title:

 

Exhibit C-3

Page 2 of 2

--------------------------------------------------------------------------------


 

FORM OF COMPETITIVE BID LOAN BORROWING NOTICE

 

[Date]

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

 

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

This Competitive Bid Loan Borrowing Notice is delivered to you pursuant to
clause (f) of Section 2.3 of the 364-Day Credit Agreement, dated as of June 19,
2001 (as amended or modified from time to time, the “Credit Agreement”), among
McCormick & Company, Incorporated, a Maryland corporation (the “Borrower”),
Wachovia, N.A., as administrative agent (the “Agent”), and the Lenders now or
hereafter parties thereto.  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

 

The Borrower delivered to the Agent a Competitive Bid Loan Borrowing Request on
[                           ,          ].  In that connection, a Competitive Bid
Loan Borrowing was made on                            ,           (the
“Competitive Bid Loan Borrowing Date”) with the following terms:

 

*1.                                Principal amount of Competitive Bid Loan
Borrowing:



[Name of Lender]

 

[U.S.$] [ £ ] [ DM ] [ ¥ ] [Euro]

[Non-Major Alternate Currency]

 

[Name of Lender]

 

[U.S.$] [ £ ] [ DM ] [ ¥ ] [Euro]

[Non-Major Alternate Currency]

 

2.                                       Amount of, and Competitive Bid Rate for
[LIBO Rate Bid Margin] [Fixed Rate], each Competitive Bid Loan in such
Competitive Bid Loan Borrowing:

 

--------------------------------------------------------------------------------

*                                         Information to be repeated if multiple
Competitive Bid Loans have been made in respect of a single Competitive Bid Loan
Borrowing Request.

 

Exhibit C-4

Page 1 of 2

--------------------------------------------------------------------------------


 

[U.S.$] [ £ ] [ DM ] [ ¥ ] [Euro]

[Non-Major Alternate Currency]                       at                %

per annum in respect of Competitive

Bid Loan made by [Name of Lender]

 

[U.S.$] [ £ ] [ DM ] [ ¥ ] [Euro]

[Non-Major Alternate Currency]                       at                %

 

per annum in respect of competitive

Bid Loan made by [Name of Lender]

 

3.                                       Competitive Bid Loan Maturity
Date:                               ,        

 

4.                                       Competitive Bid Loan
Interest                                          ,        

Payment Date(s):                                                               ,
       

 

5.                                       Competitive Bid Outstanding

Balance                                                                                       **

 

The Borrower hereby confirms to the Agent that the Competitive Bid Loan Offer
received by the Borrower in connection with the above-described Competitive Bid
Loan Borrowing Request were accepted or rejected in accordance with clause (e)
of Section 2.3 of the Credit Agreement.

 

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

**                                  Insert the aggregate principal amount of all
outstanding Competitive Bid Loans immediately after giving effect to the
Competitive Bid Loan Borrowing.

 

Exhibit C-4

Page 2 of 2

--------------------------------------------------------------------------------


 

FORM OF LENDER ASSIGNMENT AGREEMENT

 

[Date]

 

TO:                            McCormick & Company, Incorporated

18 Loveton Circle

Sparks, Maryland 21152

Attention: Treasurer

 

To:                              Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

Attention:  Michael Adams

 

McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

We refer to clause (d) of Section 10.11.1 of the 364-Day Credit Agreement, dated
as of June 19, 2001 (as amended from time to time, the “Credit Agreement”),
among McCormick & Company, Incorporated, a Maryland corporation (the
“Borrower”), the various financial institutions as are, or shall from time to
time become, parties thereto (the “Lenders”) and Wachovia, N.A., as
administrative agent (the “Agent”).  Unless otherwise defined herein or the
context otherwise requires, terms used herein have the meanings provided in the
Credit Agreement.

 

This Agreement is delivered to you pursuant to clause (d) of Section 10.11.1 of
the Credit Agreement and also constitutes notice to each of you, pursuant to
clause (c) of Section 10.11.1 of the Credit Agreement, of the assignment and
delegation to                                    (the “Assignee”) of           %
of the Revolving Loans and           % of the Competitive Bid Loans of
                                          (the “Assignor”) outstanding under the
Credit Agreement on the date hereof.  After giving effect to the foregoing
assignment and delegation, the Assignor’s and the Assignee’s Percentages for the
purposes of the Credit Agreement are set forth opposite such Person’s name on
the signature pages hereof.

 

[Add paragraph dealing with accrued interest and fees with respect to Loans
assigned.]

 

The Assignee hereby acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans thereunder. The Assignee further confirms
and agrees that in becoming a Lender and in making its Loans under the Credit
Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Agent.

 

Exhibit D

Page 1 of 3

--------------------------------------------------------------------------------


 

Except as otherwise provided in the Credit Agreement, effective as of the date
of acceptance hereof by the Agent:

 

(a)                                  the Assignee

 

(i)                                     shall be deemed automatically to have
become a party to the Credit Agreement, have all the rights and obligations of a
“Lender” under the Credit Agreement and the other Loan Documents as if it were
an original signatory thereto to the extent specified in the second paragraph
hereof; and

 

(ii)                                  agrees to be bound by the terms and
conditions set forth in the Credit Agreement and the other Loan Documents as if
it were an original signatory thereto; and

 

(b)                                 the Assignor shall be released from its
obligations under the Credit Agreement and the other Loan Documents to the
extent specified in the second paragraph hereof but shall continue to be
entitled to the benefits of the indemnity provisions set forth in the Credit
Agreement for the period prior to such acceptance.

 

The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Agent the processing fee referred to in Section 10.11.1 of the Credit
Agreement upon the delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and requests the Agent to acknowledge receipt
of this document:

 

(A)                              Address for Notices:

 

Institution Name:

 

Attention:

 

Domestic Office:

 

Telephone:

 

Facsimile:

 

LIBOR Office:

 

Telephone:

 

Facsimile:

 

(B)                                Payment Instructions:

 

The Assignee agrees to furnish the tax form required by the last sentence of
Section 4.6 (if so required) of the Credit Agreement no later than the date of
acceptance hereof by the Agent.

 

Exhibit D

Page 2 of 3

--------------------------------------------------------------------------------


 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
Agreement.

 

Adjusted Percentage

 

[ASSIGNOR]

 

 

 

%

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Percentage

 

[ASSIGNEE]

 

 

 

%

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

Accepted and Acknowledged  this           day of                        ,
             

 

 

 

 

 

 

 

 

McCORMICK & COMPANY, INCORPORATED

 

By:

 

 

 

Title:

 

 

WACHOVIA, N.A., as Administrative Agent

 

By:

 

 

 

Title:

 

Exhibit D

Page 3 of 3

--------------------------------------------------------------------------------


 

FORM OF COMPLIANCE CERTIFICATE

 

To each of the financial institutions party to the Credit Agreement hereinafter
referred to and Wachovia, N.A., as Administrative Agent for the Lenders

 

 

Re:                               McCormick & Company, Incorporated

 

Ladies and Gentlemen:

 

This Compliance Certificate is being delivered pursuant to the 364-Day Credit
Agreement, dated as of June 19, 2001 (as amended or modified from time to time,
the “Credit Agreement”), among McCormick & Company, Incorporated, a Maryland
corporation (the “Borrower”), the various financial institutions as are or may,
from time to time, become parties thereto (the “Lenders”) and Wachovia, N.A., as
administrative agent for the Lenders (the “Agent”).  Capitalized terms used
herein without definition shall have the meanings assigned to such terms in
Section 1.1 of the Credit Agreement.  All computations performed herein shall
conform to the method of computation required by the Credit Agreement.

 

The Borrower hereby certifies, represents and warrants that as of
                       ,            (the “Computation Date”):

 

1.                                       Indebtedness of the Subsidiaries did
not exceed            % of Consolidated Net Tangible Assets (as computed on
Attachment 1 hereto).

 

Under Section 2.2 of the Credit Agreement, Indebtedness of Subsidiaries may not
exceed 25% of Consolidated Net Tangible Assets.

 

2.                                       The sum of (a) Indebtedness of the
Borrower and its Subsidiaries secured by Liens described in clauses (b), (c) and
(k) of Section 7.2.3 of the Credit Agreement (excluding liens described in
clauses (d) through (j) of Section 7.2.3) and (b) the Attributable Value of all
Sale-Leaseback Transactions entered into by the Borrower and its Subsidiaries in
the aggregate does not exceed        % of Consolidated Net Tangible Assets (as
computed on Attachment 1 hereto).

 

Section 7.2.3 (k) of the Credit Agreement does not permit the sum of (i)
Indebtedness of the Borrower and its Subsidiaries secured by Liens described in
clauses (b), (c) and (k) of Section 7.2.3 (excluding Liens described in clauses
(d) thru (j) of Section 7.2.3) and (ii) the Attributable Value of all
Sale-Leaseback Transactions entered into by the Borrower and its Subsidiaries in
the aggregate to exceed 15% of Consolidated Net Tangible Assets.

 

3.                                       The aggregate book value of all sales
of assets or stock or liquidations of Subsidiaries do not, during the most
recent period of 12 consecutive months, exceed       % of Consolidated Net
Tangible Assets as at the end of the Borrower’s immediately preceding Fiscal
Year (as computed on Attachment 1 hereto).

 

Exhibit E

Page 1 of 3

--------------------------------------------------------------------------------


 

Section 7.2.4 of the Credit Agreement prohibits sales of assets or stock to
anyone other than the Borrower or wholly-owned Subsidiaries if the aggregate
book value of such sales or liquidation of Subsidiaries during the most recent
period of 12 consecutive months would exceed 20% of Consolidated Net Tangible
Assets as at the end of the Borrower’s immediately preceding fiscal year.

 

4.                                       The ratio of EBIT to Interest Expense
was                         : 1:00 (as computed on Attachment 1 hereto).

 

The minimum ratio of EBIT to Interest Expense permitted pursuant to
Section 7.2.5 of the Credit Agreement is 2.50:1.00.

 

5.                                       No Default or Event of Default has
occurred and is continuing.

 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by its duly Authorized Officer on this            day of
                                     ,               .

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

By:

 

 

 

Title:

 

Exhibit E

Page 2 of 3

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

1.

Indebtedness of Subsidiaries (Section 7.2.2).

 

 

 

 

 

 

 

 

 

 

 

 

 

a.                                       Total Amount of Subsidiary
Indebtedness

 

$

 

 

 

 

 

 

 

 

 

 

 

b.                                      Amount of Consolidated Net Tangible
Assets

 

$

 

 

 

 

 

 

 

 

 

 

 

c.                                       Subsidiary Indebtedness is equal to the
following percentage of Consolidated Net Tangible Assets

 

$

 

%

 

 

 

 

 

 

 

 

2.

Liens (Section 7.2.3) 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.                                       Indebtedness of the Borrower and its
Subsidiaries (other than intercompany debt) secured by Liens described in
clauses (b), (c) and (k) of Section 7.2.3 (excluding Liens described in clauses
(d) through (j) of Section 7.2.3

 

$

 

 

 

 

 

 

 

 

 

 

 

b.                                      Attributable Value of Sale-Leaseback
Transactions of the Borrower and its Subsidiaries in the aggregate

 

$

 

 

 

 

 

 

 

 

 

 

 

(Sum of Items a. and b.)

 

$

 

 

 

 

 

 

 

 

 

 

 

c.                                       Amount of Consolidated Net Tangible
Assets

 

$

 

 

 

 

 

 

 

 

 

 

 

d.                                      The sum of Items a. and b. is equal to
the following percentage of Item c.

 

$

 

%

 

 

 

 

 

 

 

 

3.

Sale of Assets (Section 7.2.4)

 

 

 

 

 

 

 

 

 

 

 

 

 

a.                                       The aggregate book value of sales of
assets or stock or liquidation of Subsidiaries by the Borrower and its
Subsidiaries during the immediately preceding 12 months)

 

$

 

 

 

 

 

 

 

 

 

 

 

b.                                      Consolidated Net Tangible Assets as at
the end of the Borrower’s immediately preceding Fiscal Year 

 

$

 

 

 

 

 

 

 

 

 

 

 

c.                                       Item a. is equal to the following
percentage of Item b.

 

$

 

%

 

 

 

 

 

 

 

 

4.

EBIT to Interest Expense Ratio (Section 7.2.5)

 

 

 

 

 

 

 

 

 

 

 

 

 

a.                                       Net Income (excluding any one-time
non-recurring charges) 

 

$

 

 

 

 

 

 

 

 

 

 

 

b.                                      Interest Expense 

 

$

 

 

 

 

 

 

 

 

 

 

 

c.                                       Charges for federal, state, local and
foreign income taxes.

 

$

 

 

 

 

 

 

 

 

 

 

 

Total for EBIT

 

$

 

 

 

 

 

 

 

 

:1.00

 

d.                                      EBIT to Interest Expense ratio (EBIT
divided by Interest Expense)

 

 

 

 

 

 

Exhibit E

Page 3 of 3

--------------------------------------------------------------------------------


 

FORM OF CONTINUATION/CONVERSION NOTICE

 

Wachovia, N.A., as Administrative Agent

191 Peachtree Street

Mail Code:  GA-31273

Atlanta, Georgia  30303

Attention:  Michael Adams

Re:                               McCormick & Company, Incorporated

 

Gentlemen and Ladies:

 

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the 364-Day Credit Agreement, dated as of June 19, 2001 (as amended or
modified from time to time, the “Credit Agreement”), among McCormick & Company,
Incorporated, a Maryland corporation (the “Borrower”), the various financial
institutions from time to time parties thereto (the “Lenders”) and Wachovia,
N.A., as administrative agent (the “Agent”).  Unless otherwise defined herein or
the context otherwise requires, terms used herein have the meanings provided in
the Credit Agreement.

 

The Borrower hereby requests that on                                      ,
                 .

 

(1)                                  [U.S.$] [£] [DM] [¥] [Euro]
                                    of the presently outstanding principal
amount of the Loans originally made on                            ,             
[and [U.S.$] [£] [DM] [¥] [Euro] of the presently outstanding principal amount
of the Loans originally made on                             ,             ],

 

(2)                                  and all presently being maintained as (1)
[Base Rate Loans] [LIBO Rate Loans denominated in Dollars] [LIBO Rate Loans
denominated in an Alternate Currency],

 

(3)                                  be [converted into] [continued as],

 

(4)                                  (2)[LIBO Rate Loans denominated in Dollars
having an Interest Period of                    months] [LIBO Rate Loans
denominated in an Alternate Currency having an Interest Period of
                 months] [Base Rate Loans](3).

 

--------------------------------------------------------------------------------

(1) Select appropriate interest rate option.

(2) Insert appropriate interest rate option.

(3) Dollars only.

 

Exhibit F

Page 1 of 2

--------------------------------------------------------------------------------


 

The Borrower hereby:

 

(a)                                  certifies and warrants that no Default has
occurred and is continuing; and

 

(b)                                 agrees that if prior to the time of such
continuation or conversion any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify the
Agent.

 

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Agent shall receive written notice to the
contrary from the Borrower, each matter certified to herein shall be deemed to
be certified at the date of such continuation or conversion as if then made.

 

The Borrower has caused this Continuation/Conversion Notice to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this             day of                         ,
           .

 

 

McCORMICK & COMPANY,
INCORPORATED

 

 

 

By:

 

 

 

Title:

 

Exhibit F

Page 2 of 2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF COUNSEL TO THE BORROWER

 

To each of the Lenders party
to the Credit Agreement referred
to below, and Wachovia, N.A.

as Administrative Agent

 

[Date]

 

Ladies and Gentlemen:

 

I am General Counsel of McCormick & Company, Incorporated (the “Borrower”), a
Maryland corporation, and have acted as counsel in connection with the execution
and delivery of that certain 364-Day Credit Agreement, dated as of June 19, 2001
(the “Credit Agreement”), among the Borrower, Wachovia, N.A., as administrative
agent (the “Agent”), and the various financial institutions parties thereto (the
“Lenders”).  This opinion letter is delivered to you pursuant to Section 5.1.7
of the Credit Agreement.  Capitalized terms used herein that are not defined
herein have the respective specified meanings in the Credit Agreement.

 

In rendering the opinions set forth below, I or a member of my staff have
examined executed originals of the Credit Agreement and the Notes (collectively,
the “Subject Documents”); the Articles of Incorporation of the Borrower and all
amendments thereto (the “Charter”); the Bylaws of the Borrower and all
amendments thereto (the “Bylaws”); and a certificate issued by the Maryland
Department of Assessments and Taxation, dated June     , 2001, attesting to the
continued corporate existence and good standing of the Borrower in the State of
Maryland.  In addition, I or a member of my staff have examined originals or
photostatic or certified copies of certain of the corporate records and
documents of the Borrower and its Subsidiaries, copies of public documents,
certificates of officers of the Borrower and public officials, and such other
documents as I have deemed necessary and appropriate as a basis for the opinions
hereinafter set forth.

 

In my examination, I have assumed the genuineness of all signatures (other than
those of the Borrower), the legal capacity of natural persons, the authenticity
of all corporate records, documents, instruments and certificates submitted to
us as originals and the conformity to authentic original corporate records,
documents, instruments and certificates of all corporate records, documents
instruments and certificates submitted to us as certified, conformed or
photostatic copies.  As to questions of fact material to my opinions, I have
relied upon representations and warranties of the parties in the Subject
Documents and the other agreements and documents contemplated therein, and on
certificates of officers of the Borrower (including those delivered pursuant to
the Credit Agreement) and of public officials.

 

I have further assumed that you have the power and authority and have taken the
corporate action necessary to execute and deliver the Credit Agreement and to
hold the Notes and that no approvals, waivers, filings, notices or consents,
governmental or non-governmental, are required for the valid execution, delivery
and performance by you of the Credit Agreement or to hold the Notes, and that
the Credit Agreement executed by you constitutes your legal, valid and binding
obligation.

 

Exhibit G

Page 1 of 3

--------------------------------------------------------------------------------


 

Based upon the foregoing and subject to the qualifications set forth above and
hereinafter, I am of the opinion that:

 

1.                                       The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland.

 

2.                                       The execution, delivery and performance
by the Borrower of the Subject Documents are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene the Charter or the By-laws, (ii) violate any Federal or Maryland
law, rule or regulation applicable to the Borrower (including, without
limitation, Regulations U and X of the Board of Governors of the Federal Reserve
System, insofar as the proceeds of the Loans are used solely for the purposes
set forth in, and in accordance with the provisions of, the Credit Agreement) or
(iii) result in any breach or violation of, or constitute a default under, any
agreement or instrument set forth on the attached certificate of the Borrower. 
The Subject Documents have been duly executed and delivered on behalf of the
Borrower.

 

3.                                       Each of the Subject Documents has been
duly executed by the Borrower and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms.

 

4.                                       No authorization or approval or other
action by, and no notice to or filing with, any Federal or Maryland governmental
authority or regulatory body (other than any applicable securities law filings)
is required on behalf of the Borrower for the due execution, delivery or
performance by the Borrower of any of the Subject Documents.

 

5.                                       The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Company Act of 1935, as
amended.

 

6.                                       There is no pending or, to the best of
my knowledge, threatened litigation, action, proceeding or labor controversy
affecting the Borrower or any of its properties, business, assets or revenues
which is likely to materially adversely affect the financial condition or
operations of the Borrower and its Subsidiaries taken as a whole or which
purports to affect the legality, validity or enforceability of any of the
Subject Documents to which the Borrower is a party.

 

7.                                       The New York governing law clauses of
the Subject Documents, subjecting such Subject Documents to the law of the State
of New York, are valid under the laws of the State of Maryland.

 

8.                                       Under the law of the State of Maryland,
the laws of the State of New York will be applied to the Subject Documents,
except to the extent that any term of such documents or any provision of the law
of the State of New York applicable to such documents violates an important
public policy of the State of Maryland.  We have no reason to believe that any
such term violates an important public policy of the State of Maryland.

 

Exhibit G

Page 2 of 3

--------------------------------------------------------------------------------


 

The foregoing opinions are subject to the following additional qualifications:

 

(a)                                  The opinions expressed herein are limited
to the laws and regulations of the United States of America and the State of
Maryland.

 

(b)                                 My opinions regarding the enforceability of
the Subject Documents are limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws or decisions affecting the
enforcement of debtors’ obligations and creditors’ rights generally, and by
general principles of equity and public policy.  My opinions are also subject to
the effect of certain laws and judicial decisions which may limit the
enforceability of certain provisions of the Subject Documents, although such
limitations do not, in my judgment, make the remedies provided therein (taken as
a whole) inadequate for the practical realization of the benefits afforded
thereby.

 

The opinions expressed herein are solely for your benefit in connection with the
performance of the Subject Documents, and without my express prior written
consent, this opinion letter may not be circulated or furnished to or relied
upon by any other person.

 

 

Very truly yours,

 

 

 

 

 

Robert W. Skelton

 

Vice President, General Counsel

 

& Secretary

 

Exhibit G

Page 3 of 3

--------------------------------------------------------------------------------